 



Exhibit 10.45

EXECUTION COPY

 

 
 

 

 

SYBASE, INC.

1.75 % CONVERTIBLE SUBORDINATED NOTES DUE 2025



--------------------------------------------------------------------------------

INDENTURE

DATED AS OF FEBRUARY 22, 2005



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE

 

 

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page             ARTICLE 1 DEFINITIONS AND
INCORPORATION BY REFERENCE     1                 SECTION 1.1.  
DEFINITIONS
    1       SECTION 1.2.  
OTHER DEFINITIONS
    8       SECTION 1.3.  
TRUST INDENTURE ACT PROVISIONS
    9       SECTION 1.4.  
RULES OF CONSTRUCTION
    9             ARTICLE 2 THE SECURITIES     10                 SECTION 2.1.  
FORM AND DATING
    10       SECTION 2.2.  
EXECUTION AND AUTHENTICATION
    11       SECTION 2.3.  
REGISTRAR, PAYING AGENT AND CONVERSION AGENT
    12       SECTION 2.4.  
PAYING AGENT TO HOLD MONEY IN TRUST
    13       SECTION 2.5.  
SECURITYHOLDER LISTS
    13       SECTION 2.6.  
TRANSFER AND EXCHANGE
    13       SECTION 2.7.  
REPLACEMENT SECURITIES
    14       SECTION 2.8.  
OUTSTANDING SECURITIES
    15       SECTION 2.9.  
TREASURY SECURITIES
    15       SECTION 2.10.  
TEMPORARY SECURITIES
    15       SECTION 2.11.  
CANCELLATION
    16       SECTION 2.12.  
LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS
    16       SECTION 2.13.  
CUSIP NUMBERS
    18             ARTICLE 3 REDEMPTION AND PURCHASE                      
SECTION 3.1.  
TO REDEEM; NOTICE TO TRUSTEE
    18       SECTION 3.2.  
SELECTION OF SECURITIES TO BE REDEEMED
    19       SECTION 3.3.  
NOTICE OF REDEMPTION
    19       SECTION 3.4.  
EFFECT OF NOTICE OF REDEMPTION
    20       SECTION 3.5.  
DEPOSIT OF REDEMPTION PRICE
    20       SECTION 3.6.  
SECURITIES REDEEMED IN PART
    21       SECTION 3.7.  
PURCHASE OF SECURITIES AT OPTION OF THE HOLDER UPON CHANGE IN CONTROL
    21       SECTION 3.8.  
EFFECT OF CHANGE IN CONTROL PURCHASE NOTICE
    24       SECTION 3.9.  
DEPOSIT OF CHANGE IN CONTROL PURCHASE PRICE
    24       SECTION 3.10.  
REPAYMENT TO THE COMPANY
    25       SECTION 3.11.  
PURCHASE OF SECURITIES AT OPTION OF THE HOLDER ON SPECIFIED DATES
    25       SECTION 3.12.  
SECURITIES PURCHASED IN PART
    28       SECTION 3.13.  
COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF SECURITIES
    28       SECTION 3.14.  
PURCHASE OF SECURITIES IN OPEN MARKET
    28             ARTICLE 4 CONVERSION     29                 SECTION 4.1.  
CONVERSION PRIVILEGE AND CONVERSION RATE
    29       SECTION 4.2.  
CONVERSION PROCEDURE
    33  

-i-



--------------------------------------------------------------------------------



 



                              Page                 SECTION 4.3.  
FRACTIONAL SHARES
    34       SECTION 4.4.  
TAXES ON CONVERSION
    34       SECTION 4.5.  
COMPANY TO PROVIDE STOCK
    35       SECTION 4.6.  
ADJUSTMENT OF CONVERSION RATE
    35       SECTION 4.7.  
NO ADJUSTMENT
    40       SECTION 4.8.  
ADJUSTMENT FOR TAX PURPOSES
    40       SECTION 4.9.  
NOTICE OF ADJUSTMENT
    40       SECTION 4.10.  
NOTICE OF CERTAIN TRANSACTIONS
    40       SECTION 4.11.  
EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE ON CONVERSION
PRIVILEGE
    41       SECTION 4.12.  
TRUSTEE’S DISCLAIMER
    42       SECTION 4.13.  
VOLUNTARY INCREASE
    42       SECTION 4.14.  
PAYMENT OF CASH IN LIEU OF COMMON STOCK
    42       SECTION 4.15.  
CONVERSION AFTER A PUBLIC ACQUIRER CHANGE IN CONTROL
    43             ARTICLE 5 [INTENTIONALLY OMITTED]     44             ARTICLE
6 COVENANTS     44                 SECTION 6.1.  
PAYMENT OF SECURITIES
    44       SECTION 6.2.  
SEC REPORTS
    45       SECTION 6.3.  
COMPLIANCE CERTIFICATES
    45       SECTION 6.4.  
FURTHER INSTRUMENTS AND ACTS
    45       SECTION 6.5.  
MAINTENANCE OF CORPORATE EXISTENCE
    45       SECTION 6.6.  
RULE 144A INFORMATION REQUIREMENT
    45       SECTION 6.7.  
STAY, EXTENSION AND USURY LAWS
    46       SECTION 6.8.  
PAYMENT OF LIQUIDATED DAMAGES
    46             ARTICLE 7 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR
LEASE     46                 SECTION 7.1.  
COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS
    46       SECTION 7.2.  
SUCCESSOR SUBSTITUTED
    47             ARTICLE 8 DEFAULT AND REMEDIES     47                 SECTION
8.1.  
EVENTS OF DEFAULT
    47       SECTION 8.2.  
ACCELERATION
    49       SECTION 8.3.  
OTHER REMEDIES
    50       SECTION 8.4.  
WAIVER OF DEFAULTS AND EVENTS OF DEFAULT
    50       SECTION 8.5.  
CONTROL BY MAJORITY
    50       SECTION 8.6.  
LIMITATIONS ON SUITS
    50       SECTION 8.7.  
RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT
    51       SECTION 8.8.  
COLLECTION SUIT BY TRUSTEE
    51       SECTION 8.9.  
TRUSTEE MAY FILE PROOFS OF CLAIM
    51       SECTION 8.10.  
PRIORITIES
    52       SECTION 8.11.  
UNDERTAKING FOR COSTS
    52  

-ii-



--------------------------------------------------------------------------------



 



                              Page             ARTICLE 9 TRUSTEE     52        
        SECTION 9.1.  
DUTIES OF TRUSTEE
    52       SECTION 9.2.  
RIGHTS OF TRUSTEE
    53       SECTION 9.3.  
INDIVIDUAL RIGHTS OF TRUSTEE
    54       SECTION 9.4.  
TRUSTEE’S DISCLAIMER
    54       SECTION 9.5.  
NOTICE OF DEFAULT OR EVENTS OF DEFAULT
    54       SECTION 9.6.  
REPORTS BY TRUSTEE TO HOLDERS
    55       SECTION 9.7.  
COMPENSATION AND INDEMNITY
    55       SECTION 9.8.  
REPLACEMENT OF TRUSTEE
    56       SECTION 9.9.  
SUCCESSOR TRUSTEE BY MERGER, ETC
    56       SECTION 9.10.  
ELIGIBILITY; DISQUALIFICATION
    57       SECTION 9.11.  
PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY
    57             ARTICLE 10 SATISFACTION AND DISCHARGE OF INDENTURE     57    
            SECTION 10.1.  
SATISFACTION AND DISCHARGE OF INDENTURE
    57       SECTION 10.2.  
APPLICATION OF TRUST MONEY
    58       SECTION 10.3.  
REPAYMENT TO COMPANY
    58       SECTION 10.4.  
REINSTATEMENT
    58             ARTICLE 11 AMENDMENTS, SUPPLEMENTS AND WAIVERS     59        
        SECTION 11.1.  
WITHOUT CONSENT OF HOLDERS
    59       SECTION 11.2.  
WITH CONSENT OF HOLDERS
    60       SECTION 11.3.  
COMPLIANCE WITH TRUST INDENTURE ACT
    61       SECTION 11.4.  
REVOCATION AND EFFECT OF CONSENTS
    61       SECTION 11.5.  
NOTATION ON OR EXCHANGE OF SECURITIES
    61       SECTION 11.6.  
TRUSTEE TO SIGN AMENDMENTS, ETC
    61       SECTION 11.7.  
EFFECT OF SUPPLEMENTAL INDENTURES
    61             ARTICLE 12 [INTENTIONALLY OMITTED]     62             ARTICLE
13 SUBORDINATION     62                 SECTION 13.1.  
AGREEMENT TO SUBORDINATE
    62       SECTION 13.2.  
LIQUIDATION; DISSOLUTION; BANKRUPTCY
    62       SECTION 13.3.  
DEFAULT ON DESIGNATED SENIOR INDEBTEDNESS
    63       SECTION 13.4.  
ACCELERATION OF SECURITIES
    63       SECTION 13.5.  
WHEN DISTRIBUTION MUST BE PAID OVER
    64       SECTION 13.6.  
NOTICE BY THE COMPANY
    64       SECTION 13.7.  
SUBROGATION
    64       SECTION 13.8.  
RELATIVE RIGHTS
    64       SECTION 13.9.  
SUBORDINATION MAY NOT BE IMPAIRED BY THE COMPANY
    65       SECTION 13.10.  
DISTRIBUTION OR NOTICE TO REPRESENTATIVE
    65       SECTION 13.11.  
RIGHTS OF TRUSTEE AND PAYING AGENT
    65             ARTICLE 14 MISCELLANEOUS     66                 SECTION 14.1.
 
TRUST INDENTURE ACT CONTROLS
    66       SECTION 14.2.  
NOTICES
    66       SECTION 14.3.  
COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS
    67  

-iii-



--------------------------------------------------------------------------------



 



                              Page                 SECTION 14.4.  
CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT
    67       SECTION 14.5.  
RECORD DATE FOR VOTE OR CONSENT OF SECURITYHOLDERS
    68       SECTION 14.6.  
RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION AGENT
    68       SECTION 14.7.  
LEGAL HOLIDAYS
    68       SECTION 14.8.  
GOVERNING LAW
    68       SECTION 14.9.  
NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS
    69       SECTION 14.10.  
NO RECOURSE AGAINST OTHERS
    69       SECTION 14.11.  
SUCCESSORS
    69       SECTION 14.12.  
MULTIPLE COUNTERPARTS
    69       SECTION 14.13.  
SEPARABILITY
    69       SECTION 14.14.  
TABLE OF CONTENTS, HEADINGS, ETC
    69  

-iv-



--------------------------------------------------------------------------------



 



     CROSS-REFERENCE TABLE*

          TIA       INDENTURE SECTION       SECTION Section  
310
  14.1    
310(a)(1)
  9.10    
(a)(2)
  9.10    
(a)(3)
  N.A.**    
(a)(4)
  N.A.    
(a)(5)
  9.10    
(b)
  9.10    
(c)
  N.A. Section  
311
  14.1    
311(a)
  9.11    
(b)
  9.11    
(c)
  N.A. Section  
312
  14.1    
(a)
  2.5    
(b)
  14.3    
(c)
  14.3 Section  
313
  14.1    
313(a)
  9.6(a)    
(b)(1)
  N.A.    
(b)(2)
  9.6(a)    
(c)
  9.6(a)    
(d)
  N.A. Section  
314
  14.1    
314(a)
  6.2    
(b)
  N.A.    
(c)(1)
  14.4(a)    
(c)(2)
  14.4(a)    
(c)(3)
  N.A.    
(d)
  N.A.    
(e)
  14.4(b)    
(f)
  N.A. Section  
315
  14.1 Section  
316
  14.1 Section  
317
  14.1 Section  
318(c)
  14.1



--------------------------------------------------------------------------------

*   This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture. **   N.A. means Not Applicable.

-v-



--------------------------------------------------------------------------------



 



          THIS INDENTURE dated as of February 22, 2005 is between Sybase, Inc.,
a corporation duly organized under the laws of the State of Delaware (the
“Company”), and U.S. Bank National Association, a national banking association
organized and existing under the laws of the United States, as Trustee (the
“Trustee”).

          In consideration of the purchase of the Securities (as defined herein)
by the Holders thereof, both parties agree as follows for the benefit of the
other and for the equal and ratable benefit of the Holders of the Company’s
1.75% Convertible Subordinated Notes Due 2025.

ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE

          SECTION 1.1. DEFINITIONS.

          “Affiliate” means, with respect to any specified person, any other
person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified person. For the purposes of this
definition, “control” when used with respect to any person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

          “Agent” means any Registrar, Paying Agent or Conversion Agent.

          “Applicable Procedures” means, with respect to any transfer or
exchange of beneficial ownership interests in a Global Security, the rules and
procedures of the Depositary, in each case to the extent applicable to such
transfer or exchange.

          “Board of Directors” means either the board of directors of the
Company or any committee of the Board of Directors authorized to act for it with
respect to this Indenture; provided that, for purposes of Section 3.7(b)(3)
hereof, such term shall mean the board of directors of the Company and not any
committee thereof.

          “Business Day” means any weekday that is not a day on which banking
institutions in the City of New York are authorized or obligated by law or
executive order to close or be closed.

          “Capital Stock” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, but excluding any debt
securities convertible into such equity.

          “Cash” or “cash” means such coin or currency of the United States as
at any time of payment is legal tender for the payment of public and private
debts.

          “Certificated Security” means a Security that is in substantially the
form attached hereto as Exhibit A that does not include the information or the
schedule called for by footnotes 1 and 3 thereof.

          “close of business” means 5:00 p.m., local time, in the City of New
York.

1



--------------------------------------------------------------------------------



 



          “Common Stock” means the common stock of the Company, $0.001 par value
per share, as it exists on the date of this Indenture and any shares of any
class or classes of capital stock of the Company resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding-up of the Company and which are
not subject to redemption by the Company; provided, however, that if at any time
there shall be more than one such resulting class, the shares of each such class
then so issuable on conversion of Securities shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

          “Company” means the party named as such in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture, and thereafter “Company” shall mean such successor Company.

          “Conversion Price” per share of Common Stock as of any day means the
result obtained by dividing (i) $1,000 by (ii) the then applicable Conversion
Rate.

          “Conversion Rate” means the rate at which the Securities are
convertible, which rate shall be initially 39.6511 shares of Common Stock for
each $1,000 principal amount of Securities, as adjusted from time to time
pursuant to the provisions of this Indenture.

          “Conversion Reference Period” means:

          (i) for Securities that are converted after the Company has specified
a Redemption Date, the 30 consecutive Trading Days beginning on the third
Trading Day following such Redemption Date (in the case of securities being
converted which were previously called for redemption; in the case of a partial
redemption, this clause (i) shall only apply to those Securities that are
subject to redemption;

          (ii) for Securities that are converted during the period beginning on
the thirtieth day prior to the Final Maturity Date, the 30 consecutive Trading
Days beginning on the third Trading Day following the Final Maturity Date; and

          (iii) in all other instances, the 30 consecutive Trading Days
beginning on the third Trading Day following the Conversion Date.

          “Conversion Value” means, for each $1,000 principal amount of
Securities converted, an amount equal to the product of (i) the Conversion Rate
in effect on the Conversion Date and (ii) the average of the Closing Prices of
the Company’s Common Stock for each of the 30 consecutive Trading Days of the
Conversion Reference Period; provided that, after the consummation of a Change
in Control in which the consideration is comprised entirely of cash and the
Securities become convertible solely into cash, the amount in clause (ii) of
this definition shall be the cash price per share received by holders of the
Company’s Common Stock in such Change in Control; and provided further, that in
the event of any conversion rate adjustment during the Conversion Reference
Period, from and after the effective date of such adjustment, the Conversion
Rate for purposes of clause (i) of this definition shall mean the Conversion
Rate as so adjusted.

          “Corporate Trust Office” means the principal office of the Trustee at
which at any particular time its corporate trust business shall be administered
which office at the date of the execution of this Indenture is located at 633
West Fifth Street, 24th Floor, Los Angeles, CA 90071; Attention: Corporate Trust
Services

2



--------------------------------------------------------------------------------



 



(Sybase, Inc. — 1.75% Convertible Subordinated Notes Due 2025) or at any other
time at such other address as the Trustee may designate from time to time by
notice to the Company.

          “Daily Share Amount” means, for each Trading Day of the Conversion
Reference Period and for each $1,000 principal amount of notes surrendered for
conversion, a number of shares (but in no event less than zero) equal to (i) the
difference between (a) the Closing Price on such Trading Day multiplied by the
Conversion Rate in effect on the Conversion Date, appropriately adjusted to take
into account the occurrence on such Trading Day of any event which would require
an adjustment pursuant to Section 4.6, and (b) $1,000, divided by (ii) the
Closing Price on such Trading Day multiplied by 30.

          “Default” means, when used with respect to the Securities, any event
which is or, after notice or passage of time or both, would be an Event of
Default.

          “Designated Senior Indebtedness” means the Company’s obligations under
any particular senior indebtedness that expressly provides that such senior
indebtedness shall be “Designated Senior Indebtedness” for purposes of this
Indenture (provided that the instrument, agreement or other document may place
limitations and conditions on the right of senior indebtedness to exercise the
rights of Designated Senior Indebtedness).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, as in effect from time to
time.

          “Final Maturity Date” means February 22, 2025.

          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time, including those set forth in
(1) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (2) the statements and
pronouncements of the Financial Accounting Standards Board, (3) such other
statements by such other entity as approved by a significant segment of the
accounting profession and (4) the rules and regulations of the SEC governing the
inclusion of financial statements (including pro forma financial statements) in
registration statements filed under the Securities Act and periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.

          “Global Security” means a Security in global form that is in
substantially the form attached hereto as Exhibit A and that includes the
information and schedule called for by footnotes 1 and 3 thereof and which is
deposited with the Depositary or its custodian and registered in the name of the
Depositary or its nominee.

          “Holder” or “Securityholder” means the person in whose name a Security
is registered on the Primary Registrar’s books.

          “indebtedness” means, with respect to any person, without duplication:



  •   all obligations and other liabilities, contingent or otherwise, of such
person for borrowed money (including overdrafts) to the extent such obligations
and other liabilities would appear as a liability upon the consolidated balance
sheet of such a person in accordance with GAAP or for the deferred purchase
price of property or services, excluding any trade payables and other accrued
current

3



--------------------------------------------------------------------------------



 



      liabilities incurred in the ordinary course of business, but including,
without limitation, all obligations, contingent or otherwise, of such person in
connection with any letters of credit and acceptances issued under letter of
credit facilities, acceptance facilities or other similar facilities;     •  
all obligations of such person evidenced by bonds, credit or loan agreements,
notes, debentures or other similar instruments to the extent such obligations
would appear as a liability upon the consolidated balance sheet of such person
in accordance with GAAP;     •   indebtedness of such person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such person (even if the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property) but excluding trade payables arising in
the ordinary course of business;     •   all obligations and liabilities,
contingent or otherwise, in respect of leases of the person required, in
conformity with GAAP, to be accounted for as capitalized lease obligations on
the consolidated balance sheet of the person;     •   all net obligations of
such person under or in respect of interest rate agreements, currency agreements
or other swap, cap, floor or collar agreements, hedge agreements, forward
contracts or similar instruments or agreements or foreign currency, hedge,
exchange or purchase or similar instruments or agreements;     •   all
indebtedness referred to in (but not excluded from) the preceding clauses of
other persons, the payment of which is secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any lien or with respect to property, including, without limitation,
accounts and contract rights, owned by such person, even though such person has
not assumed or become liable for the payment of such indebtedness (the amount of
such obligation being deemed to be the lesser of the value of such property or
asset or the amount of the obligation so secured);     •   all guarantees by
such person of indebtedness referred to in this definition or of any other
person;     •   any obligations as lessee under other leases for facilities,
equipment or related assets, whether or not capitalized, entered into or leased
after the date of the indenture, for financing purposes, as determined in good
faith by such person; and     •   any and all refinancings, replacements,
deferrals, renewals, extensions and refundings of or amendments, modifications
or supplements to, any indebtedness, obligation or liability of the kind
described in the clauses above.

          “Indenture” means this Indenture as amended or supplemented from time
to time pursuant to the terms of this Indenture.

          “Initial Purchasers” means Lehman Brothers Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

4



--------------------------------------------------------------------------------



 



          “Interest Payment Date” means February 22 and August 22 of each year,
commencing August 22, 2005.

          “Liquidated Damages” has the meaning specified in the Registration
Rights Agreement. All references herein to interest accrued or payable as of any
date shall include any Liquidated Damages accrued or payable as of such date as
provided in the Registration Rights Agreement.

          “Majority Owner” with respect to an entity means a person having
“beneficial ownership” (as defined in Rule 13(d)(3) under the Exchange Act) of
more than 50% of the total voting power of all shares of the entity’s Capital
Stock that are entitled to vote generally in the election of directors.

          “Officer” means the Chairman or any Co-Chairman of the Board, any Vice
Chairman of the Board, the Chief Executive Officer, the President, any Vice
President, the Chief Financial Officer, the Controller, the Secretary, any
Assistant Controller or any Assistant Secretary of the Company.

          “Officers’ Certificate” means a certificate signed by two Officers;
provided, however, that for purposes of Sections 4.11 and 6.3, “Officers’
Certificate” means a certificate signed by the principal executive officer,
principal financial officer or principal accounting officer of the Company and
by one other Officer.

          “opening of business” means 8:30 a.m., local time, in the City of New
York.

          “Opinion of Counsel” means a written opinion from legal counsel. The
counsel may be an employee of or counsel to the Company or the Trustee.

          “Non-Payment Default” means any event of default with respect to any
Designated Senior Indebtedness other than any Payment Default pursuant to which
the maturity thereof may be accelerated.

          “Payment Default” shall mean a default in payment, whether at
scheduled maturity, upon scheduled installment, by acceleration or otherwise, of
principal, or premium, if any, or interest on Designated Senior Indebtedness
beyond any applicable grace period.

          “Permitted Junior Securities” means any equity securities of the
Company or any successor obligor.

          “Person” or “person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

          “Principal” or “principal” of a debt security, including the
Securities, means the principal of the security plus, when appropriate, the
premium, if any, on the security.

          “Public Acquirer Common Stock” has the meaning assigned to it in the
definition of Public Acquirer Change in Control.

          “Public Acquirer Change in Control” means any event constituting a
Non-Stock Change in Control in which the acquirer has a class of common stock
traded on a U.S. national securities exchange or quoted on the Nasdaq National
Market or which will be so traded or quoted when issued or exchanged in
connection with such Change in Control (the “Public Acquirer Common Stock”). If
an acquirer does not itself have a class of common stock constituting Public
Acquirer Common Stock, it will be deemed to have Public Acquirer

5



--------------------------------------------------------------------------------



 



Common Stock if a corporation that directly or indirectly is the Majority Owner
of the acquirer has a class of common stock constituting Public Acquirer Common
Stock; in such case, all references to Public Acquirer Common Stock shall refer
to such class of common stock.

          “Redemption Date” when used with respect to any Security to be
redeemed, means the date fixed by the Company for such redemption pursuant to
Section 3.

          “Registration Rights Agreement” means the Registration Rights
Agreement dated, as of February 22, 2005, between the Company and the Initial
Purchasers.

          “Regular Record Date” means, with respect to each Interest Payment
Date, the February 1 or August 1, as the case may be, next preceding such
Interest Payment Date.

          “Restricted Global Security” means a Global Security that is a
Restricted Security.

          “Restricted Security” means a Security required to bear the restricted
legend called for by footnote 2 in the form of Security set forth in Exhibit A
of this Indenture.

          “Rule 144” means Rule 144 under the Securities Act or any successor to
such Rule.

          “Rule 144A” means Rule 144A under the Securities Act or any successor
to such Rule.

          “SEC” means the Securities and Exchange Commission.

          “Securities” means the 1.75% Convertible Subordinated Notes Due 2025
or any of them (each, a “Security”), as amended or supplemented from time to
time, that are issued under this Indenture.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

          “Securities Custodian” means the Trustee, as custodian with respect to
the Securities in global form, or any successor thereto.

          “senior indebtedness” means the principal of, premium, if any,
interest, including any interest accruing after the commencement of any
bankruptcy or similar proceeding, whether or not a claim for post-petition
interest is allowed as a claim in the proceeding, and rent payable on or in
connection with, and all fees, costs, expenses and other amounts accrued or due
on or in connection with, and all fees, costs, expenses and other amounts
accrued or due on or in connection with, the Company’s indebtedness, whether
secured or unsecured, absolute or contingent, due or to become due, outstanding
on the date of the indenture or thereafter created, incurred, assumed,
guaranteed or in effect guaranteed by the Company, including all deferrals,
renewals, extensions or refundings of, or amendments, modifications or
supplements to, the foregoing. Notwithstanding the foregoing, “senior
indebtedness” does not include:



  •   indebtedness that expressly provides that such indebtedness shall not be
senior in right of payment to the Securities or expressly provides that such
indebtedness is on the same basis as or junior to the Securities; and

6



--------------------------------------------------------------------------------



 



  •   any indebtedness to any of the Company’s majority or wholly owned
Subsidiaries, other than indebtedness to the Company’s Subsidiaries arising by
reason of guarantees by the Company of indebtedness of such Subsidiary to a
person that is not the Company’s Subsidiary.

          “Significant Subsidiary” means, in respect of any Person, a Subsidiary
of such Person that would constitute a “significant subsidiary” as such term is
defined under Rule 1-02 of Regulation S-X under the Securities Act.

          “Subsidiary” means, in respect of any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person; (ii) such Person and one or more Subsidiaries of such Person;
or (iii) one or more Subsidiaries of such Person.

          “TIA” means the Trust Indenture Act of 1939, as amended, and the rules
and regulations thereunder as in effect on the date of this Indenture, except as
provided in Section 11.3, and except to the extent any amendment to the Trust
Indenture Act expressly provides for application of the Trust Indenture Act as
in effect on another date.

          “Trading Day” means a day during which trading in securities generally
occurs on the New York Stock Exchange (or, if the Common Stock is not traded on
the New York Stock Exchange, on the principal other market on which the Common
Stock is then traded), other than a day on which the material suspension of or
limitation on trading is imposed that affects either the New York Stock Exchange
(or, if applicable, such other market) in its entirety or only the shares of the
Company’s Common Stock (by reason of movements in price exceeding limits
permitted by the relevant market on which the shares are traded or otherwise) or
on which the New York Stock Exchange (or, if applicable, such other market)
cannot clear the transfer of the Company’s shares due to an event beyond the
Company’s control.

          “Trading Price” of the Securities on any date of determination means
the average of the secondary market bid quotations per Security obtained by the
Conversion Agent for $5,000,000 principal amount of the Securities at
approximately 3:30 p.m., New York City time, on such determination date from two
independent nationally recognized securities dealers the Company selects, which
may include either or both of the Initial Purchasers, provided that, if at least
two such bids cannot be reasonably obtained by the Conversion Agent, but one
such bid can be reasonably obtained by the Conversion Agent, this one bid will
be used. If the Conversion Agent cannot reasonably obtain at least one bid for
$5,000,000 principal amount of the Securities from a nationally recognized
securities dealer or, if in the Company’s reasonable judgment, the bid
quotations are not indicative of the secondary market value of the Securities,
then the Trading Price of the Securities will be deemed to be less than 98% of
the then current Conversion Rate multiplied by the Closing Price of Common Stock
on such determination date.

          “Trustee” means the party named as such in the first paragraph of this
Indenture until a successor replaces it in accordance with the provisions of
this Indenture, and thereafter means the successor.

          “Trust Officer” means, with respect to the Trustee, any officer
assigned to the Corporate Trust Office, and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

7



--------------------------------------------------------------------------------



 



          “Vice President” when used with respect to the Company or the Trustee,
means any vice president, whether or not designated by a number or a word or
words added before or after the title “vice president.”

          SECTION 1.2. OTHER DEFINITIONS.

      Term   Defined in Section
“Additional Common Stock”
            4.1(i)
“Agent Members”
            2.1(b)
“Bankruptcy Law”
            8.1(a)
“Cash Percentage”
            4.14(b)
“Change in Control”
            3.7(b)
“Change in Control Purchase Date”
            3.7
“Change in Control Purchase Notice”
            3.7(e)
“Change in Control Purchase Price”
            3.7
“Closing Price”
            4.6(a)(8)
“Company Change in Control Notice”
            3.7(d)
“Company Order”
            2.2(e)
“Company Put Right Notice”
            3.11(b)
“Conversion Agent”
            2.3(a)
“Conversion Date”
            4.2(a)
“Conversion Settlement Period”
            4.2(a)
“Current Market Price”
            4.6(a)(8)
“Custodian”
            8.1(a)
“DTC”
            2.1(a)
“Depositary”
            2.1(a)
“Determination Date”
            4.6(a)(6)
“Distributed Securities”
            4.6(a)(4)
“Distribution Notice”
            4.1(b)
“Effective Date”
            4.1(i)
“Event of Default”
            8.1(a)
“Expiration Date”
            4.6(a)(7)
“Expiration Time”
            4.6(a)(7)
“Legal Holiday”
            14.7
“Legend”
            2.12(a)
“Merger Notice”
            4.1(c)
“Non-Stock Change in Control”
            4.1(i)
“Non-Stock Change in Control Notice”
            4.1(i)
“Notice of Default”
            8.1(b)
“Paying Agent”
            2.3(a)
“Payment Blockage Period”
            13.3
“Primary Registrar”
            2.3(a)
“Purchase Agreement”
            2.1
“Purchased Shares”
            4.6(a)(7)
“Put Right Purchase Date”
            3.11(a)
“Put Right Purchase Notice”
            3.11(e)
“Put Right Purchase Price”
            3.11(a)
“QIB”
            2.1(a)

8



--------------------------------------------------------------------------------



 



      Term   Defined in Section
“Redemption Price”
            3.1(a)
“Registrar”
            2.3(a)
“Remaining Shares”
            4.14(b)
“Rights”
            4.6(a)(5)
“Rights Plan”
            4.6(a)(5)
“Spinoff Securities”
            4.6(a)(4)
“Spinoff Valuation Period”
            4.6(a)(4)
“Stock Price”
            4.1(i)
“tender offer”
            4.6(a)(7)
“Triggering Distribution”
            4.6(a)(6)

          SECTION 1.3. TRUST INDENTURE ACT PROVISIONS.

          Whenever this Indenture refers to a provision of the TIA, that
provision is incorporated by reference in and made a part of this Indenture.
This Indenture shall also include those provisions of the TIA required to be
included herein by the provisions of the Trust Indenture Reform Act of 1990. The
following TIA terms used in this Indenture have the following meanings:

          “indenture securities” means the Securities;

          “indenture security holder” means a Securityholder;

          “indenture to be qualified” means this Indenture;

          “indenture trustee” or “institutional trustee” means the Trustee; and

          “obligor” on the indenture securities means the Company or any other
obligor on the Securities.

          All other terms used in this Indenture that are defined in the TIA,
defined by TIA reference to another statute or defined by any SEC rule and not
otherwise defined herein have the meanings assigned to them therein.

          SECTION 1.4. RULES OF CONSTRUCTION.

          (a) Unless the context otherwise requires:

          (1) a term has the meaning assigned to it;

          (2) an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

          (3) words in the singular include the plural, and words in the plural
include the singular;

          (4) provisions apply to successive events and transactions;

9



--------------------------------------------------------------------------------



 



          (5) the term “merger” includes a statutory share exchange and the term
“merged” has a correlative meaning;

          (6) the masculine gender includes the feminine and the neuter;

          (7) references to agreements and other instruments include subsequent
amendments thereto; and

          (8) all “Article”, “Exhibit” and “Section” references are to Articles,
Exhibits and Sections, respectively, of or to this Indenture unless otherwise
specified herein, and the terms “herein,” “hereof” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

ARTICLE 2
THE SECURITIES

          SECTION 2.1. FORM AND DATING.

          The Securities and the Trustee’s certificate of authentication shall
be substantially in the respective forms set forth in Exhibit A, which Exhibit
is incorporated in and made part of this Indenture. The Securities may have
notations, legends or endorsements required by law, stock exchange or automated
quotation system rule or regulation or usage. The Company shall provide any such
notations, legends or endorsements to the Trustee in writing. Each Security
shall be dated the date of its authentication. The Securities are being offered
and sold by the Company pursuant to a Purchase Agreement dated February 15, 2005
(the “Purchase Agreement”) between the Company and the Initial Purchasers, in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act.

          (a) Restricted Global Securities. All of the Securities are initially
being offered and sold by the Company to the Initial Purchasers for resale to
qualified institutional buyers as defined in Rule 144A (collectively, “QIBs” or
individually, each a “QIB”) in reliance on Rule 144A under the Securities Act
and shall be issued initially in the form of one or more Restricted Global
Securities, which shall be deposited on behalf of the purchasers of the
Securities represented thereby with the Trustee, at its Corporate Trust Office,
as custodian for the depositary, The Depository Trust Company (“DTC”, and such
depositary, or any successor thereto, being hereinafter referred to as the
“Depositary”), and registered in the name of its nominee, Cede & Co. (or any
successor thereto), for the accounts of participants in the Depositary duly
executed by the Company and authenticated by the Trustee as hereinafter
provided. The aggregate principal amount of the Restricted Global Securities may
from time to time be increased or decreased by adjustments made on the records
of the Securities Custodian as hereinafter provided, subject in each case to
compliance with the Applicable Procedures.

          (b) Global Securities In General. Each Global Security shall represent
such of the outstanding Securities as shall be specified therein and each shall
provide that it shall represent the aggregate amount of outstanding Securities
from time to time endorsed thereon and that the aggregate amount of outstanding
Securities represented thereby may from time to time be reduced or increased, as
appropriate, to reflect replacements, exchanges, purchases, redemptions, or
conversions of such Securities. Any adjustment of the aggregate principal amount
of a Global Security to reflect the amount of any increase or decrease in the
amount of outstanding Securities represented thereby shall be made by the
Trustee in accordance with

10



--------------------------------------------------------------------------------



 



instructions given by the Holder thereof as required by Section 2.12 hereof and
shall be made on the records of the Trustee and the Depositary.

          Members of, or participants in, the Depositary (“Agent Members”) shall
have no rights under this Indenture with respect to any Global Security held on
their behalf by the Depositary or under the Global Security, and the Depositary
(including, for this purpose, its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner and
Holder of such Global Security for all purposes whatsoever. Notwithstanding the
foregoing, nothing herein shall (1) prevent the Company, the Trustee or any
agent of the Company or the Trustee from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or
(2) impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

          (c) Book Entry Provisions. The Company shall execute and the Trustee
shall, in accordance with this Subsection 2.1(c), authenticate and deliver
initially one or more Global Securities that (1) shall be registered in the name
of the Depositary or its nominee, (2) shall be delivered by the Trustee to the
Depositary or pursuant to the Depositary’s instructions and (3) shall bear
legends substantially to the following effect:

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.”

          SECTION 2.2. EXECUTION AND AUTHENTICATION.

          (a) The aggregate principal amount of Securities which may be
authenticated and delivered under this Indenture is limited to $460,000,000
except as provided in Sections 2.6 and 2.7.

11



--------------------------------------------------------------------------------



 



          (b) Two Officers shall sign the Securities for the Company by manual
or facsimile signature, one of whom shall be the Secretary or an Assistant
Secretary of the Company. Typographic and other minor errors or defects in any
such facsimile signature shall not affect the validity or enforceability of any
Security that has been authenticated and delivered by the Trustee.

          (c) If an Officer whose signature is on a Security no longer holds
that office at the time the Trustee authenticates the Security, the Security
shall be valid nevertheless.

          (d) A Security shall not be valid until an authorized signatory of the
Trustee manually signs the certificate of authentication on the Security. The
signature shall be conclusive evidence that the Security has been authenticated
under this Indenture.

          (e) The Trustee shall authenticate and make available for delivery
Securities for original issue in the aggregate principal amount of up to
$460,000,000 upon receipt of a written order or orders of the Company signed by
an Officer of the Company (a “Company Order”). The Company Order shall specify
the amount of Securities to be authenticated, shall provide that all such
Securities will be represented by a Restricted Global Security and the date on
which each original issue of Securities is to be authenticated.

          (f) The Trustee shall act as the initial authenticating agent.
Thereafter, the Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Securities. An authenticating agent may authenticate
Securities whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent shall have the same rights as an Agent to deal with the
Company or an Affiliate of the Company.

          (g) The Securities shall be issuable only in registered form without
coupons and only in denominations of $1,000 principal amount and any integral
multiple thereof.

          SECTION 2.3. REGISTRAR, PAYING AGENT AND CONVERSION AGENT.

          (a) The Company shall maintain one or more offices or agencies where
Securities may be presented for registration of transfer or for exchange (each,
a “Registrar”), one or more offices or agencies where Securities may be
presented for payment (each, a “Paying Agent”), one or more offices or agencies
where Securities may be presented for conversion (each, a “Conversion Agent”)
and one or more offices or agencies where notices and demands to or upon the
Company in respect of the Securities and this Indenture may be served. The
Company will at all times maintain a Paying Agent, Conversion Agent, Registrar
and an office or agency where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served in the Borough of
Manhattan, The City of New York. One of the Registrars (the “Primary Registrar”)
shall keep a register of the Securities and of their transfer and exchange.

          (b) The Company shall enter into an appropriate agency agreement with
any Agent not a party to this Indenture. The agreement shall implement the
provisions of this Indenture that relate to such Agent. The Company shall notify
the Trustee of the name and address of any Agent not a party to this Indenture.
If the Company fails to maintain a Registrar, Paying Agent, Conversion Agent or
agent for service of notices and demands in any place required by this
Indenture, or fails to give the foregoing notice, the Trustee shall act as such.
The Company or any Affiliate of the Company may act as Paying Agent (except for
the purposes of Section 6.1 and Article 10), Conversion Agent and Registrar.

12



--------------------------------------------------------------------------------



 



          (c) The Company hereby initially designates the Trustee as Paying
Agent, Registrar, Securities Custodian and Conversion Agent, and each of the
Corporate Trust Office of the Trustee and the office or agency of U.S. Bank
Trust National Association, an Affiliate of the Trustee, in the Borough of
Manhattan, The City of New York, one such office or agency of the Company for
each of the aforesaid purposes.

          SECTION 2.4. PAYING AGENT TO HOLD MONEY IN TRUST.

          Prior to 11:00 a.m., New York City time, on each due date of the
principal of, or interest on, any Securities, the Company shall deposit with a
Paying Agent a sum sufficient to pay such principal or interest so becoming due.
Subject to Section 10.2, a Paying Agent shall hold in trust for the benefit of
Securityholders or the Trustee all money held by the Paying Agent for the
payment of principal of, or interest on, the Securities, and shall notify the
Trustee of any failure by the Company (or any other obligor on the Securities)
to make any such payment. If the Company or an Affiliate of the Company acts as
Paying Agent, it shall, before 11:00 a.m., New York City time, on each due date
of the principal of, or interest on, any Securities, segregate the money and
hold it as a separate trust fund. The Company at any time may require a Paying
Agent to pay all money held by it to the Trustee, and the Trustee may at any
time during the continuance of any Default, upon written request to a Paying
Agent, require such Paying Agent to pay forthwith to the Trustee all sums so
held in trust by such Paying Agent. Upon doing so, the Paying Agent (other than
the Company) shall have no further liability for the money.

          SECTION 2.5. SECURITYHOLDER LISTS.

          The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Securityholders. If the Trustee is not the Primary Registrar, the Company shall
furnish to the Trustee on or before each semiannual Interest Payment Date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of Securityholders.

          SECTION 2.6. TRANSFER AND EXCHANGE.

          (a) Subject to compliance with any applicable additional requirements
contained in Section 2.12, when a Security is presented to a Registrar with a
request to register a transfer thereof or to exchange such Security for an equal
principal amount of Securities of other authorized denominations, the Registrar
shall register the transfer or make the exchange as requested; provided,
however, that every Security presented or surrendered for registration of
transfer or exchange shall be duly endorsed or accompanied by an assignment form
and, if applicable, a transfer certificate each in the form included in
Exhibit A, and in form satisfactory to the Registrar duly executed by the Holder
thereof or its attorney duly authorized in writing. To permit registration of
transfers and exchanges, upon surrender of any Security for registration of
transfer or exchange at an office or agency maintained pursuant to Section 2.3,
the Company shall execute and the Trustee shall authenticate Securities of a
like aggregate principal amount at the Registrar’s request. Any exchange or
transfer shall be without charge, except that the Company or the Registrar may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto, and provided, that this sentence
shall not apply to any exchange pursuant to Section 2.10, 2.12(a), 3.6, 3.12,
4.2(e) or 11.5.

          (b) Neither the Company, any Registrar nor the Trustee shall be
required to exchange or register a transfer of (1) any Securities for a period
of 15 days next preceding mailing of a notice of Securities to be redeemed,
(2) any Securities or portions thereof selected or called for redemption (except
in the case of

13



--------------------------------------------------------------------------------



 



redemption of a Security in part, the portion thereof not to be redeemed) or
(3) any Securities or portions thereof in respect of which a Change in Control
Purchase Notice has been delivered and not withdrawn by the Holder thereof
(except, in the case of the purchase of a Security in part, the portion thereof
not to be purchased).

          (c) All Securities issued upon any transfer or exchange of Securities
shall be valid obligations of the Company, evidencing the same debt and entitled
to the same benefits under this Indenture, as the Securities surrendered upon
such transfer or exchange.

          (d) Any Registrar appointed pursuant to Section 2.3 hereof shall
provide to the Trustee such information as the Trustee may reasonably require in
connection with the delivery by such Registrar of Securities upon transfer or
exchange of Securities.

          (e) Each Holder of a Security agrees to indemnify the Company and the
Trustee against any liability that may result from the transfer, exchange or
assignment of such Holder’s Security in violation of any provision of this
Indenture and/or applicable United States federal or state securities law.

          (f) The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among Agent Members or other
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

          SECTION 2.7. REPLACEMENT SECURITIES.

          (a) If any mutilated Security is surrendered to the Company, a
Registrar or the Trustee, or the Company, a Registrar and the Trustee receive
evidence to their satisfaction of the destruction, loss or theft of any
Security, and there is delivered to the Company, the applicable Registrar and
the Trustee such security or indemnity as will be required by them to save each
of them harmless, then, in the absence of notice to the Company, such Registrar
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute, and upon its written request the Trustee shall
authenticate and deliver, in exchange for any such mutilated Security or in lieu
of any such destroyed, lost or stolen Security, a new Security of like tenor and
principal amount, bearing a number not contemporaneously outstanding.

          (b) In case any such mutilated, destroyed, lost or stolen Security has
become or is about to become due and payable, or is about to be purchased or
redeemed by the Company pursuant to Article 3, or converted pursuant to
Article 4, the Company in its discretion may, instead of issuing a new Security,
pay, redeem, purchase or convert such Security, as the case may be.

          (c) Upon the issuance of any new Securities under this Section 2.7,
the Company may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the Trustee
or the Registrar) in connection therewith.

          (d) Every new Security issued pursuant to this Section 2.7 in lieu of
any mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether

14



--------------------------------------------------------------------------------



 



or not the mutilated, destroyed, lost or stolen Security shall be at any time
enforceable by anyone, and shall be entitled to all benefits of this Indenture
equally and proportionately with any and all other Securities duly issued
hereunder.

          (e) The provisions of this Section 2.7 are (to the extent lawful)
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Securities.

          SECTION 2.8. OUTSTANDING SECURITIES.

          (a) Securities outstanding at any time are all Securities
authenticated by the Trustee, except for those canceled by it, those redeemed or
purchased pursuant to Article 3, those converted pursuant to Article 4, those
delivered to the Trustee for cancellation or surrendered for transfer or
exchange and those described in this Section 2.8 as not outstanding.

          (b) If a Security is replaced pursuant to Section 2.7, it ceases to be
outstanding unless the Company receives proof satisfactory to it that the
replaced Security is held by a bona fide purchaser.

          (c) If a Paying Agent (other than the Company or an Affiliate of the
Company) holds in respect of the outstanding Securities on a Redemption Date, a
Change in Control Purchase Date or the Final Maturity Date money sufficient to
pay the principal of (including premium, if any) and accrued interest on
Securities (or portions thereof) payable on that date, then on and after such
Redemption Date, Change in Control Purchase Date, or the Final Maturity Date, as
the case may be, such Securities (or portions thereof, as the case may be) shall
cease to be outstanding and interest on them shall cease to accrue; provided
that if such Securities are to be redeemed, notice of such redemption has been
duly given pursuant to this Indenture or provision thereof satisfactory to the
Trustee has been made.

          (d) Subject to the restrictions contained in Section 2.9, a Security
does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Security.

          SECTION 2.9. TREASURY SECURITIES.

          In determining whether the Holders of the required principal amount of
Securities have concurred in any notice, direction, waiver or consent,
Securities owned by the Company or any other obligor on the Securities or by any
Affiliate of the Company or of such other obligor shall be disregarded, except
that, for purposes of determining whether the Trustee shall be protected in
relying on any such notice, direction, waiver or consent, only Securities which
a Trust Officer of the Trustee actually knows are so owned shall be so
disregarded. Securities so owned which have been pledged in good faith shall not
be disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to the Securities and that the pledgee is
not the Company or any other obligor on the Securities or any Affiliate of the
Company or of such other obligor.

          SECTION 2.10. TEMPORARY SECURITIES.

          Until definitive Securities are ready for delivery, the Company may
prepare and execute, and, upon receipt of a Company Order, the Trustee shall
authenticate and deliver, temporary Securities. Temporary Securities shall be
substantially in the form of definitive Securities but may have variations that
the Company with the consent of the Trustee considers appropriate for temporary
Securities. Without unreasonable delay,

15



--------------------------------------------------------------------------------



 



the Company shall prepare and the Trustee shall authenticate and deliver
definitive Securities in exchange for temporary Securities.

          SECTION 2.11. CANCELLATION.

          The Company at any time may deliver Securities to the Trustee for
cancellation. The Registrar, the Paying Agent and the Conversion Agent shall
forward to the Trustee or its agent any Securities surrendered to them for
transfer, exchange, redemption, purchase, payment or conversion. The Trustee and
no one else shall cancel, in accordance with its standard procedures, all
Securities surrendered for transfer, exchange, redemption, purchase, payment,
conversion or cancellation and shall dispose of the cancelled Securities in
accordance with its customary procedures or deliver the canceled Securities to
the Company. All Securities which are redeemed, purchased or otherwise acquired
by the Company or any of its Subsidiaries prior to the Final Maturity Date shall
be delivered to the Trustee for cancellation, and the Company may not hold or
resell such Securities or issue any new Securities to replace any such
Securities or any Securities that any Holder has converted pursuant to
Article 4.

          SECTION 2.12. LEGEND; ADDITIONAL TRANSFER AND EXCHANGE REQUIREMENTS.

          (a) If Securities are issued upon the transfer, exchange or
replacement of Securities subject to restrictions on transfer and bearing the
legends called for by footnote 2 set forth on the forms of Securities attached
hereto as Exhibit A (collectively, the “Legend”), or if a request is made to
remove the Legend on a Security, the Securities so issued shall bear the Legend,
or the Legend shall not be removed, as the case may be, unless there is
delivered to the Company and the Registrar such satisfactory evidence, which
shall include an opinion of counsel if requested by the Company or such
Registrar, as may be reasonably required by the Company and the Registrar, that
neither the Legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of
Rule 144A or Rule 144 or that such Securities are not “restricted” within the
meaning of Rule 144; provided that no such evidence need be supplied in
connection with the sale of such Security pursuant to a registration statement
that is effective at the time of such sale. Upon (1) provision of such
satisfactory evidence if requested, or (2) notification by the Company to the
Trustee and Registrar of the sale of such Security pursuant to a registration
statement that is effective at the time of such sale, the Trustee, at the
written direction of the Company, shall authenticate and deliver a Security that
does not bear the Legend. If the Legend is removed from the face of a Security
and the Security is subsequently held by an Affiliate of the Company, the Legend
shall be reinstated.

          (b) A Global Security may not be transferred, in whole or in part, to
any Person other than the Depositary or a nominee or any successor thereof, and
no such transfer to any such other Person may be registered; provided that the
foregoing shall not prohibit any transfer of a Security that is issued in
exchange for a Global Security but is not itself a Global Security. No transfer
of a Security to any Person shall be effective under this Indenture or the
Securities unless and until such Security has been registered in the name of
such Person. Notwithstanding any other provisions of this Indenture or the
Securities, transfers of a Global Security, in whole or in part, shall be made
only in accordance with this Section 2.12.

          (c) Subject to the succeeding paragraph, every Security shall be
subject to the restrictions on transfer provided in the Legend other than a
Restricted Global Security. Whenever any Restricted Security other than a
Restricted Global Security is presented or surrendered for registration of
transfer or for exchange

16



--------------------------------------------------------------------------------



 



for a Security registered in a name other than that of the Holder, such Security
must be accompanied by a certificate in substantially the form set forth in
Exhibit A, dated the date of such surrender and signed by the Holder of such
Security, as to compliance with such restrictions on transfer. The Registrar
shall not be required to accept for such registration of transfer or exchange
any Security not so accompanied by a properly completed certificate.

          (d) The restrictions imposed by the Legend upon the transferability of
any Security shall cease and terminate when such Security has been sold pursuant
to an effective registration statement under the Securities Act or transferred
in compliance with Rule 144 or, if earlier, upon the expiration of the holding
period applicable to sales thereof under Rule 144(k). Any Security as to which
such restrictions on transfer shall have expired in accordance with their terms
or shall have terminated may, upon a surrender of such Security for exchange to
the Registrar in accordance with the provisions of this Section 2.12
(accompanied, in the event that such restrictions on transfer have terminated by
reason of a transfer in compliance with Rule 144, by, if requested by the
Company or the Registrar, an opinion of counsel reasonably acceptable to the
Company and addressed to the Company in form acceptable to the Company, to the
effect that the transfer of such Security has been made in compliance with
Rule 144), be exchanged for a new Security, of like tenor and aggregate
principal amount, which shall not bear the restrictive Legend. The Company shall
inform the Trustee of the effective date of any registration statement
registering the resale of the Securities under the Securities Act. The Trustee
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the aforementioned opinion of counsel or registration
statement.

As used in the preceding Subsections 2.12(c) and (d), the term “transfer”
encompasses any sale, pledge, transfer, hypothecation or other disposition of
any Security.

          (e) The provisions below shall apply only to Global Securities:

               (1) Notwithstanding any other provisions of this Indenture or the
Securities, a Global Security shall not be exchanged in whole or in part for a
Security registered in the name of any Person other than the Depositary or one
or more nominees thereof, provided that a Global Security may be exchanged for
Securities registered in the names of any person designated by the Depositary in
the event that (A) the Depositary has notified the Company that it is unwilling
or unable to continue as Depositary for such Global Security or such Depositary
has ceased to be a “clearing agency” registered under the Exchange Act, and a
successor Depositary is not appointed by the Company within 90 days, (B) the
Company has provided the Depositary with written notice that it has decided to
discontinue use of the system of book-entry transfer through the Depositary or
any successor Depositary or (C) an Event of Default has occurred and is
continuing with respect to the Securities. Any Global Security exchanged
pursuant to subclauses (A) or (B) immediately above shall be so exchanged in
whole and not in part, and any Global Security exchanged pursuant to subclause
(C) above may be exchanged in whole or from time to time in part as directed by
the Depositary. Any Security issued in exchange for a Global Security or any
portion thereof shall be a Global Security; provided that any such Security so
issued that is registered in the name of a Person other than the Depositary or a
nominee thereof shall not be a Global Security.

               (2) Securities issued in exchange for a Global Security or any
portion thereof shall be issued in definitive, fully registered form, without
interest coupons, shall have an aggregate principal amount equal to that of such
Global Security or portion thereof to be so exchanged, shall be registered in
such names and be in such authorized denominations as the Depositary shall
designate and shall bear the applicable legends provided for herein. Any Global
Security to be exchanged in whole shall be surrendered by the Depositary to the
Trustee, as Registrar. With regard to any Global Security to be exchanged in
part, either

17



--------------------------------------------------------------------------------



 



such Global Security shall be so surrendered for exchange or, if the Trustee is
acting as custodian for the Depositary or its nominee with respect to such
Global Security, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and deliver the Security issuable on
such exchange to or upon the order of the Depositary or an authorized
representative thereof.

               (3) Subject to the provisions of clause (5) of this Subsection
2.12(e), the registered Holder may grant proxies and otherwise authorize any
Person, including Agent Members and persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Securities.

               (4) In the event of the occurrence of any of the events specified
in clause (1) of this Subsection 2.12(e) above, the Company will promptly make
available to the Trustee a reasonable supply of Certificated Securities in
definitive, fully registered form, without interest coupons.

               (5) Neither Agent Members nor any other Persons on whose behalf
Agent Members may act shall have any rights under this Indenture with respect to
any Global Security registered in the name of the Depositary or any nominee
thereof, or under any such Global Security, and the Depositary or such nominee,
as the case may be, may be treated by the Company, the Trustee and any agent of
the Company or the Trustee as the absolute owner and holder of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or such nominee, as the case may be,
or impair, as between the Depositary, its Agent Members and any other Person on
whose behalf an Agent Member may act, the operation of customary practices of
such Persons governing the exercise of the rights of a holder of any Security.

          SECTION 2.13. CUSIP NUMBERS.

          The Company in issuing the Securities may use one or more “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in notices of redemption or purchase as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption or purchase and that reliance may be placed only
on the other identification numbers printed on the Securities, and any such
redemption or purchase shall not be affected by any defect in or omission of
such numbers. The Company will promptly notify the Trustee of any change in the
“CUSIP” numbers.

ARTICLE 3
REDEMPTION AND PURCHASE

          SECTION 3.1. TO REDEEM; NOTICE TO TRUSTEE.

          (a) Prior to March 1, 2010, the Securities shall not be redeemable.
The Company may, at its option, redeem the Securities at any time on or after
March 1, 2010 in whole, or from time to time in part (which must be equal to
$1,000 or any integral multiple thereof), at a Redemption Price in cash equal to
100% of the principal amount of the Securities being redeemed, plus accrued and
unpaid interest to, but excluding, the Redemption Date (the “Redemption Price”);
provided that if the Redemption Date falls after a Regular

18



--------------------------------------------------------------------------------



 



Record Date and on or before an Interest Payment Date, then the interest will be
payable to the Holders in whose names the Securities are registered at the close
of business on such Regular Record Date and the term Redemption Price shall not
include such interest. Securities or portions of the Securities called for
redemption shall be convertible by the Holder in accordance with the provisions
of Article 4 until the close of business on the Business Day prior to the
Redemption Date.

          (b) If the Company elects to redeem Securities pursuant to this
Section 3.1, it shall notify the Trustee at least 35 days prior to the
Redemption Date as fixed by the Company (unless a shorter notice shall be
satisfactory to the Trustee) of the Redemption Date and the principal amount of
Securities to be redeemed. If fewer than all of the Securities are to be
redeemed, the record date relating to such redemption shall be selected by the
Company and given to the Trustee, which record date shall not be less than five
days after the date of notice to the Trustee.

          SECTION 3.2. SELECTION OF SECURITIES TO BE REDEEMED.

          (a) If less than all of the Securities are to be redeemed, unless the
procedures of the Depositary provide otherwise, the Trustee shall, at least
30 days but not more than 60 days prior to the Redemption Date, select the
Securities to be redeemed. The Trustee shall make the selection from the
Securities outstanding and not previously called for redemption by lot, or in
its discretion, on a pro rata basis. Securities in denominations of $1,000 may
only be redeemed in whole. The Trustee may select for redemption portions (equal
to $1,000 or any integral multiple thereof) of the principal of Securities that
have denominations larger than $1,000. Provisions of this Indenture that apply
to Securities called for redemption also apply to portions of Securities called
for redemption.

          (b) If any Security selected for partial redemption is converted in
part before termination of the conversion right with respect to the portion of
the Security so selected, the converted portion of such Security shall be deemed
to be the portion selected for redemption. Securities which have been converted
subsequent to the Trustee commencing selection of Securities to be redeemed but
prior to redemption of such Securities shall be treated by the Trustee as
outstanding for the purpose of such selection.

          SECTION 3.3. NOTICE OF REDEMPTION.

          (a) At least 30 days but not more than 60 days before a Redemption
Date, the Company shall give notice of redemption in accordance with
Section 14.2 to each Holder of Securities to be redeemed at such Holder’s
address as it appears on the Registrar’s books.

          (b) The notice shall identify the Securities (including CUSIP numbers)
to be redeemed and shall state:

               (1) the Redemption Date;

               (2) the Redemption Price;

               (3) the then effective Conversion Price and Conversion Rate;

               (4) the name and address of each Paying Agent and Conversion
Agent;

19



--------------------------------------------------------------------------------



 



               (5) that Securities called for redemption must be presented and
surrendered to a Paying Agent to collect the Redemption Price;

               (6) that Holders who wish to convert Securities must surrender
such Securities for conversion no later than the close of business on the
Business Day immediately preceding the Redemption Date and must satisfy the
other requirements set forth in paragraph 9 of the Securities and Article 4
hereof;

               (7) that, unless the Company defaults in making the payment of
the Redemption Price, interest on Securities called for redemption shall cease
to accrue on and after the Redemption Date and the only remaining right of the
Holder shall be to receive payment of the Redemption Price plus any accrued and
unpaid interest payable to such Holder upon presentation and surrender to a
Paying Agent of the Securities; and

               (8) if any Security is being redeemed in part, the portion of the
principal amount of such Security to be redeemed and that, after the Redemption
Date, upon presentation and surrender of such Security, a new Security or
Securities in aggregate principal amount equal to the unredeemed portion thereof
will be issued.

          (c) If any of the Securities to be redeemed is in the form of a Global
Security, then the Company shall modify such notice to the extent necessary to
accord with the procedures of the Depositary applicable to redemptions.

          At the Company’s request, which request shall (1) be irrevocable once
given and (2) set forth all relevant information required by clauses (1) through
(8) of Subsection 3.3(b), the Trustee shall give such notice of redemption to
each Holder on behalf of the Company and at the Company’s expense; provided,
however, that, in all cases, the text of such notice of redemption shall be
prepared by the Company.

          SECTION 3.4. EFFECT OF NOTICE OF REDEMPTION.

          Once notice of redemption is given, Securities called for redemption
become due and payable on the Redemption Date and at the Redemption Price stated
in the notice, except for Securities that are converted in accordance with the
provisions of Article 4. On or after the Redemption Date and upon presentation
and surrender to a Paying Agent, Securities called for redemption shall be paid
at the Redemption Price.

          SECTION 3.5. DEPOSIT OF REDEMPTION PRICE.

          Prior to 11:00 a.m., New York City time, on the Redemption Date, the
Company shall deposit with a Paying Agent (or, if the Company acts as Paying
Agent, shall segregate and hold in trust) an amount of money (in immediately
available funds if deposited on such Redemption Date) sufficient to pay the
Redemption Price of all Securities to be redeemed on that date, other than
Securities or portions thereof called for redemption on that date which have
been delivered by the Company to the Trustee for cancellation or have been
converted. The Paying Agent shall as promptly as practicable return to the
Company any money not required for that purpose because of the conversion of
Securities pursuant to Article 4 or, if such money is then held by the Company
in trust and is not required for such purpose, it shall be discharged from the
trust.

20



--------------------------------------------------------------------------------



 



          SECTION 3.6. SECURITIES REDEEMED IN PART.

          Upon presentation and surrender of a Security that is redeemed in
part, the Company shall execute and the Trustee shall authenticate and deliver
to the Holder a new Security equal in principal amount to the unredeemed portion
of the Security surrendered.

          SECTION 3.7. PURCHASE OF SECURITIES AT OPTION OF THE HOLDER UPON
CHANGE IN CONTROL.

          If at any time the Securities remain outstanding there shall have
occurred a Change in Control, all or any portion of the Securities of any Holder
equal to $1,000 or a integral multiple of $1,000, shall be purchased by the
Company, at the option of such Holder, at a purchase price in cash equal to 100%
of the principal amount of the Securities to be purchased, together with
interest accrued and unpaid to, but excluding, the Change in Control Purchase
Date (the “Change in Control Purchase Price”), on the date (the “Change in
Control Purchase Date”) that is 30 days after the date of the Company Change in
Control Notice; provided, however, if the Change in Control Purchase Date is an
Interest Payment Date, then interest on the Securities shall be payable to the
Holders in whose name the Securities are registered at the close of business on
such Regular Record Date, and the term Change in Control Purchase Price shall
not include such interest.

          (a) Whenever in this Indenture (including Sections 2.1, 8.1 and 8.7
hereof) or in the form of Securities there is a reference, in any context, to
the principal of any Securities as of any time, such reference shall be deemed
to include reference to the Change in Control Purchase Price payable in respect
to such Securities to the extent that such Change in Control Purchase Price is,
was or would be so payable at such time, and express mention of the Change in
Control Purchase Price in any provision of this Indenture shall not be construed
as excluding the Change in Control Purchase Price in those provisions of this
Indenture when such express mention is not made.

          (b) A “Change in Control” of the Company, or any successor entity that
is subject to the terms of this Indenture, shall be deemed to have occurred at
such time after the original issuance of Securities as any of the following
events shall occur:

               (1) the acquisition by any person of beneficial ownership,
directly or indirectly, through a purchase, merger (except a merger or
consolidation described in subclause (2) of this Subsection) or other
acquisition transaction or series of transactions, of shares of the Capital
Stock of the Company entitling that person to exercise 50% or more of the total
voting power of all shares of such Capital Stock entitled to vote generally in
elections of directors, other than any acquisition by the Company, any of its
Subsidiaries or any employee benefit plans of the Company;

               (2) any merger or consolidation of the Company with or into any
other person, any merger of another person into the Company, or any conveyance,
transfer, sale, lease or other disposition of all or substantially all of the
Company’s properties and assets to another person (other than to one or more
wholly-owned Subsidiaries of the Company), other than:

               (A) any transaction pursuant to which holders of the Capital
Stock of the Company immediately prior to the transaction are entitled to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of the Capital Stock of the Company entitled to vote generally in the

21



--------------------------------------------------------------------------------



 



election of directors of the continuing or surviving person immediately after
the transaction in substantially the same proportion as such ownership
immediately prior to such transaction; or

               (B) any merger solely for the purpose of changing the Company’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity;

          (3) during any consecutive two-year period, individuals who at the
beginning of that two-year period constituted the Board of Directors (together
with any new directors whose election to the Board of Directors, or whose
nomination for election by the stockholders of the Company, was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election were previously so approved) cease to constitute a majority of the
Board of Directors then in office; or

          (4) a resolution is passed by the Company’s stockholders approving a
plan of liquidation or dissolution of the Company.

          For purposes hereof, beneficial ownership shall be determined in
accordance with Rule 13d-3 promulgated by the SEC under the Exchange Act. In
determining the beneficial ownership of a person, the term “person” shall
include any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act.

          (c) Notwithstanding anything to the contrary set forth in this
Section 3.7, a Change in Control will be deemed not to have occurred if either:

          (1) the Closing Price of Common Stock for any five Trading Days during
the 10 Trading Days immediately preceding the effective date of the Change in
Control is at least equal to 110% of the Conversion Price in effect on such day;
or

          (2) in the case of a merger or consolidation, more than 90% of the
consideration (excluding cash payments for fractional shares and cash payments
made pursuant to dissenters’ appraisal rights) in a merger or consolidation
otherwise constituting a Change in Control consists of shares of common stock,
depositary receipts, ordinary shares or other certificates representing common
equity interests traded on a U.S. national securities exchange or quoted on the
Nasdaq National Market, or will be so traded or quoted immediately following
such merger or consolidation, and as a result of such merger or consolidation
the notes become convertible in accordance with Section 4.11 hereof into cash in
an amount equal to the lesser of $1,000 and the Conversion Value and, if the
Conversion Value is greater than $1,000, payment of the excess value in the form
of cash or such common stock, depositary receipts, ordinary shares or other
certificates representing common equity interests.

          (d) Within 30 days after the occurrence of a Change in Control, the
Company, or, at the written request and expense of the Company, the Trustee,
shall give notice of the Change in Control (the “Company Change in Control
Notice”) to the Trustee (if the Trustee does not mail such notice) and to each
Holder (and to beneficial owners as required by applicable law) in accordance
with Section 14.2. The Company Change in Control Notice shall include the form
of a Change in Control Purchase Notice to be completed by the Holder and shall
state:

22



--------------------------------------------------------------------------------



 



          (1) the date of such Change in Control and, briefly, the events
causing such Change in Control;

          (2) the date by which the Change in Control Purchase Notice pursuant
to this Section 3.7 must be given;

          (3) the Change in Control Purchase Date;

          (4) the Change in Control Purchase Price;

          (5) the Holder’s right to require the Company to purchase the
Securities;

          (6) briefly, the conversion rights of the Securities;

          (7) the name and address of each Paying Agent and Conversion Agent and
that the Securities must be surrendered to the Paying Agent to collect payment;

          (8) the then effective Conversion Price and Conversion Rate;

          (9) the procedures that the Holder must follow to exercise conversion
rights under Article 4 and that Securities as to which a Change in Control
Purchase Notice has been given may be converted pursuant to Article 4 of this
Indenture only to the extent that the Change in Control Purchase Notice has been
withdrawn in accordance with the terms of this Indenture;

          (10) the procedures that the Holder must follow to exercise rights
under this Section 3.7;

          (11) the procedures for withdrawing a Change in Control Purchase
Notice, including a form of notice of withdrawal; and

          (12) whether such notice constitutes a Non-Stock Change in Control
Notice in accordance with Section 4.1(i).

If any of the Securities is in the form of a Global Security, then the Company
shall modify the Company Change in Control Notice to the extent necessary to
accord with the procedures of the Depositary applicable to the purchase of
Global Securities.

          (e) A Holder may exercise its rights specified in Subsection (a) of
this Section 3.7 upon delivery of a written notice (which shall be in
substantially the form included in Exhibit A hereto and which may be delivered
by letter, overnight courier, hand delivery, facsimile transmission or in any
other written form and, in the case of Global Securities, may be delivered
electronically or by other means in accordance with the Depositary’s customary
procedures) of the exercise of such rights (a “Change in Control Purchase
Notice”) together with the Securities with respect to which such rights are
being exercised to any Paying Agent at any time prior to the close of business
on the Business Day next preceding the Change in Control Purchase Date.

               (1) The delivery of such Security to any Paying Agent on or prior
to the close of business on the Business Day next preceding the Change in
Control Purchase Date (together with all necessary endorsements) at the office
of such Paying Agent shall be a condition to the receipt by the Holder of the
Change in Control Purchase Price therefor.

23



--------------------------------------------------------------------------------



 



               (2) The Company shall only be obliged to purchase pursuant to
this Section 3.7, a portion of a Security if the principal amount of such
portion is $1,000 or an integral multiple of $1,000. Provisions of this
Indenture that apply to the purchase of all of a Security also apply to the
purchase of such portion of such Security.

               (3) Notwithstanding anything herein to the contrary, any Holder
delivering to a Paying Agent the Change in Control Purchase Notice contemplated
by this Subsection 3.7(e) shall have the right to withdraw such Change in
Control Purchase Notice in whole or in a portion thereof that is a principal
amount of $1,000 or in an integral multiple thereof at any time prior to the
close of business on the Business Day next preceding the Change in Control
Purchase Date by delivery of a written notice of withdrawal to the Paying Agent
in accordance with Section 3.8.

               (4) A Paying Agent shall promptly notify the Company of the
receipt by it of any Change in Control Purchase Notice or written withdrawal
thereof.

               (5) Anything herein to the contrary notwithstanding, in the case
of Global Securities, any Change in Control Purchase Notice may be delivered or
withdrawn and such Securities may be surrendered or delivered for purchase in
accordance with the Applicable Procedures as in effect from time to time.

          SECTION 3.8. EFFECT OF CHANGE IN CONTROL PURCHASE NOTICE.

          (a) Upon receipt by any Paying Agent of a properly completed Change in
Control Purchase Notice and Securities from a Holder in accordance with
Section 3.7(e), the Holder of the Security in respect of which such Change in
Control Purchase Notice was given shall (unless such Change in Control Purchase
Notice is withdrawn as specified below) thereafter be entitled to receive the
Change in Control Purchase Price with respect to such Security. Such Change in
Control Purchase Price shall be paid to such Holder promptly following the
Change in Control Purchase Date with respect to such Security (provided that the
conditions in Subsection 3.7(e) have been satisfied). Securities in respect of
which a Change in Control Purchase Notice has been given by the Holder thereof
may not be converted pursuant to Article 4 on or after the date of the delivery
of such Change in Control Purchase Notice unless such Change in Control Purchase
Notice has first been validly withdrawn in accordance with Subsection 3.8
(b) with respect to the Securities to be converted.

          (b) A Change in Control Purchase Notice may be withdrawn by means of a
written notice (which may be delivered by mail, overnight courier, hand
delivery, facsimile transmission or in any other written form and, in the case
of Global Securities, may be delivered electronically or by other means in
accordance with the Depositary’s customary procedures) of withdrawal delivered
by the Holder to a Paying Agent at any time prior to the close of business on
the Business Day immediately preceding the Change in Control Purchase Date,
specifying the principal amount of the Security or portion thereof (which must
be a principal amount of $1,000 or an integral multiple of $1,000 in excess
thereof) with respect to which such notice of withdrawal is being submitted, the
certificate number (if in certificated form) of the Securities so withdrawn and
the amount of Securities (if any) that remain subject to the Change in Control
Purchase Notice.

          SECTION 3.9. DEPOSIT OF CHANGE IN CONTROL PURCHASE PRICE.

          (a) On or before 11:00 a.m. New York City time on the Change in
Control Purchase Date, the Company shall deposit with the Trustee or with a
Paying Agent (other than the Company or an Affiliate of the Company) an amount
of money (in immediately available funds if deposited on such Change in Control
Purchase Date) sufficient to pay the aggregate Change in Control Purchase Price
of all the Securities or

24



--------------------------------------------------------------------------------



 



portions thereof that are to be purchased on such Change in Control Purchase
Date. The manner in which the deposit required by this Section 3.9 is made by
the Company shall be at the option of the Company, provided that such deposit
shall be made in a manner such that the Trustee or a Paying Agent shall have
immediately available funds on the Change in Control Purchase Date.

          (b) If a Paying Agent holds, in accordance with the terms hereof,
money sufficient to pay the Change in Control Purchase Price of any Security for
which a Change in Control Purchase Notice has been tendered and not withdrawn in
accordance with this Indenture then, on the Change in Control Purchase Date,
such Security will cease to be outstanding and the rights of the Holder in
respect thereof shall terminate (other than the right to receive the Change in
Control Purchase Price as aforesaid). The Company shall publicly announce the
principal amount of Securities repurchased on or as soon as practicable after
the Change in Control Purchase Date.

          SECTION 3.10. REPAYMENT TO THE COMPANY.

          To the extent that the aggregate amount of cash deposited by the
Company pursuant to Section 3.9 exceeds the aggregate Change in Control Purchase
Price of the Securities or portions thereof that the Company is obligated to
purchase, then promptly after the Change in Control Purchase Date the Trustee or
a Paying Agent, as the case may be, shall return any such excess cash to the
Company.

          SECTION 3.11. PURCHASE OF SECURITIES AT OPTION OF THE HOLDER ON
SPECIFIED DATES.

          (a) Securities shall be purchased in cash in whole or in part (which
must be equal to $1,000 or any integral multiple thereof) by the Company, at the
option of Holders, in accordance with the provisions of this Section 3.11 and
paragraph 8 of the Securities promptly after February 22, 2010, February 22,
2015 and February 22, 2020 (each, a “Put Right Purchase Date”), at a purchase
price per Security in cash equal to 100% of the aggregate principal amount of
the Security, together with any accrued and unpaid interest if any up to but not
including the applicable Put Right Purchase Date (the “Put Right Purchase
Price”).

          (b) The Company shall give written notice of the applicable Put Right
Purchase Date in accordance with Section 14.2 to the Trustee and to each Holder
(at its address shown in the register of the Registrar) not less than 20
Business Days prior to each Put Right Purchase Date (the “Company Put Right
Notice”). Each Company Put Right Notice shall include a form of Put Right
Purchase Notice to be completed by a Holder and shall state:

          (1) the Put Right Purchase Price, the Put Right Purchase Date and the
Conversion Price and Conversion Rate then in effect;

          (2) the name and address of the Paying Agent and the Conversion Agent;

          (3) that Securities as to which a Put Right Purchase Notice has been
given may be converted if they are otherwise convertible only in accordance with
Article 4 hereof and paragraph 9 of the Securities only to the extent that the
Put Right Purchase Notice has been withdrawn in accordance with the terms of
this Indenture;

          (4) that Securities must be surrendered to the Paying Agent to collect
payment;

25



--------------------------------------------------------------------------------



 



          (5) that the Put Right Purchase Price for any Security as to which a
Put Right Purchase Notice has been given and not withdrawn will be paid promptly
following the later of the Put Right Purchase Date and the time of surrender of
such Security as described in subclause (4) above;

          (6) the procedures the Holder must follow to exercise rights under
this Section and a brief description of those rights;

          (7) briefly, the conversion rights of the Securities;

          (8) the procedures for withdrawing a Put Right Purchase Notice as set
forth in Subsection 3.11(g);

          (9) that, unless the Company fails to pay such Put Right Purchase
Price on Securities for which a Put Right Purchase Notice has been submitted,
such Securities shall no longer be outstanding and interest on such Securities
will cease to accrue on and after the Put Right Purchase Date; and

          (10) the CUSIP number of the Securities.

          (c) If any of the Securities are to be redeemed in the form of a
Global Security, the Company shall modify such Company Put Right Notice to the
extent necessary to accord with the procedures of the Depositary applicable to
repurchases.

          (d) At the Company’s request, the Trustee shall give such Company Put
Right Notice on behalf of the Company and at the Company’s expense; provided,
however, that, in all cases, the text of such Company Put Right Notice shall be
prepared by the Company.

          (e) To exercise its rights pursuant to this Section 3.11, the Holder
shall deliver to the Paying Agent a written notice of purchase in the form set
forth in Exhibit A attached hereto (a “Put Right Purchase Notice”) at any time
from the opening of business on the date that is 20 Business Days prior to the
applicable Put Right Purchase Date until the close of business on the Put Right
Purchase Date stating:

          (1) if certificated Securities have been issued, the certificate
number of the Security which the Holder will deliver to be purchased (or if the
Securities are not certificated, the Put Right Purchase Notice must comply with
the procedures of the Depositary applicable to purchases),

          (2) the portion (which may be 100%) of the principal amount of the
Security which the Holder will deliver to be purchased, which portion must be in
a principal amount of $1,000 or an integral multiple thereof, and

          (3) that such Security shall be purchased as of the applicable Put
Right Purchase Date pursuant to the terms and conditions in this Section 3.11.

          (f) The Company shall purchase all Securities with respect to which a
Put Right Purchase Notice is given and not withdrawn, upon the later of the
applicable Put Right Purchase Date and delivery of such Securities to the Paying
Agent (together with all necessary endorsements) at the offices of the Paying
Agent (if the Securities are not certificated, such delivery must comply with
the procedures of the Depositary applicable to purchases). Delivery of such
Security shall be a condition to receipt by the Holder of the Put Right Purchase
Price therefor. The Put Right Purchase Price shall be paid pursuant to this
Section 3.11 only

26



--------------------------------------------------------------------------------



 



if the Security delivered to the Paying Agent conforms in all respects to the
description thereof in the related Put Right Purchase Notice, as determined by
the Company.

          (g) Notwithstanding anything herein to the contrary, any Holder
delivering to the Paying Agent the Put Right Purchase Notice contemplated by
this Section 3.11 shall have the right to withdraw such Put Right Purchase
Notice at any time prior to the close of business on the Put Right Purchase Date
by delivery of a written notice of withdrawal to the Paying Agent specifying:

          (1) the certificate number, if any, of the Security in respect of
which such notice of withdrawal is being submitted (or, if the Securities are
not certificated, the withdrawal notice must comply with the procedures of the
Depositary applicable to withdrawals),

          (2) the aggregate principal amount of the Security (which must be
equal to $1,000 or any integral multiple thereof) with respect to which such
notice of withdrawal is being submitted, and

          (3) the aggregate principal amount, if any, of such Security which
remains subject to the original Put Right Purchase Notice and which has been or
will be delivered for purchase by the Company.

          (h) The Paying Agent shall promptly notify the Company of the receipt
by it of any Put Right Purchase Notice or written notice of withdrawal thereof.

          (i) On or before 5:00 p.m. (local time in the City of New York) on the
Business Day following the Put Right Purchase Date, the Company shall deposit
with the Trustee or with the Paying Agent (or if the Company or an Affiliate of
the Company is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 2.4) an amount of money (in immediately available funds if
deposited on or after such Put Right Purchase Date) sufficient to pay the
aggregate Put Right Purchase Price of all the Securities or portions thereof
which are to be purchased as of the Put Right Purchase Date. The manner in which
the deposit required by this Section 3.11(i) is made by the Company shall be at
the option of the Company; provided that such deposit shall be made in a manner
such that the Trustee or a Paying Agent shall have immediately available funds
by the close of business on the Business Day after the Put Right Purchase Date.

          (1) If a Paying Agent holds, in accordance with the terms hereof,
money sufficient to pay the Put Right Purchase Price of any Security for which a
Put Right Purchase Notice has been tendered and not withdrawn on the Put Right
Purchase Date, then, on the close of business on the Business Day after the Put
Right Purchase Date, such Security will cease to be outstanding, and interest
shall cease to accrue on such Security whether or not the Security is delivered
to the Paying Agent, and the rights of the Holder in respect thereof shall
terminate (other than the right to receive the Put Right Purchase Price as
aforesaid).

          (2) The Put Right Purchase Price shall be paid to such Holder with
respect to Securities for which a Put Right Purchase Notice has been tendered
and not withdrawn, subject to receipt of funds by the Paying Agent, promptly
following the later of (A) the Business Day after the Put Right Purchase Date
with respect to such Security (provided that the conditions in Subsection
3.11(f) have been satisfied) and (B) the time of delivery of such Security to
the Paying Agent by the Holder thereof in the manner required by
Section 3.11(f). Securities in respect of which a Put Right Purchase Notice has
been given by the Holder thereof, if convertible pursuant to Article 4 hereof,
may not be converted on or after the date of the delivery of such Put Right
Purchase Notice, unless such Put Right Purchase Notice has first been validly
withdrawn as specified in Subsection 3.11(g).

27



--------------------------------------------------------------------------------



 



          (3) To the extent that the aggregate amount of cash deposited by the
Company pursuant to this Subsection 3.11(i) exceeds the aggregate Put Right
Purchase Price of the Securities or portions thereof that the Company is
obligated to purchase, then promptly after the Put Right Purchase Date the
Trustee or a Paying Agent, as the case may be, shall return any such excess cash
to the Company.

          (j) The Company shall only be obligated to purchase, pursuant to this
Section 3.11, a portion of a Security if the principal amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions of this Indenture that
apply to the purchase of all of a Security also apply to the purchase of such
portion of such Security.

          (k) Upon receipt by the Paying Agent of the Put Right Purchase Notice
specified in subsection 3.11 (f), the Holder of the Security in respect of which
such Put Right Purchase Notice was given shall (unless such Put Right Purchase
Notice is withdrawn as specified herein) thereafter be entitled to receive
solely the Put Right Purchase Price with respect to such Security.

          SECTION 3.12. SECURITIES PURCHASED IN PART.

          Any Security that is to be purchased only in part shall be surrendered
at the office of a Paying Agent, and promptly after the Change in Control
Purchase Date or the Put Right Purchase Date, as the case may be, the Company
shall execute and the Trustee shall authenticate and deliver to the Holder of
such Security, without service charge, a new Security or Securities, of such
authorized denomination or denominations as may be requested by such Holder, in
aggregate principal amount equal to, and in exchange for, the portion of the
principal amount of the Security so surrendered that is not purchased.

          SECTION 3.13. COMPLIANCE WITH SECURITIES LAWS UPON PURCHASE OF
SECURITIES

          In connection with any offer to purchase of Securities under
Section 3.7 or Section 3.11, the Company shall (a) comply with Rule 13e-4 and
Rule 14e-1 (or any successor to either such Rule), if applicable, under the
Exchange Act, (b) file the related Schedule TO (or any successor or similar
schedule, form or report) if required under the Exchange Act, and (c) otherwise
comply with all federal and state securities laws in connection with such offer
to purchase or purchase of Securities, all so as to permit the rights of the
Holders and obligations of the Company under Sections 3.7 through 3.11 to be
exercised in the time and in the manner specified therein.

          SECTION 3.14. PURCHASE OF SECURITIES IN OPEN MARKET

          The Company (a) shall, on or prior to the date that is two years from
the latest issuance of any Securities in accordance with Section 2.11 surrender
any Security purchased by the Company pursuant to this Article 3 to the Trustee
for cancellation, and (b) after such date, may (the extent permitted by
applicable law) reissue or sell such Security or surrender such Security to the
Trustee for cancellation as aforesaid. Any Securities surrendered to the Trustee
for cancellation may not be reissued or resold by the Company and will be
canceled promptly in accordance with Section 2.11.

28



--------------------------------------------------------------------------------



 



ARTICLE 4
CONVERSION

          SECTION 4.1. CONVERSION PRIVILEGE AND CONVERSION RATE.

          (a) Subject to and upon compliance with the provisions of this Article
and the Securities, at the option of the Holder thereof, any Security or portion
thereof that is an integral multiple of $1,000 principal amount may be converted
on or prior to the close of business on the Final Maturity Date, unless
previously redeemed by the Company or purchased by the Company at the Holders’
option, at the Conversion Rate in effect at the time of conversion and subject
to the adjustments described below, into the kind and amount of consideration
determined in accordance with Section 4.14 hereof only under the following
circumstances:

          (1) prior to March 31, 2023, on any date during any fiscal quarter
(and only during such fiscal quarter) after the fiscal quarter ending March 31,
2005 if the Closing Price per share of the Common Stock was more than 130% of
the then current Conversion Price for at least 20 Trading Days in the period of
the 30 consecutive Trading Days ending on the last Trading Day of the previous
fiscal quarter;

          (2) on or after March 31, 2023, at all times on or after any date
thereafter on which the Closing Price per share of the Common Stock is more than
130% of the then current Conversion Price of the Securities;

          (3) with respect to Securities called for redemption by the Company
pursuant to Section 3.1, until the close of business on the Business Day prior
to the Redemption Date;

          (4) if the Company distributes to all or substantially all holders of
Common Stock rights, options or warrants (other than pursuant to a Rights Plan)
entitling them to purchase Common Stock at less than the Closing Price per share
of the Common Stock on the day preceding the declaration for such distribution;

          (5) if the Company distributes to all or substantially all holders of
Common Stock cash, assets, debt securities or capital stock (other than pursuant
to a Rights Plan, share split of Common Stock or a dividend or distribution on
its Common Stock in shares of Common Stock), which distribution has a per share
value as determined by the Board of Directors exceeding 10% of the Closing Price
per share of the Common Stock on the day preceding the declaration for such
distribution;

          (6) (i) if the Company becomes a party to a consolidation, merger or
binding share exchange pursuant to which all or substantially all of the
Company’s Common Stock would be converted to cash, securities or other property,
(ii) if a Change in Control occurs , or (iii) if an event occurs that would have
been a Change in Control but for the existence of one of the Change in Control
exceptions set forth in Section 3.7(c) of this Indenture, other than in the case
of (i) or (iii) an event described in clauses (A) or (B) of Section 3.7(b)(2);
or

          (7) during the five consecutive Business Day period after any five
consecutive Trading Day period in which the Trading Price per $1,000 principal
amount of Securities, as determined following a request by a Holder in
accordance with the procedures described below in Section 4.1(d)(ii), for each
Trading Day of such five Trading Day period was less than 98% of the product of
the average of the

29



--------------------------------------------------------------------------------



 



Closing Prices of the Common Stock for such five Trading Day period and the then
current Conversion Rate.

          (b) In the case of a distribution contemplated by clauses (4) and
(5) of Section 4.1(a), the Company shall notify Holders at least 20 days prior
to the ex-dividend date (the first date on which the Common Stock trades,
regular way, on the relevant market from which the Closing Price was obtained
without the right to receive such right, warrant, dividend or distribution) for
such distribution (the “Distribution Notice”). Once the Company has given the
Distribution Notice, Holders may surrender their Securities for conversion at
any time until the earlier of (i) the close of business on the Business Day next
preceding the ex-dividend date and (ii) the Company’s announcement that such
distribution will not take place. In the event of a distribution contemplated by
clauses (4) and (5) of Section 4.1(a), Holders may not convert the Securities if
the Holders may otherwise participate in such distribution without converting
their Securities. The Company will provide written notice to the Conversion
Agent as soon as reasonably practicable of any anticipated or actual event or
transaction that will cause or causes the Securities to become convertible
pursuant to clauses (4) or (5) of Section 4.1(a).

          (c) In the case of a transaction contemplated by clause (6) of
Section 4.1(a) the Company will notify Holders (i) at least 25 days prior to the
anticipated effective date of such transaction if such anticipated effective
date is known to the Company or (ii) if such anticipated effective date is not
known to the Company prior to such 25th day, then within five Trading Days after
the Company becomes aware of such transaction (the “Merger Notice”). Holders may
surrender Securities for conversion at any time from and after the date which is
15 days prior to the anticipated effective date of such transaction or after
delivery of the Merger Notice in accordance with clause (ii) of the preceding
sentence if such delivery occurs after such 15th day; provided, however, that
Holders’ rights to convert Securities shall terminate upon notice by the Company
to the Holders that such contemplated transaction will not occur.

          (d) (i) For each fiscal quarter of the Company commencing prior to
March 31, 2023, beginning with the fiscal quarter ending June 30, 2005, the
Conversion Agent, on behalf of the Company, will determine, on the first
Business Day following the last Trading Day of the prior fiscal quarter, whether
the Securities are convertible pursuant to clause (1) of Section 4.1(a), and, if
so, will notify the Trustee and the Company in writing. From April 1, 2023, the
Conversion Agent will determine, on behalf of the Company, on a daily basis,
whether the Securities are convertible pursuant to clause (2) of Subsection
4.1(a) and, if so, will notify the Trustee and the Company in writing.

          (ii) The Trustee shall have no obligation to determine the Trading
Price of the Securities and whether the Securities are convertible pursuant to
clause (7) of Section 4.1(a) unless the Company has requested such
determination; and the Company shall have no obligation to make such request
unless a Holder of the Securities provides the Company with reasonable evidence
that the Trading Price per $1,000 principal amount of Securities is reasonably
likely to be less than 98% of the product of the Closing Price of our Common
Stock and the Conversion Rate then in effect per $1,000 principal amount of
Securities. At such time, the Company shall instruct the Trustee to determine
the Trading Price of the Securities beginning on the next Trading Day and on
each successive Trading Day for 10 consecutive Trading Days to determine whether
the Trading Prices for the Securities for each Trading Day in any five
consecutive Trading Day period within such 10 Trading Day period is less than
98% of the product of (A) the average of the Closing Prices of the Common Stock
for such five Trading Day Period and (B) the then current Conversion Rate, and
to notify the Company accordingly.

30



--------------------------------------------------------------------------------



 



          (e) The conversion rights pursuant to this Article 4 shall commence on
the initial issuance date of the Securities and expire at the close of business
on the Final Maturity Date, but shall be exercisable only upon the occurrence of
and during the time periods specified with respect to each circumstance pursuant
to which the Securities become convertible pursuant to Section 4.1(a), subject,
in the case of conversion of any Global Security, to any Applicable Procedures.
If a Security is called for redemption or submitted or presented for purchase
pursuant to Article 3, such conversion right shall terminate at the close of
business on the Business Day immediately preceding the Redemption Date, Put
Right Purchase Date or Change in Control Purchase Date, as the case may be, for
such Security (unless the Company shall fail to make the Redemption Price, Put
Right Purchase Price, or Change in Control Purchase Price payment when due in
accordance with Article 3, in which case the conversion right shall terminate at
the close of business on the date such failure is cured and such Security is
redeemed or purchased, as the case may be). Securities in respect of which a
Change in Control Purchase Notice or a Put Right Purchase Notice, as the case
may be, has been delivered may not be surrendered for conversion pursuant to
this Article 4 prior to a valid withdrawal of such Change in Control Purchase
Notice or Put Right Purchase Notice, as the case may be, in accordance with the
provisions of Article 3.

          (f) Provisions of this Indenture that apply to conversion of all of a
Security also apply to conversion of a portion of a Security.

          (g) A Holder of Securities is not entitled to any rights of a holder
of Common Stock until such Holder has converted its Securities into Common
Stock, and only to the extent such Securities are converted into Common Stock
pursuant to this Article 4.

          (h) [Reserved]

          (i) Subject to Section 4.11 and Section 4.15, if a Holder elects to
convert a Security within 30 days after the date of the Non-Stock Change In
Control Notice in connection with a Change in Control as described in clauses
(1), (2) or (4) of Section 3.7(b) (or in connection with a transaction that
would have been a Change in Control under such clauses (1), (2) or (4) but for
the provisions of Section 3.7(c)(1), pursuant to which 10% or more of the
consideration for the Common Stock (other than cash payments for fractional
shares and cash payments made in respect of dissenters’ appraisal rights) in
such transaction consists of cash or securities (or other property) that are not
traded or scheduled to be traded immediately following such transaction on a
U.S. national securities exchange or The Nasdaq National Market (a “Non-Stock
Change In Control”), the Company will increase the Conversion Rate for the
Securities converted during such 30-day period by an amount expressed as a
number of shares of Common Stock (the “Additional Common Stock”) determined by
reference to the table below, based on the date on which the Non-Stock Change In
Control becomes effective (the “Effective Date”) and the price (the “Stock
Price”) paid per share for the Common Stock in the Non-Stock Change In Control.
If Holders of Common Stock receive only cash in the Non-Stock Change In Control,
the Stock Price shall be the cash amount paid per share of Common Stock.
Otherwise, the Stock Price shall be the average of the Closing Prices of the
Common Stock on the five Trading Days prior to but not including the Effective
Date of such Non-Stock Change In Control.

          The Stock Prices and number of shares of Additional Common Stock set
forth in the table below will be adjusted as of any date on which the Conversion
Rate is adjusted. On such date, the Stock Prices shall be adjusted by
multiplying:

          (1) the Stock Prices applicable immediately prior to such adjustment,
by

31



--------------------------------------------------------------------------------



 



          (2) a fraction, of which

          (A) the numerator shall be the Conversion Rate immediately prior to
the adjustment giving rise to the Stock Price adjustment, and

          (B) the denominator shall be the Conversion Rate as so adjusted.

          The number of shares of Additional Common Stock shall be
correspondingly adjusted in the same manner as the adjustments to the Conversion
Rate described in Section 4.6.

          The following table sets forth the increase in the Conversion Rate for
the Securities converted during the 30-day period after the date of the
Non-Stock Change in Control Notice, expressed as the number of shares of
Additional Common Stock per $1,000 principal amount of notes converted:

                                                                               
                              Stock Price   Effective Date   $18.68     $25.00  
  $30.00     $35.00     $40.00     $45.00     $50.00     $55.00     $60.00    
$65.00     $70.00     $75.00     $80.00  
February 22, 2005
    13.88       7.23       4.64       3.11       2.17       1.55       1.13    
  0.84       0.62       0.47       0.35       0.26       0.20  
March 1, 2006
    13.79       6.83       4.21       2.73       1.84       1.28       0.91    
  0.66       0.48       0.35       0.26       0.19       0.14  
March 1, 2007
    13.69       6.31       3.66       2.23       1.43       0.95       0.65    
  0.45       0.32       0.24       0.17       0.12       0.09  
March 1, 2008
    13.53       5.55       2.89       1.59       0.93       0.58       0.37    
  0.26       0.18       0.13       0.09       0.07       0.04  
March 1, 2009
    13.31       4.29       1.72       0.72       0.34       0.19       0.12    
  0.09       0.06       0.05       0.03       0.02       0.01  
March 1, 2010
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00       0.00  

          The exact Stock Price and Effective Date may not be set forth on the
table; in which case, if the Stock Price is:



  1.   between two Stock Prices on the table or the Effective Date is between
two dates on the table, the number of shares of Additional Common Stock will be
determined by straight-line interpolation between the number of shares of
Additional Common Stock set forth for the higher and lower Stock Prices and the
two Effective Dates, as applicable, based on a 360-day year.     2.   in excess
of $80.00 per share (subject to adjustment), no increase in the Conversion Rate
will be made;     3.   less than $18.68 per share (subject to adjustment), no
increase in the Conversion Rate will be made.

          Notwithstanding the foregoing, in no event will the Conversion Rate
exceed 53.5331 except to give effect to adjustments to the Conversion Rate as
set forth in Section 4.6(a)(1)-(4). In any event, the Conversion Rate will not
be adjusted pursuant to this Section 4.1(i) in connection with a Change in
Control or in connection with a transaction that would have been a Change in
Control under clauses (1), (2) or (4) of Section 3.7(b) but for the provisions
of Section 3.7(c) (1) occurring on or after March 1, 2010.

          The Company shall give notice (the “Non-Stock Change in Control
Notice”) to all Holders of such Non-Stock Change in Control as part of the
Company Change in Control Notice in accordance with Section 3.7(d). Subject to
Section 4.15, Holders that convert Securities in accordance with the
requirements

32



--------------------------------------------------------------------------------



 



of Section 4.2(a) at any time after the Company gives the Non-Stock Change in
Control Notice until the Change in Control Purchase Date with respect to such
Change in Control will receive the benefit of the Conversion Rate adjustment
with respect to the securities so converted pursuant to this Section 4.1(i).

          SECTION 4.2. CONVERSION PROCEDURE.

          (a) To convert a Security, a Holder must (1) complete and manually
sign the conversion notice on the back of the Security and deliver such notice
to a Conversion Agent, (2) surrender the Security to a Conversion Agent,
(3) furnish appropriate endorsements and transfer documents if required by a
Registrar or a Conversion Agent, and (4) pay any transfer or similar tax or
interest, if required. The date on which the Holder satisfies all of those
requirements is the “Conversion Date.” Upon the conversion of a Security, the
Company will pay the cash and deliver the shares of Common Stock, if any,
deliverable upon conversion in accordance with the terms of this Article 4, as
promptly as practicable after the end of the Conversion Reference Period with
respect to the converted Securities, but (subject to the proviso to this
sentence) in no event later than ten Trading Days after the expiration of such
Conversion Reference Period (such tenth Business Day marking the end of the
“Conversion Settlement Period”); provided, however, that upon the conversion of
any Securities (other than any Securities converted (i) on or after the
thirtieth day prior to the Final Maturity Date or (ii) after the Company has
specified a Redemption Date (or in the event of a partial redemption, Securities
converted that are subject to redemption)), if the Company has not satisfied its
conversion obligations in full by the expiration of the Conversion Settlement
Period, then the Company shall pay interest on the unsatisfied portion of its
conversion obligation with respect to the converted Securities at the
then-effective 3 Month London Inter-Bank Offering Rate plus 2%, retroactive to
the Conversion Date until the conversion obligation is paid in full, and shall
pay the cash and deliver the shares of Common Stock, if any, due upon conversion
as promptly as practicable thereafter, but in no event later than twenty days
after expiration of the Conversion Settlement Period (or, if the twentieth day
of such period is not a Business Day, then on the next Business Day). Anything
herein to the contrary notwithstanding, in the case of Global Securities,
conversion notices may be delivered and such Securities may be surrendered for
conversion in accordance with the Applicable Procedures as in effect from time
to time.

          (b) To the extent the Company elects to satisfy any of its conversion
obligations through delivery of shares of Common Stock the Person in whose name
such shares of Common Stock are issuable shall be deemed to be a holder of
record of such Common Stock on the expiration of the Conversion Reference
Period. As of the Conversion Date, such person shall no longer be a Holder of
any Security converted on such Conversion Date. No payment will be made for
dividends or distributions declared or made on shares of Common Stock issuable
upon conversion of a Security prior to the issuance of such shares, and Holders
will not be entitled to receive any dividends or distributions payable to
holders of Common Stock as of any record date before the close of business on
the Conversion Date; provided, however, that if any dividends or distributions
are declared or made on shares of Common Stock between the Conversion Date and
the expiration of the Conversion Reference Period, then upon the expiration of
the Conversion Reference Period, the Holders of any shares of Common Stock
issued upon conversion shall be entitled to such dividends or distributions with
respect to the shares of Common Stock so issued.

          (c) Securities surrendered for conversion (in whole or in part) during
the period from the close of business on any Regular Record Date to the opening
of business on the next succeeding Interest Payment Date (excluding
(1) Securities or portions thereof called for redemption or presented for
purchase pursuant to Article 3 hereof on a Redemption Date, a Change in Control
Purchase Date or Put Right Purchase Date, as the case may be, occurring during
the period beginning at the close of business on a Regular Record Date and
ending at the opening of business on the fifth Business Day after the next
succeeding Interest Payment Date

33



--------------------------------------------------------------------------------



 



or (2) Securities that are submitted for conversion between the Regular Record
Date for the final interest payment and the opening of business on the final
Interest Payment Date) shall also be accompanied by payment in funds acceptable
to the Company of an amount equal to the interest payable on such corresponding
Interest Payment Date on the principal amount of such Security then being
converted, and such interest shall be payable to the registered Holder of such
Security as of that Regular Record Date notwithstanding the conversion of such
Security, subject to the provisions of this Indenture relating to the payment of
defaulted interest by the Company. Except as otherwise provided in this
Section 4.2, no payment or adjustment will be made for accrued interest on a
converted Security.

          (d) Nothing in this Section shall affect the right of a Holder in
whose name any Security is registered at the close of business on a Regular
Record Date to receive the interest payable on such Security on the related
Interest Payment Date in accordance with the terms of this Indenture, the
Securities and the Registration Rights Agreement. If a Holder converts more than
one Security at the same time, the amount of cash to be paid and the number of
shares of Common Stock issuable upon the conversion, if any, (and the amount of
any cash in lieu of fractional shares pursuant to Section 4.3) shall be based on
the aggregate principal amount of all Securities so converted.

          (e) In the case of any Security which is converted in part only, upon
such conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in an aggregate principal amount equal
to, and in exchange for, the unconverted portion of the principal amount of such
Security. A Security may be converted in part, but only if the principal amount
of such part is an integral multiple of $1,000 and the principal amount of such
Security to remain outstanding after such conversion is equal to $1,000 or any
integral multiple of $1,000 in excess thereof.

          SECTION 4.3. FRACTIONAL SHARES.

          The Company will not issue fractional shares of Common Stock upon
conversion of Securities. If more than one Security shall be surrendered for
conversion at one time by the same Holder, the number of full shares, if any,
that shall be issuable upon conversion shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof to
the extent permitted hereby) so surrendered. In lieu of any fractional shares,
the Company will pay an amount in cash for the current market value of the
fractional shares. The current market value of a fractional share shall be
determined (calculated to the nearest 1/100th of a share) by multiplying the
Closing Price (determined as set forth in Section 4.6(d)) of the Common Stock on
the Conversion Date by such fractional share and rounding the product to the
nearest whole cent.

          SECTION 4.4. TAXES ON CONVERSION.

          If a Holder converts a Security, the Company shall pay any transfer,
stamp or similar taxes or duties related to the issue or delivery of shares of
Common Stock to the Holder upon such conversion. However, the Holder shall pay
any such tax with respect to cash received in lieu of fractional shares. In
addition, the Holder shall pay any such tax which is due because the Holder
requests the shares to be issued in a name other than the Holder’s name. The
Conversion Agent may refuse to deliver the certificate representing the Common
Stock being issued in a name other than the Holder’s name until the Conversion
Agent receives a sum sufficient to pay any tax or duty which will be due because
the shares are to be issued in a name other than the Holder’s name. Nothing
herein shall preclude any tax withholding required by law or regulation.

34



--------------------------------------------------------------------------------



 



          SECTION 4.5. COMPANY TO PROVIDE STOCK.

          (a) The Company shall from time to time as may be necessary reserve,
out of its authorized but unissued Common Stock, or hold as treasury stock, a
sufficient number of shares of Common Stock to permit the delivery of shares of
Common Stock upon conversion of all outstanding Securities in accordance with
Section 4.14.

          (b) Any shares of Common Stock delivered upon conversion of the
Securities shall be newly issued shares or shares issued out of treasury stock,
shall be duly authorized, validly issued, fully paid and nonassessable and shall
be free from preemptive or similar rights and free of any lien or adverse claim.

          (c) The Company will endeavor promptly to comply with all federal and
state securities laws regulating the offer and delivery of shares of Common
Stock upon conversion of Securities, if any, and will list or cause to have
quoted such shares of Common Stock on the New York Stock Exchange or each
national securities exchange or on the Nasdaq National Market or other
over-the-counter market or such other market on which the Common Stock is then
listed or quoted; provided, however, that if rules of such exchange or automated
quotation system permit the Company to defer the listing of such Common Stock
until the first conversion of the Securities into Common Stock in accordance
with the provisions of this Indenture, the Company covenants to list such Common
Stock issuable upon conversion of the Securities in accordance with the
requirements of such exchange or automated quotation system at such time. Any
Common Stock issued upon conversion of a Security hereunder which at the time of
conversion was a Restricted Security will also be treated as a Restricted
Security.

          SECTION 4.6. ADJUSTMENT OF CONVERSION RATE.

          (a) The Conversion Rate shall be adjusted from time to time by the
Company as follows:

          (1) In case the Company shall pay a dividend on its Common Stock in
shares of Common Stock or make a distribution on its Common Stock in shares of
Common Stock, the Conversion Rate in effect immediately prior to the record date
for the determination of shareholders entitled to receive such dividend or other
distribution shall be increased so that the same shall equal the rate determined
by multiplying the Conversion Rate in effect immediately prior to such record
date by a fraction of which the numerator of shall be the sum of the number of
shares of Common Stock outstanding at the close of business on such record date
plus the total number of shares of Common Stock constituting such dividend or
other distribution and of which the denominator shall be the number of shares of
Common Stock outstanding at the close of business on such record date. Such
adjustment shall be made successively whenever any such dividend or distribution
is made and shall become effective immediately after such record date. For
purposes of this clause (1), the number of shares of Common Stock at any time
outstanding shall not include shares held in the treasury of the Company. The
Company will not pay any dividend or make any distribution on Common Shares held
in the treasury of the Company. If any dividend or distribution of the type
described in this clause is declared but not so paid or made, the Conversion
Rate shall again be adjusted to the Conversion Rate that would then be in effect
if such dividend or distribution had not been declared.

          (2) In case the Company shall subdivide its outstanding Common Stock
into a greater number of shares, or combine its outstanding Common Stock into a
smaller number of shares, the Conversion Rate in effect immediately prior to the
day upon which such subdivision or combination becomes effective shall be, in
the case of a subdivision of Common Stock, proportionately increased and, in the
case of a

35



--------------------------------------------------------------------------------



 



combination of Common Stock proportionately reduced. Such adjustment shall be
made successively whenever any such subdivision or combination of the Common
Stock occurs and shall become effective immediately after the date upon which
such subdivision or combination becomes effective.

          (3) In case the Company shall issue rights, options or warrants to all
or substantially all of the holders of its Common Stock entitling them (for a
period of not more than 60 days after such issuance) to subscribe for or
purchase shares of Common Stock or securities convertible into Common Stock
(other than pursuant to a Rights Plan) at a price per share (or having a
conversion price per share) less than the Current Market Price per share of
Common Stock (as determined in accordance with clause (8) of this Subsection
4.6(a)) on the record date for the determination of stockholders entitled to
receive such rights, options or warrants, the Conversion Rate in effect
immediately prior thereto shall be adjusted so that the same shall equal the
rate determined by multiplying the Conversion Rate in effect immediately prior
to such record date by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding at the close of business on such record date
plus the number of additional shares of Common Stock offered (or into which the
convertible securities so offered are convertible) and of which the denominator
shall be the number of shares of Common Stock outstanding at the close of
business on such record date plus the number of shares which the aggregate
offering price of the total number of shares of Common Stock so offered for
subscription or purchase (or the aggregate conversion price of the convertible
securities so offered for subscription or purchase, which shall be determined by
multiplying the number of shares of Common Stock issuable upon conversion of
such convertible securities by the conversion price per share of Common Stock
pursuant to the terms of such convertible securities) would purchase at the
Current Market Price per share of Common Stock on such record date. Such
adjustment shall be made successively whenever any such rights, options or
warrants are issued, and shall become effective immediately after such record
date. For purposes of this clause (3), the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company. To the extent that shares of Common Stock (or securities convertible
into Common Stock) are not delivered after the expiration of such rights,
options or warrants, the Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect had the adjustments made upon the issuance of
such rights, options or warrants been made on the basis of delivery of only the
number of Common Shares actually delivered. If such rights, options or warrants
are not so issued, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if the record date for the
determination of stockholders entitled to receive such rights, options or
warrants had not been fixed. In determining whether any rights, options or
warrants entitle the shareholders to subscribe for or purchase shares of Common
Stock at a price less than the Current Market Price per share of Common Stock
and in determining the aggregate offering price of the total number of shares of
Common Stock so offered, there shall be taken into account any consideration
received by the Company for such rights, options or warrants and any amount
payable on exercise or conversion thereof, the value of such consideration, if
other than cash, to be determined by the Board of Directors.

          (4) If the Company shall make a dividend or other distribution to all
or substantially all of the holders of its Common Stock of Capital Stock, or
evidences of indebtedness or other assets of the Company (excluding (x) any
dividend or distribution of Common Stock for which an adjustment was made
pursuant to Section 4.6(a)(1), any subdivision or combination of Common Stock
for which an adjustment was made pursuant to Section 4.6(a)(2), any issuance of
rights, options or warrants for which an adjustment was made pursuant to
Section 4.6(a)(3), (y) any distribution or issuance of Rights pursuant to a
Rights Plan and (z) any dividend or distribution paid exclusively in cash for
which an adjustment was made pursuant to Section 4.6(a)(6)) (the “Distributed
Securities”), then in each such case the Conversion Rate in effect immediately
prior to the record date fixed for the determination of stockholders entitled to

36



--------------------------------------------------------------------------------



 



receive such dividend or distribution shall be adjusted so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to such record date by a fraction of which the numerator shall
be the Current Market Price per share of the Common Stock on such record date
and of which the denominator shall be the Current Market Price per share on the
record date less the fair market value (as determined by the Board of Directors,
whose determination shall be conclusive evidence of such fair market value and
which shall be evidenced by an Officers’ Certificate delivered to the Trustee)
on such record date of the portion of the Distributed Securities so distributed
applicable to one share of Common Stock (determined on the basis of the number
of shares of Common Stock outstanding at the close of business on such record
date). Such adjustment shall be made successively whenever any such distribution
is made and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such distribution. For
purposes of this clause (4), the number of shares of Common Stock at any time
outstanding shall not include shares held in the treasury of the Company.

          In the event the then fair market value (as so determined) of the
portion of the Distributed Securities so distributed applicable to one share of
Common Stock is equal to or greater than the Current Market Price per share of
the Common Stock on such record date, in lieu of the foregoing adjustment,
adequate provision shall be made so that each Holder of a Security shall have
the right to receive upon conversion the amount of Distributed Securities so
distributed such Holder would have received with respect to shares of Common
Stock, if any, such Holder would have received had such Holder converted each
Security on such record date. In the event that such dividend or distribution is
not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. If the Board of Directors determines the fair market
value of any distribution for purposes of this Subsection 4.6(a)(4) by reference
to the actual or when issued trading market for any securities, it must in doing
so consider the prices in such market over the same period used in computing the
Current Market Price of the Common Stock.

          Notwithstanding the foregoing, if the securities distributed by the
Company to all holders of its Common Stock consist of capital stock of, or
similar equity interests in, a Subsidiary or other business unit of the Company
(the “Spinoff Securities”), the Conversion Rate shall be adjusted, so that the
same shall be equal to the rate determined by multiplying the Conversion Rate in
effect immediately prior to the record date fixed for the determination of
Stockholders entitled to receive such distribution by a fraction: of which the
numerator shall be the Current Market Price per share of the Common Stock on
such record date and of which the denominator shall be the Current Market Price
per share on the record date less the fair market value (as determined in good
faith by the Board of Directors, whose determination shall be conclusive
evidence of such fair market value and which shall be evidenced by an Officers’
Certificate delivered to the Trustee) on such record date of the portion of the
Spinoff Securities so distributed applicable to one share of Common Stock
(determined on the basis of the number of shares of Common Stock outstanding at
the close of business on such record date), provided, however, that the Company
may in lieu of the foregoing adjustment elect to make adequate provision so that
each Holder of Securities shall have the right to receive upon conversion
thereof the amount of such Spinoff Securities of such Subsidiary or business
unit that such Holder of Securities would have received with respect to shares
of Common Stock, if any, such Holder would have received if such Securities had
been converted on the record date with respect to such distribution.

          (5) With respect to any Rights (the “Rights”) that may be issued or
distributed pursuant to any Company rights plan (a “Rights Plan”), upon
conversion of the Securities, to the extent that such Rights Plan is in effect
upon such conversion and to the extent the Company delivers shares of Common
Stock upon conversion, the Holders of Securities will receive, with respect to
such shares of Common Stock

37



--------------------------------------------------------------------------------



 



issued upon conversion, the Rights described therein (whether or not the Rights
have separated from the Common Stock at the time of conversion), subject to the
limitations set forth in and in accordance with any such Rights Plan. Any
distribution of rights or warrants pursuant to a Rights Plan complying with the
requirements set forth in the immediately preceding sentence of this paragraph
shall not constitute a distribution of rights or warrants pursuant to this
Subsection 4.6(a). Other than as specified in this clause (5) of this
Section 4.6(a), there will not be any adjustment to the Conversion Rate as the
result of the issuance of any Rights, the distribution of separate certificates
representing such Rights, the exercise or redemption of such Rights in
accordance with any Rights Plan or the termination or invalidation of any
Rights.

          (6) In case the Company shall, by dividend or otherwise, at any time
distribute (a “Triggering Distribution”) to all or substantially all holders of
its Common Stock a payment consisting exclusively of cash, the Conversion Rate
shall be increased so that the same shall equal the rate determined by
multiplying such Conversion Rate in effect immediately prior to the day on which
such Triggering Distribution is declared (“Determination Date”) by a fraction of
which the numerator shall be such Current Market Price per share of the Common
Stock on the Determination Date and the denominator of which shall be the
Current Market Price per share of the Common Stock on the Determination Date
less the sum of the aggregate amount of cash, paid or payable applicable to one
share of Common Stock (determined on the basis of the number of shares of Common
Stock outstanding at the close of business on the Determination Date), such
increase to become effective immediately prior to the opening of business on the
day following the date on which the Triggering Distribution is paid. If the
amount of cash dividend or distribution applicable to one share of Common Stock
is equal to or greater than the Current Market Price per share of the Common
Stock on the Determination Date, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Holder of a Security shall have the right
to receive upon conversion the amount of cash so distributed that such Holder
would have received with respect to shares of Common Stock, if any, such Holder
would have received had such Holder converted each Security on such
Determination Date. In the event that such dividend or distribution is not so
paid or made, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such divided or distribution had not been
declared. For purposes of this clause (6), the number of shares of Common Stock
at any time outstanding shall not include shares held in the treasury of the
Company.

          (7) In case any tender offer made by the Company or any of its
Subsidiaries for Common Stock shall expire, then immediately prior to the
opening of business on the day after the last date (the “Expiration Date”)
tenders could have been made pursuant to such tender offer (as it may be
amended) (the last time at which such tenders could have been made on the
Expiration Date is hereinafter sometimes called the “Expiration Time”), the
Conversion Rate shall be increased so that the same shall equal the rate
determined by multiplying the Conversion Rate in effect immediately prior to the
close of business on the Expiration Date by a fraction of which (i) the
numerator shall be the sum of (A) the fair market value of the aggregate
consideration (the fair market value as determined by the Board of Directors,
whose determination shall be conclusive evidence of such fair market value and
which shall be evidenced by an Officers Certificate delivered to the Trustee)
payable to stockholders based on the acceptance (up to any maximum specified in
the terms of the tender offer) of all shares validly tendered and not withdrawn
as of the Expiration Time (the shares deemed so accepted, up to any such
maximum, being referred to as the “Purchased Shares”) and (B) the product of the
number of shares of Common Stock outstanding (less any Purchased Shares and
excluding any shares held in the treasury of the Company) at the Expiration Time
and the average Closing Price per share of Common Stock for the three Trading
Days next succeeding the Expiration Date and (ii) the denominator of which shall
be the product of the number of shares of Common Stock outstanding (including
Purchased Shares but excluding any

38



--------------------------------------------------------------------------------



 



shares held in the treasury of the Company) at the Expiration Time multiplied by
average the Closing Price per share of the Common Stock for the three Trading
Days next succeeding the Expiration Date, such increase to become effective
immediately prior to the opening of business on the day following the Expiration
Date. In the event that the Company is obligated to purchase shares pursuant to
any such tender offer, but the Company is permanently prevented by applicable
law from effecting any or all such purchases or any or all such purchases are
rescinded, the Conversion Rate shall again be adjusted to be the Conversion Rate
which would have been in effect based upon the number of shares actually
purchased. If the application of this clause (7) of Subsection 4.6(a) to any
tender offer would result in a decrease in the Conversion Rate, no adjustment
shall be made for such tender offer under this clause (7).

          For purposes of this Subsection, the term “tender offer” shall mean
and include both tender offers and exchange offers, all references to
“purchases” of shares in tender offers (and all similar references) shall mean
and include both the purchase of shares in tender offers and the acquisition of
shares pursuant to exchange offers, and all references to “tendered shares” (and
all similar references) shall mean and include shares tendered in both tender
offers and exchange offers.

          (8) For the purpose of any computation under this Subsection 4.6(a),
the current market price (the “Current Market Price”) per share of Common Stock
on any date shall be deemed to be the average of the daily Closing Prices for
the 10 consecutive Trading Days before (A) the Determination Date, with respect
to distributions under this Subsection 4.6(a) or (B) the record date with
respect to distributions, issuances or other events requiring such computation
under this Section 4.6. The “Closing Price” for each day shall be the last
reported sales price or, in case no such reported sale takes place on such date,
the average of the reported closing bid and asked prices in either case on the
New York Stock Exchange or, if the Common Stock is not listed or admitted to
trading on the New York Stock Exchange, on the principal national securities
exchange on which the Common Stock is listed or admitted to trading or, if not
so listed or admitted to trading, the last reported sales price of the Common
Stock as quoted on NASDAQ or, in case no reported sales takes place, the average
of the closing bid and asked prices as quoted on NASDAQ or any comparable system
or, if the Common Stock is not quoted on NASDAQ or any comparable system, the
closing sales price or, in case no reported sale takes place, the average of the
closing bid and asked prices, as furnished by any two members of the National
Association of Securities Dealers, Inc. selected from time to time by the
Company for that purpose. If no such prices are available or if such definition
results in a value inconsistent with the purpose of this provision, the Current
Market Price per share shall be the fair value of a share of Common Stock as
reasonably determined in good faith by the Board of Directors (which
determination shall be conclusive and shall be evidenced by an Officers’
Certificate delivered to the Trustee).

          (b) In any case in which this Section 4.6 shall require that an
adjustment be made following a record date, a Determination Date or Expiration
Date, as the case may be, established for the purposes specified in this
Section 4.6, the Company may elect to defer (but only until five Business Days
following the filing by the Company with the Trustee of the certificate
described in Section 4.9) giving effect to any such adjustment with respect to
any Security converted after such record date, Determination Date or Expiration
Date; and, in lieu of any cash, property or securities the issuance of which is
so deferred, the Company shall issue or cause its transfer agents to issue due
bills or other appropriate evidence prepared by the Company of the right to
receive such cash, property or securities. If any distribution in respect of
which an adjustment to the Conversion Rate is required to be made as of the
record date, Determination Date or Expiration Date therefor is not thereafter
made or paid by the Company for any reason, the Conversion Rate shall be
readjusted to the Conversion Rate which would then be in effect if such record
date had not been fixed or such effective date, Determination Date or Expiration
Date had not occurred.

39



--------------------------------------------------------------------------------



 



          (c) For purposes of this Section 4.6, “record date” shall mean, with
respect to any dividend, distribution or other transaction or event in which the
holders of Common Stock have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged or converted into any combination of cash, securities or other
property, the date fixed for determination of stockholders entitled to receive
such cash, security or other property (whether or not such date is fixed by the
Board of Directors or by statute, contract or otherwise).

          SECTION 4.7. NO ADJUSTMENT.

          (a) No adjustment in the Conversion Rate shall be required if Holders
may participate in the transactions set forth in Section 4.6 above (to the same
extent as if the Securities had been converted immediately prior to such
transactions) without converting the Securities held by such Holders. In
addition, in no event will the adjustments pursuant to Section 4.6(a) result in
a conversion rate per $1,000 principal amount of Securities in excess of
53.5331, other than on account of proportional adjustments to the Conversion
Rate in the manner set forth in clauses (1)-(4) of Section 4.6(a).

          (b) All calculations under this Article 4 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be.

          (c) No adjustment in the Conversion Rate shall be required for
issuances of Common Stock pursuant to a Company plan for reinvestment of
dividends or interest or for a change in the par value or a change to no par
value of the Common Stock.

          SECTION 4.8. ADJUSTMENT FOR TAX PURPOSES.

          The Company shall be entitled to make such increases in the Conversion
Rate, in addition to those required by Section 4.6, as it in its discretion
shall determine to be advisable in order that any stock dividends, subdivisions
of shares, distributions of rights to purchase stock or securities,
distributions of securities convertible into or exchangeable for stock or
similar event hereafter made by the Company to its stockholders shall not be
taxable to, or to diminish any income tax to, such stockholders.

          SECTION 4.9. NOTICE OF ADJUSTMENT.

          Whenever the Conversion Rate or conversion privilege is required to be
adjusted pursuant to this Indenture, the Company shall promptly deliver to
Holders a notice of the adjustment in accordance with Section 14.2 and file with
the Trustee an Officers’ Certificate briefly stating the facts requiring the
adjustment and the manner of computing it. Unless and until the Trustee shall
receive an Officers’ Certificate setting forth an adjustment of the Conversion
Rate, the Trustee may assume without inquiry that the Conversion Rate has not
been adjusted and that the last Conversion Rate of which it has knowledge
remains in effect.

          SECTION 4.10. NOTICE OF CERTAIN TRANSACTIONS.

          If otherwise than in connection with a Change in Control or a
transaction that would result in a Conversion Rate adjustment under
Section 4.1(i) hereof or a transaction for which the Company has delivered a
Merger Notice in accordance with Section 4.1(c), in the event that:

          (a) the Company takes any action which would require an adjustment in
the Conversion Rate;

40



--------------------------------------------------------------------------------



 



          (b) the Company consolidates or merges with, or transfers all or
substantially all of its property and assets to, another corporation and
stockholders of the Company must approve the transaction; or

          (c) there is a dissolution or liquidation of the Company,

the Company shall mail to Holders and file with the Trustee a notice stating the
proposed record date or effective date, as the case may be. The Company shall
mail such notice at least 10 days before such proposed record date or effective
date. Failure to mail such notice or any defect therein shall not affect the
validity of any transaction referred to in clause (a), (b) or (c) of this
Section 4.10.

          SECTION 4.11. EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR
SALE ON CONVERSION
          PRIVILEGE.

          (a) Subject to Section 4.15, if any of the following shall occur,
namely: (1) any reclassification or change of shares of Common Stock issuable
upon conversion of the Securities (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any other transaction or event for which an
adjustment is provided in Section 4.6); (2) any statutory share exchange,
consolidation or merger or combination to which the Company is a party other
than a merger in which the Company is the continuing corporation and which does
not result in any reclassification of, or change (other than in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination) in, outstanding shares of Common Stock;
or (3) any sale or conveyance of all or substantially all the property and
assets of the Company, directly or indirectly, to any person, in each case, as a
result of which holders of the Company’s Common Stock are entitled to receive
stock, other securities, other property or assets (including cash or any
combination thereof) with respect to or in exchange for the Company’s Common
Stock, then the Company and any such successor, purchasing or transferee
corporation, as the case may be, shall, as a condition precedent to such
reclassification, change, combination, statutory share exchange, consolidation,
merger, sale or conveyance, execute and deliver to the Trustee a supplemental
indenture to this Indenture providing that the Holder of each Security then
outstanding shall have the right to convert such Security based on the kind and
amount of shares of stock and other securities and property (including cash)
receivable upon such reclassification, change, combination, statutory share
exchange, consolidation, merger, sale or conveyance by a holder of the number of
shares of Common Stock equal to the Conversion Rate of such Security immediately
prior to such reclassification, change, combination, statutory share exchange,
consolidation, merger, sale or conveyance. Such supplemental indenture shall
(i) specify the Conversion Rate immediately after such transaction, (ii) provide
for adjustments of the Conversion Rate which shall be as nearly equivalent as
may be practicable to the adjustments of the Conversion Rate provided for in
this Article 4, (iii) set forth appropriate modifications to the means of
determining the Conversion Value and settlement provisions specified in this
Article 4 so as to be as nearly equivalent to such provisions as may be
practicable and (iv) make such other modifications as are determined to be
necessary to protect the interests of Holders of the Securities as the Board of
Directors shall reasonably consider necessary by reason of the foregoing. If, in
the case of any such consolidation, merger, combination, statutory share
exchange, sale or conveyance, the stock or other securities and property
(including cash) receivable thereupon by a holder of Common Stock include shares
of stock or other securities and property of a person other than the successor,
purchasing or transferee corporation, as the case may be, in such consolidation,
merger, combination, statutory share exchange, sale or conveyance, then such
supplemental indenture shall also be executed by such other person and shall
contain such additional provisions to protect the interests of the Holders of
the Securities as the Board of Directors shall reasonably consider necessary by

41



--------------------------------------------------------------------------------



 



reason of the foregoing. The provisions of this Section 4.11 shall similarly
apply to successive reclassifications, changes, combinations, consolidations,
mergers, sales or conveyances.

          (b) In the event the Company shall execute a supplemental indenture
pursuant to this Section 4.11, the Company shall promptly file with the Trustee
(1) an Officers’ Certificate briefly stating the reasons therefor, the kind or
amount of shares of stock or other securities or property (including cash)
receivable by holders of the Company’s Common Stock in any such
reclassification, change, combination, consolidation, merger, sale or
conveyance, the adjustments to the Conversion Rate and other provisions of this
Article 4 made in such supplemental indenture and any other adjustment to be
made with respect thereto and that all conditions precedent have been complied
with and (2) an Opinion of Counsel that all conditions precedent thereto and
hereunder have been complied with, and shall promptly mail notice thereof to all
Holders.

          SECTION 4.12. TRUSTEE’S DISCLAIMER.

          (a) The Trustee shall have no duty to determine when an adjustment
under this Article 4 should be made, how it should be made or what such
adjustment should be, but may accept as conclusive evidence of that fact or the
correctness of any such adjustment, and shall be protected in relying upon, an
Officers’ Certificate including the Officers’ Certificate with respect thereto
which the Company is obligated to file with the Trustee pursuant to Section 4.9.
The Trustee makes no representation as to the validity or value of any
securities or assets issued upon conversion of Securities, and the Trustee shall
not be responsible for the Company’s failure to comply with any provisions of
this Article 4.

          (b) The Trustee shall not be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture executed
pursuant to Section 4.11, but may accept as conclusive evidence of the
correctness thereof, and shall be fully protected in relying upon, the Officers’
Certificate with respect thereto which the Company is obligated to file with the
Trustee pursuant to Section 4.11.

          SECTION 4.13. VOLUNTARY INCREASE.

          In addition to increases in the Conversion Rate pursuant to
Section 4.8, the Company from time to time may increase the Conversion Rate by
any amount for any period of time if the period is at least 20 days and if the
increase is irrevocable during the period if the Board of Directors determines
that such increase would be in the best interest of the Company and the Company
provides 15 days prior notice of any increase in the Conversion Rate; provided,
however, that in no event may the Company increase the Conversion Rate so that
the adjusted Conversion Price would be less than the par value of a share of
Common Stock.

          SECTION 4.14. PAYMENT OF CASH IN LIEU OF COMMON STOCK.

          (a) In lieu of delivery of shares of Common Stock in an amount equal
to the Conversion Rate upon conversion of any Securities, Holders surrendering
Securities for conversion shall receive for each $1,000 principal amount of
Securities surrendered: (A) cash in an amount equal to the lesser of (1) $1,000
and (2) the Conversion Value; and (B) if the Conversion Value is greater than
$1,000, a number of shares of the Company’s Common Stock equal to the sum of the
Daily Share Amounts for each of the 30 consecutive Trading Days in the
Conversion Reference Period (the “Remaining Shares”), subject to the Company’s
right to deliver cash in lieu of all or a portion of such shares as set forth in
Section 4.14(b). The Company will

42



--------------------------------------------------------------------------------



 



deliver such cash and any shares of Common Stock, together with any cash payable
for fractional shares, to such Holder in accordance with Section 4.2 and
Section 4.3.

          (b) The Company may elect to pay cash to the Holders of Securities
surrendered for conversion in lieu of all or a portion of the Common Stock
otherwise issuable pursuant to Section 4.14(a). In such event, on any day prior
to the first Trading Day of the applicable Conversion Reference Period, the
Company will specify a percentage of the Daily Share Amount that will be settled
in cash (the “Cash Percentage”) and the amount of cash that the Company will pay
in respect of each Trading Day in the applicable Conversion Reference Period
will equal the product of: (1) the Cash Percentage, (2) the Daily Share Amount
for such Trading Day and (3) the Closing Price of our Common Stock for such
Trading Day (provided that after the consummation of a Change in Control in
which the consideration is comprised entirely of cash, the amount used in this
clause (3) will be the cash price per share received by holders of our Common
Stock in such Change in Control). The number of shares that the Company shall
deliver in respect of each Trading Day in the applicable Conversion Reference
Period will be a percentage of the Daily Share Amount equal to 100% minus the
Cash Percentage. Upon making a determination that a percentage of the Daily
Share Amount will be settled in cash, the Company shall provide notice to the
Holders and the Trustee of such determination in accordance with Section 14.2.
If the Company does not specify a Cash Percentage by the start of the applicable
Conversion Reference Period, the Company shall settle 100% of the Daily Share
Amount for each Trading Day in the applicable Conversion Reference Period with
shares of Common Stock; provided, however, that the Company shall pay cash in
lieu of fractional shares otherwise issuable upon conversion of Securities in
accordance with Section 4.3.

          (c) The Conversion Value, Daily Share Amounts, Closing Price, and the
number of Remaining Shares to be issued and amount of cash to be paid in respect
of the Remaining Shares will be determined by the Company at the end of the
Conversion Reference Period. For the purposes of Sections 4.14(a) and (b), in
the event that any of the Conversion Value, Daily Share Amounts, Closing Price,
or the number of Remaining Shares to be issued and amount of cash to be paid in
respect of the Remaining Shares is not calculable for all portions of the
Conversion Reference Period or the calculations do not produce results
consistent with the purpose of this provision, the Company’s Board of Directors
shall in good faith determine the values and algorithms necessary to calculate
the Conversion Value, Daily Share Amounts, and Closing Price, as applicable.

          SECTION 4.15. CONVERSION AFTER A PUBLIC ACQUIRER CHANGE IN CONTROL.

          (a) In the event of a Public Acquirer Change In Control, the Company
may, in lieu of increasing the Conversion Rate pursuant to Section 4.1(i), elect
to adjust the Conversion Rate and the related conversion obligation such that
from and after the Effective Date of such Public Acquirer Change In Control,
Holders of Securities will be entitled to convert their Securities, in
accordance with Section 4.2 hereof, based on an adjusted Conversion Rate
determined by multiplying the Conversion Rate in effect immediately before the
Public Acquirer Change In Control by a fraction:

          (1) the numerator of which will be (A) in the case of a share
exchange, consolidation, merger or binding share exchange, pursuant to which the
Common Stock is converted into cash, securities or other property, the average
value of all cash and any other consideration (as determined by the Board of
Directors) paid or payable per share of Common Stock or (B) in the case of any
other Public Acquirer Change In Control, the average of the Closing Prices of
the Common Stock for the

43



--------------------------------------------------------------------------------



 



five consecutive Trading Days prior to but excluding the Effective Date of such
Public Acquirer Change In Control, and

          (2) the denominator of which will be the average of the Closing Prices
of the Public Acquirer Common Stock for the five consecutive Trading Days
commencing on the Trading Day next succeeding the Effective Date of such Public
Acquirer Change In Control.

          (b) If the Company so elects, Holders may convert their Securities at
the adjusted Conversion Rate described in the preceding paragraph, but will not
be entitled to an increase in the Conversion Rate pursuant to Section 4.1(i)
hereof. In such event, in lieu of delivering such shares of Public Acquirer
Common Stock, a Holder will receive upon conversion of the Security, cash in an
amount equal to the lesser of $1,000 and the Conversion Value, and if the
Conversion Value is greater than $1,000, payment of the excess value in the form
of cash, Public Acquirer Common Stock or a combination thereof in accordance
with the provisions described under Section 4.11 and Section 4.14. The Company
will notify Holders of its election by giving notice in accordance with Section
14.2.

ARTICLE 5

[Intentionally Omitted]

ARTICLE 6
COVENANTS

          SECTION 6.1. PAYMENT OF SECURITIES.

          (a) The Company shall promptly make all payments in respect of the
Securities on the dates and in the manner provided in the Securities and this
Indenture. An installment of principal or interest shall be considered paid on
the date it is due if the Paying Agent (other than the Company) holds by
11:00 a.m., New York City time, on that date money, deposited by or on behalf of
the Company sufficient to pay the installment. Subject to Section 4.2 hereof,
accrued and unpaid interest on any Security that is payable, and is punctually
paid or duly provided for, on any Interest Payment Date shall be paid to the
Person in whose name that Security is registered at the close of business on the
Regular Record Date for such Interest Payment Date at the office or agency of
the Company maintained for such purpose. The Company shall, to the fullest
extent permitted by law, pay interest in immediately available funds on overdue
principal (including premium, if any) and overdue installments of interest at
the rate borne by the Securities.

          (b) Payment of the principal of (and premium, if any) and interest on
the Securities shall be made at the office or agency of the Company maintained
for that purpose in the Borough of Manhattan, The City of New York (which shall
initially be the Trustee) or at the Corporate Trust Office of the Trustee in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts; provided, however, that
at the option of the Company payment of interest may be made by check mailed to
the address of the Person entitled thereto as such address appears in the
Register; provided further that a Holder with an aggregate principal amount in
excess of $2,000,000 will be paid by wire transfer in immediately available
funds at the election of such Holder if such Holder has provided wire transfer

44



--------------------------------------------------------------------------------



 



instructions to the Company at least 10 Business Days prior to the payment date.
Notwithstanding the foregoing, with respect to any Securities registered in the
name of a Depositary or its nominee, all payments thereon shall be made by wire
transfer of immediately available funds to the account of the Depositary or its
nominee.

          SECTION 6.2. SEC REPORTS.

          (a) The Company shall file all reports and other information and
documents which it is required to file with the SEC pursuant to Section 13 or
15(d) of the Exchange Act, and within 15 days after it files them with the SEC,
the Company shall file copies of all such reports, information and other
documents with the Trustee; provided that any such reports, information and
documents filed with the SEC pursuant to its Electronic Data Gathering, Analysis
and Retrieval system shall be deemed to be filed with the Trustee.

          (b) Delivery of such reports, information and documents to the Trustee
is for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

          SECTION 6.3. COMPLIANCE CERTIFICATES.

          The Company shall deliver to the Trustee, within 90 days after the end
of each fiscal year of the Company (beginning with the fiscal year ending
December 31, 2005), an Officers’ Certificate as to the signer’s knowledge of the
Company’s compliance with all conditions and covenants on its part contained in
this Indenture and stating whether or not the signer knows of any default or
Event of Default. If such signer knows of such a default or Event of Default,
the Officers’ Certificate shall describe the default or Event of Default and the
efforts to remedy the same. For the purposes of this Section 6.3, compliance
shall be determined without regard to any grace period or requirement of notice
provided pursuant to the terms of this Indenture.

          SECTION 6.4. FURTHER INSTRUMENTS AND ACTS.

          Upon request of the Trustee, the Company will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purposes of this Indenture.

          SECTION 6.5. MAINTENANCE OF CORPORATE EXISTENCE.

          Subject to Article 7, the Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence.

          SECTION 6.6. RULE 144A INFORMATION REQUIREMENT.

          Within the period prior to the expiration of the holding period
applicable to sales thereof under Rule 144(k), the Company covenants and agrees
that it shall, during any period in which it is not subject to Section 13 or
15(d) under the Exchange Act, upon the request of any Holder or beneficial
holder of the Securities make available to such Holder or beneficial holder of
Securities in connection with any sale thereof and any prospective purchaser of
Securities designated by such Holder or beneficial holder, the information

45



--------------------------------------------------------------------------------



 



required pursuant to Rule 144A(d)(4) under the Securities Act and it will take
such further action as any Holder or beneficial holder of such Securities may
reasonably request, all to the extent required from time to time to enable such
Holder or beneficial holder to sell its Securities without registration under
the Securities Act within the limitation of the exemption provided by Rule 144A,
as such Rule may be amended from time to time. Upon the request of any Holder or
any beneficial holder of the Securities, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements.

          SECTION 6.7. STAY, EXTENSION AND USURY LAWS.

          The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the principal of, premium, if any, or interest on the Securities as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.

          SECTION 6.8. PAYMENT OF LIQUIDATED DAMAGES.

          If Liquidated Damages are payable by the Company pursuant to the
Registration Rights Agreement, the Company shall deliver to the Trustee a
certificate to that effect stating (i) the amount of such Liquidated Damages
that are payable, (ii) the reason why such Liquidated Damages are payable and
(iii) the date on which such Liquidated Damages are payable. Unless and until a
Trust Officer of the Trustee receives such a certificate, the Trustee may assume
without inquiry that no such Liquidated Damages is payable. If the Company has
paid Liquidated Damages directly to the Persons entitled to such Liquidated
Damages, the Company shall deliver to the Trustee a certificate setting forth
the particulars of such payment.

ARTICLE 7
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

          SECTION 7.1. COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS.

          (a) The Company may not, without the consent of Holders, consolidate
with, merge into or transfer all or substantially all of the Company’s assets
unless:

          (1) either (A) the Company shall be the resulting or surviving
corporation or (B) the Person (if other than the Company) formed by such
consolidation or into which the Company is merged or the Person which acquires
by conveyance, transfer or lease, all or substantially all of the properties and
assets of the Company shall (i) be a corporation, limited liability company,
partnership, trust or other business entity organized and existing under the
laws of the United States of America or any State thereof and (ii) expressly
assume the due and punctual payment of the principal of and any premium and
interest on all the Securities and the performance or observance of every
covenant and provision of this Indenture and the Securities required on the part
of the Company to be performed or observed and the conversion rights shall be
provided for in accordance with Article 4, by supplemental indenture
satisfactory in form to the Trustee, executed and delivered to the Trustee, by
the Person (if other than the Company) formed

46



--------------------------------------------------------------------------------



 



by such consolidation or into which the Company shall have been merged or by the
Person which shall have acquired the Company’s assets;

          (2) at the time of giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing; and

          (3) if the Company will not be the resulting or surviving corporation,
the Company shall have, at or prior to the effective date of such consolidation,
merger or transfer, delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger or transfer
and, if a supplemental indenture is required in connection with such
transaction, such supplemental indenture complies with this Article and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

          (b) For purposes of the foregoing, the transfer (by lease, assignment,
sale or otherwise) of the properties and assets of one or more Subsidiaries of
the Company (other than to the Company or another Subsidiary of the Company),
which, if such assets were owned by the Company, would constitute all or
substantially all of the properties and assets of the Company, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Company.

          SECTION 7.2. SUCCESSOR SUBSTITUTED.

          Upon any consolidation of the Company with, or merger of the Company
into, any other Person or any conveyance, transfer or lease of all or
substantially all of the properties and assets of the Company in accordance with
Section 7.1, the successor Person formed by such consolidation or into which the
Company is merged or to which such conveyance, transfer or lease is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein, and thereafter, except in the case
of a lease, and except for obligations the predecessor Person may have under a
supplemental indenture, the predecessor Person shall be relieved of all
obligations and covenants under this Indenture and Securities.

ARTICLE 8
DEFAULT AND REMEDIES

          SECTION 8.1. EVENTS OF DEFAULT.

          (a) An “Event of Default” shall occur if:

          (1) the Company fails to pay when due the principal of, or premium, if
any, on any of the Securities at the Final Maturity Date, or upon a redemption
or purchase pursuant to Article 3, whether or not such payment is prohibited by
the provisions in Article 13 herein;

          (2) the Company fails to pay an installment of interest on any of the
Securities that continues for 30 days after the date when due, whether or not
such payment is prohibited by the provisions in Article 13 herein;

47



--------------------------------------------------------------------------------



 



          (3) the Company fails to satisfy in full its conversion obligations
following conversion of any Securities pursuant to Article 4 within the time
periods contemplated by Section 4.2(a), whether or not such payment is
prohibited by the provision in Article 13 herein;

          (4) the Company fails to perform or observe any other term, covenant
or agreement contained in the Securities or this Indenture for a period of
45 days after the Notice of Default specified below is given;

          (5) the Company fails to timely provide a Company Change in Control
Notice when required by Section 3.7(d);

          (6) the Company fails to make any payment at the end of the applicable
grace period, if any, after the maturity of any indebtedness for borrowed money
with an aggregate principal amount then outstanding in excess of $15,000,000,
whether such indebtedness now exists or shall hereafter be created, or there is
an acceleration of indebtedness for borrowed money in an amount in excess of
$15,000,000 because of a default with respect to such indebtedness, and such
indebtedness, in either case, is not discharged, or such acceleration is not
cured, waived, rescinded or annulled, within a period of 30 days after there
shall have been given a Notice of Default, as defined below, requiring the
Company to cause such indebtedness to be discharged or cause such default to be
cured or waived or such acceleration to be rescinded or annulled;

          (7) the Company or any Significant Subsidiary of the Company pursuant
to or within the meaning of any Bankruptcy Law:

          (A) commences a voluntary case or proceeding;

          (B) consents to the entry of an order for relief against it in an
involuntary case or proceeding;

          (C) consents to the appointment of a Custodian of it or for all or
substantially all of its property;

          (D) makes a general assignment for the benefit of its creditors;

          (E) files a petition in bankruptcy or answer or consent seeking
reorganization or relief; or

          (F) consents to the filing of such a petition or the appointment of or
taking possession by a Custodian; or

          (8) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

          (A) is for relief against the Company or any Significant Subsidiary of
the Company in an involuntary case or proceeding or adjudicates the Company or
any Significant Subsidiary of the Company insolvent or bankrupt;

          (B) appoints a Custodian of the Company or any Significant Subsidiary
of the Company or for all or substantially all of the property of the Company or
any Significant Subsidiary of the Company; or

48



--------------------------------------------------------------------------------



 



          (C) orders the winding up or liquidation of the Company or any
Significant Subsidiary of the Company;

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state or foreign law for the relief
of debtors. The term “Custodian” means any receiver, trustee, assignee,
liquidator, sequestrator or similar official under any Bankruptcy Law.

          (b) A default under clauses (4) or (6) of Subsection 8.1(a) is not an
Event of Default until after there shall have been given, by registered or
certified mail, to the Company by the Trustee or to the Company and the Trustee
by the Holders of at least 25% in aggregate principal amount of the Securities
then outstanding written notice specifying such default (the “Notice of
Default”), and the Company does not cure the default within the time specified
in clauses (4) or (6) of Subsection 8.1(a) after receipt of such notice. The
Notice of Default must specify the default, demand that it be remedied and state
that the notice is a Notice of Default. When any default under this Section 8.1
is cured, it ceases.

          (c) The Company will deliver to the Trustee, within 5 Business Days of
becoming aware of the occurrence of an Event of Default, written notice thereof.
In addition, the Company shall deliver to the Trustee, within 10 days after it
becomes aware of the occurrence thereof, written notice of any event which with
the lapse of time would become an Event of Default under clause (4) or (6) of
Subsection 8.1(a).

          The Trustee shall not be charged with knowledge of any Event of
Default unless written notice thereof shall have been given to a Trust Officer
at the Corporate Trust Office of the Trustee by the Company, a Paying Agent, any
Holder or any agent of any Holder or unless it acquires actual knowledge of such
Event of Default in the course of performing other duties pursuant to this
Indenture.

          SECTION 8.2. ACCELERATION.

          If an Event of Default (other than an Event of Default specified in
clause (7) or (8) of Subsection 8.1(a) with respect to the Company) occurs and
is continuing with respect to the Company, the Trustee may, by notice to the
Company, or the Holders of at least 25% in aggregate principal amount of the
Securities then outstanding may, by notice to the Company and the Trustee,
declare the principal amount, and all accrued and unpaid interest, if any, to
the date of acceleration on the Securities then outstanding (if not then due and
payable) to be due and payable upon any such declaration, and the same shall
become and be immediately due and payable. If an Event of Default specified in
clause (7) or (8) of Subsection 8.1(a) occurs and is continuing with respect to
the Company, the principal amount, and all accrued and unpaid interest, if any,
of the Securities then outstanding shall ipso facto become and be immediately
due and payable without any declaration or other act on the part of the Trustee
or any Holder. The Holders of a majority in aggregate principal amount of the
Securities then outstanding by notice to the Trustee may rescind an acceleration
and its consequences if (a) all existing Events of Default, other than the
nonpayment of the principal, premium, if any and interest on the Securities
which has become due solely by such declaration of acceleration, have been cured
or waived; (b) to the extent the payment of such interest is lawful, interest
(calculated at the rate per annum borne by the Securities) on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid; (c) the rescission
would not conflict with any judgment or decree of a court of competent
jurisdiction; and (d) all payments due to the Trustee and any predecessor
Trustee under Section 9.7 have been made. No such rescission shall affect any
subsequent default or impair any right consequent thereto.

49



--------------------------------------------------------------------------------



 



          SECTION 8.3. OTHER REMEDIES.

          (a) If an Event of Default occurs and is continuing, the Trustee may,
but shall not be obligated to, pursue any available remedy by proceeding at law
or in equity to collect the payment of the principal of or interest on the
Securities or to enforce the performance of any provision of the Securities or
this Indenture.

          (b) The Trustee may maintain a proceeding even if it does not possess
any of the Securities or does not produce any of them in the proceeding. A delay
or omission by the Trustee or any Holder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.

          SECTION 8.4. WAIVER OF DEFAULTS AND EVENTS OF DEFAULT.

          Subject to Sections 8.7 and 11.2, the Holders of a majority in
aggregate principal amount of the Securities then outstanding by notice to the
Trustee may waive an existing default or Event of Default and its consequences,
except a default or Event of Default in the payment of the principal of,
premium, if any, or interest, if any, on any Security (other than any such
nonpayment which has become due solely by a declaration of acceleration), a
failure by the Company to satisfy its payment obligations upon conversion of any
Security or any default or Event of Default in respect of any provision of this
Indenture or the Securities which, under Section 11.2, cannot be modified or
amended without the consent of the Holder of each Security affected. When a
default or Event of Default is waived, it is cured and ceases.

          SECTION 8.5. CONTROL BY MAJORITY.

          The Holders of a majority in aggregate principal amount of the
Securities then outstanding may direct the time, method and place of conducting
any proceeding for any remedy available to the Trustee or exercising any trust
or power conferred on it. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, that the Trustee determines
may be unduly prejudicial to the rights of another Holder or the Trustee, or
that may involve the Trustee in personal liability unless the Trustee is offered
indemnity satisfactory to it; provided, however, that the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction.

          SECTION 8.6. LIMITATIONS ON SUITS.

          (a) A Holder may not pursue any remedy with respect to this Indenture
or the Securities (except actions for payment of overdue principal, premium, if
any, interest, if any, or failure of the Company to satisfy its payment
obligations upon conversion of any Security) unless:

          (1) the Holder gives to the Trustee written notice of a continuing
Event of Default;

          (2) the Holders of at least 25% in aggregate principal amount of the
then outstanding Securities make a written request to the Trustee to pursue the
remedy;

          (3) such Holder or Holders offer to the Trustee reasonable indemnity
to the Trustee against any loss, liability or expense;

50



--------------------------------------------------------------------------------



 



          (4) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of indemnity; and

          (5) no direction inconsistent with such written request has been given
to the Trustee during such 60-day period by the Holders of a majority in
aggregate principal amount of the Securities then outstanding.

          (b) A Securityholder may not use this Indenture to prejudice the
rights of another Securityholder or to obtain a preference or priority over such
other Securityholder.

          SECTION 8.7. RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT.

          Notwithstanding any other provision of this Indenture, the right of
any Holder of a Security to receive payment of the principal of and interest, if
any, on or after the respective due dates expressed in the Security and this
Indenture, to convert such Security in accordance with Article 4 and to bring
suit for the enforcement of any such payment on or after such respective dates
or the right to convert, is absolute and unconditional and shall not be impaired
or affected without the consent of the Holder.

          SECTION 8.8. COLLECTION SUIT BY TRUSTEE.

          If an Event of Default in the payment of principal or interest, if
any, specified in clause (1) or (2) of Subsection 8.1(a) occurs and is
continuing, the Trustee may recover judgment in its own name and as trustee of
an express trust against the Company or another obligor on the Securities for
the whole amount of principal and accrued interest, if any, remaining unpaid,
together with, to the extent that payment of such interest is lawful interest on
overdue principal and overdue installments of interest in each case at the rate
per annum borne by the Securities and such further amount as shall be sufficient
to cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.

          SECTION 8.9. TRUSTEE MAY FILE PROOFS OF CLAIM.

          The Trustee may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Company (or any
other obligor on the Securities), its creditors or its property and shall be
entitled and empowered to collect and receive any money or other property
payable or deliverable on any such claims and to distribute the same, and any
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 9.7, and to the extent that such payment
of the reasonable compensation, expenses, disbursements and advances in any such
proceedings shall be denied for any reason, payment of the same shall be secured
by a lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other property which the Holders may be entitled to
receive in such proceedings, whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to, or, on behalf of any
Holder, to authorize, accept or adopt any plan of reorganization, arrangement,
adjustment or composition

51



--------------------------------------------------------------------------------



 



affecting the Securities or the rights of any Holder thereof, or to authorize
the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

          SECTION 8.10. PRIORITIES.

          (a) If the Trustee collects any money pursuant to this Article 8, it
shall pay out the money in the following order:

          (1) First, to the Trustee for amounts due under Section 9.7;

          (2) Second, to Holders for amounts due and unpaid on the Securities
for principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and
interest, respectively; and

          (3) Third, the balance, if any, to the Company.

          (b) The Trustee may fix a record date and payment date for any payment
to Holders pursuant to this Section 8.10.

          SECTION 8.11. UNDERTAKING FOR COSTS.

          In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as Trustee, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the
court in its discretion may assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 8.11 does not apply to a suit made by the Trustee, a suit
by a Holder pursuant to Section 8.7, or a suit by Holders of more than 25% in
aggregate principal amount of the Securities then outstanding.

ARTICLE 9
TRUSTEE

          SECTION 9.1. DUTIES OF TRUSTEE.

          (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture and
use the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.

          (b) Except during the continuance of an Event of Default:

          (1) the Trustee need perform only those duties as are specifically set
forth in this Indenture and no others; and

          (2) in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. The Trustee,
however, shall examine

52



--------------------------------------------------------------------------------



 



any certificates and opinions which by any provision hereof are specifically
required to be delivered to the Trustee to determine whether or not they conform
to the requirements of this Indenture.

          (c) The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

          (1) this paragraph does not limit the effect of Subsection (b) of this
Section 9.1;

          (2) the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

          (3) the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 8.5.

          (d) No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers unless the Trustee shall have received adequate indemnity in
its opinion against potential costs and liabilities incurred by it relating
thereto.

Every provision of this Indenture that in any way relates to the Trustee is
subject to Subsections (a), (b), (c) and (d) of this Section 9.1.

          (e) The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.

          SECTION 9.2. RIGHTS OF TRUSTEE.

          (a) Subject to Section 9.1:

          (1) The Trustee may rely conclusively on any document believed by it
to be genuine and to have been signed or presented by the proper person. The
Trustee need not investigate any fact or matter stated in the document.

          (2) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel, which shall conform to
Section 14.4(b). The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on such Officers’ Certificate or
Opinion.

          (3) The Trustee may act through its agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

          (4) The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers.

          (5) The Trustee may consult with counsel of its selection, and the
advice or opinion of such counsel as to matters of law shall be full and
complete authorization and protection in respect of any such action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

53



--------------------------------------------------------------------------------



 



          (6) The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee security or indemnity satisfactory to the Trustee against
the costs, expenses and liabilities which might be incurred by it in compliance
with such request or direction.

          (7) The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

          (8) The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Trust Officer of the Trustee has actual knowledge
thereof or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Securities and this Indenture.

          (9) The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, including, without limitation as Paying Agent, Registrar and
Conversion Agent, and to each agent, custodian and other Person employed to act
hereunder.

          SECTION 9.3. INDIVIDUAL RIGHTS OF TRUSTEE.

          The Trustee in its individual or any other capacity may become the
owner or pledgee of Securities and may otherwise deal with the Company or an
Affiliate of the Company with the same rights it would have if it were not
Trustee. Any Agent may do the same with like rights. However, the Trustee is
subject to Sections 9.10 and 9.11.

          SECTION 9.4. TRUSTEE’S DISCLAIMER.

          The Trustee makes no representation as to the validity or adequacy of
this Indenture or the Securities. It shall not be accountable for the Company’s
use of the proceeds from the Securities, and it shall not be responsible for any
statement in the Securities other than its certificate of authentication.

          SECTION 9.5. NOTICE OF DEFAULT OR EVENTS OF DEFAULT.

          If a Default or an Event of Default occurs and is continuing and if it
is known to the Trustee, the Trustee shall mail to each Securityholder notice of
all uncured defaults or Events of Default known to it within 90 days after it
occurs. However, the Trustee may withhold the notice if and so long as a
committee of its Trust Officers in good faith determines that withholding notice
is in the interests of Securityholders, except in the case of a default or an
Event of Default in payment of the principal of, or premium, if any, or interest
on any Security when due or in the payment of any redemption or purchase
obligation, or the Company’s failure to satisfy its conversion obligations.

54



--------------------------------------------------------------------------------



 



          SECTION 9.6. REPORTS BY TRUSTEE TO HOLDERS.

          (a) If a report is required by TIA Section 313, within 60 days after
each May 31, beginning with the May 31 following the date of this Indenture, the
Trustee shall mail to each Securityholder a brief report dated as of such May 31
that complies with TIA Section 313(a). The Trustee also shall comply with TIA
Section 313(b)(2) and (c).

          (b) A copy of each report at the time of its mailing to
Securityholders shall be mailed to the Company and, to the extent required by
the TIA, filed with the SEC, and each stock exchange, if any, on which the
Securities are listed. The Company shall notify the Trustee whenever the
Securities become listed on any stock exchange or listed or admitted to trading
on any quotation system and any changes in the stock exchanges or quotation
systems on which the Securities are listed or admitted to trading and of any
delisting thereof.

          SECTION 9.7. COMPENSATION AND INDEMNITY.

          (a) The Company shall pay to the Trustee from time to time such
compensation (as agreed to from time to time by the Company and the Trustee in
writing) for its services (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust). The Company shall reimburse the Trustee upon request for all reasonable
disbursements, expenses and advances incurred or made by it. Such expenses may
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.

          (b) The Company shall indemnify the Trustee or any predecessor Trustee
(which for purposes of this Section 9.7 shall include its officers, directors,
employees and agents) for, and hold it harmless against, any and all loss,
liability or expense including taxes (other than taxes based upon, measured by
or determined by the income of the Trustee), (including reasonable legal fees
and expenses) incurred by it in connection with the acceptance or administration
of its duties under this Indenture or any action or failure to act as authorized
or within the discretion or rights or powers conferred upon the Trustee
hereunder including the reasonable costs and expenses of the Trustee and its
counsel in defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder. The
Trustee shall notify the Company promptly of any claim asserted against the
Trustee for which it may seek indemnity. The Company need not pay for any
settlement effected without its prior written consent, which shall not be
unreasonably withheld.

          (c) The Company need not reimburse the Trustee for any expense or
indemnify it against any loss or liability incurred by it resulting from its
gross negligence or bad faith.

          (d) To secure the Company’s payment obligations in this Section 9.7,
the Trustee shall have a senior claim to which the Securities are hereby made
subordinate on all money or property held or collected by the Trustee. The
obligations of the Company under this Section 9.7 shall survive the satisfaction
and discharge of this Indenture or the resignation or removal of the Trustee.

          (e) When the Trustee incurs expenses or renders services after an
Event of Default specified in clause (7) or (8) of Subsection 8.1(a) occurs, the
expenses and the compensation for the services are intended to constitute
expenses of administration under any Bankruptcy Law. The provisions of this
Section shall survive the termination of this Indenture.

55



--------------------------------------------------------------------------------



 



          SECTION 9.8. REPLACEMENT OF TRUSTEE.

          (a) The Trustee may resign by so notifying the Company. The Holders of
a majority in aggregate principal amount of the Securities then outstanding may
remove the Trustee by so notifying the Trustee and may, with the Company’s
written consent, appoint a successor Trustee. The Company may remove the Trustee
if:

          (1) the Trustee fails to comply with Section 9.10;

          (2) the Trustee is adjudged a bankrupt or an insolvent;

          (3) a receiver or other public officer takes charge of the Trustee or
its property; or

          (4) the Trustee becomes incapable of acting.

          (b) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. The resignation or removal of a Trustee shall not be effective until a
successor Trustee shall have delivered the written acceptance of its appointment
as described below.

          (c) If a successor Trustee does not take office within 45 days after
the retiring Trustee resigns or is removed, the retiring Trustee, the Company or
the Holders of 25% in principal amount of the Securities then outstanding may
petition any court of competent jurisdiction for the appointment of a successor
Trustee at the expense of the Company.

          (d) If the Trustee fails to comply with Section 9.10, any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

          (e) A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Immediately after that,
the retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee and be released from its obligations (exclusive of any
liabilities that the retiring Trustee may have incurred while acting as Trustee)
hereunder, the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. A successor Trustee shall mail
notice of its succession to each Holder.

          (f) A retiring Trustee shall not be liable for the acts or omissions
of any successor Trustee after its succession.

          (g) Notwithstanding replacement of the Trustee pursuant to this
Section 9.8, the Company’s obligations under Section 9.7 shall continue for the
benefit of the retiring Trustee.

          SECTION 9.9. SUCCESSOR TRUSTEE BY MERGER, ETC.

          If the Trustee consolidates with, merges or converts into, or
transfers all or substantially all of its corporate trust assets (including the
administration of this Indenture) to, another corporation, the resulting,
surviving or transferee corporation, without any further act, shall be the
successor Trustee, provided such transferee corporation shall qualify and be
eligible under Section 9.10. Such successor Trustee shall promptly mail notice
of its succession to the Company and each Holder.

56



--------------------------------------------------------------------------------



 



          SECTION 9.10. ELIGIBILITY; DISQUALIFICATION.

          The Trustee shall always satisfy the requirements of paragraphs (1),
(2) and (5) of TIA Section 310(a). The Trustee (or its parent holding company)
shall have a combined capital and surplus of at least $50,000,000. If at any
time the Trustee shall cease to satisfy any such requirements, it shall resign
immediately in the manner and with the effect specified in this Article 9. The
Trustee shall be subject to the provisions of TIA Section 310(b). Nothing herein
shall prevent the Trustee from filing with the SEC the application referred to
in the penultimate paragraph of TIA Section 310(b).

          SECTION 9.11. PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.

          The Trustee shall comply with TIA Section 311(a), excluding any
creditor relationship listed in TIA Section 311(b). A Trustee who has resigned
or been removed shall be subject to TIA Section 311(a) to the extent indicated
therein.

ARTICLE 10
SATISFACTION AND DISCHARGE OF INDENTURE

          SECTION 10.1. SATISFACTION AND DISCHARGE OF INDENTURE.

          (a) This Indenture shall cease to be of further effect (except as to
any surviving rights of conversion, registration of transfer or exchange of
Securities herein expressly provided for and except as further provided below),
and the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging satisfaction and discharge of this Indenture,
when

          (1) either

          (A) all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.7 and (ii) Securities for whose
payment money has theretofore been deposited in trust and thereafter repaid to
the Company as provided in Section 10.3) have been delivered to the Trustee for
cancellation; or

          (B) all such Securities not theretofore delivered to the Trustee for
cancellation,

          (i) have become due and payable,

          (ii) will become due and payable at the Final Maturity Date within one
year, or

          (iii) are to be called for redemption within one year under
arrangements reasonably satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company

          (2) and the Company has deposited with the Trustee or a Paying Agent
(other than the Company or any of its Affiliates) as trust funds in trust for
the purpose of and in an amount sufficient to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and interest to the date of such deposit (in the
case of Securities which have

57



--------------------------------------------------------------------------------



 



become due and payable) or to the Final Maturity Date or Redemption Date, as the
case may be. In the event that the Company exercises its right to redeem the
Securities as provided in Article 3, the Company shall have the right to
withdraw its funds previously deposited with the Trustee or Paying Agent
pursuant to the immediately preceding sentence;

          (3) the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

          (4) the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
relating to the satisfaction and discharge of this Indenture have been complied
with.

          (b) Notwithstanding the satisfaction and discharge of this Indenture,
the obligations of the Company with respect to the conversion privilege of the
Securities pursuant to Article 4, the obligations of the Company to the Trustee
under Section 9.7 and, if money shall have been deposited with the Trustee
pursuant to clause (2) of Subsection 10.1(a), the provisions of Sections 2.3,
2.4, 2.5, 2.6, 2.7 and 2.12, Articles 3 and 4, the last paragraph of Section 6.2
and this Article 10, shall survive until the Securities have been paid in full.

          SECTION 10.2. APPLICATION OF TRUST MONEY.

          Subject to the provisions of Section 10.3, the Trustee or a Paying
Agent shall hold in trust, for the benefit of the Holders, all money deposited
with it pursuant to Section 10.1 and shall apply the deposited money in
accordance with this Indenture and the Securities to the payment of the
principal of and interest on the Securities.

          SECTION 10.3. REPAYMENT TO COMPANY.

          (a) The Trustee and each Paying Agent shall promptly pay to the
Company upon request any excess money (1) deposited with them pursuant to
Section 10.1 and (2) held by them at any time.

          (b) The Trustee and each Paying Agent shall, subject to applicable
abandoned property laws, pay to the Company upon request any money held by them
for the payment of principal or interest or upon conversion, redemption or
purchase that remains unclaimed for two years after a right to such money has
matured; provided, however, that the Trustee or such Paying Agent, before being
required to make any such payment, may at the expense of the Company cause to be
mailed to each Holder entitled to such money notice that such money remains
unclaimed and that after a date specified therein, which shall be at least
30 days from the date of such mailing, any unclaimed balance of such money then
remaining will be repaid to the Company. After payment to the Company, Holders
entitled to money must look to the Company for payment as general creditors
unless an applicable abandoned property law designates another person.

          SECTION 10.4. REINSTATEMENT.

          (a) If the Trustee or any Paying Agent is unable to apply any money in
accordance with Section 10.2 by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, then the Company’s
obligations under this Indenture and the Securities shall be revived and
reinstated as though no deposit had occurred pursuant to Section 10.1 until such
time as the Trustee or such Paying Agent is permitted to apply all such money in
accordance with Section 10.2; provided, however, that if the Company has made
any payment of the principal of or interest on any Securities because of the
reinstatement of its obligations, the Company

58



--------------------------------------------------------------------------------



 



shall be subrogated to the rights of the Holders of such Securities to receive
any such payment from the money held by the Trustee or such Paying Agent.

          (b) If pursuant to the last sentence of Section 10.1(a)(2), the
Company withdraws its previously deposited funds as a result of its exercise of
its redemption right, the Company’s obligations under this Indenture and the
Securities shall be revived and reinstated as though no deposit has occurred
pursuant to Section 10.1.

ARTICLE 11
AMENDMENTS, SUPPLEMENTS AND WAIVERS

          SECTION 11.1. WITHOUT CONSENT OF HOLDERS.

          (a) The Company and the Trustee may amend or supplement this Indenture
or the Securities without notice to or consent of any Securityholder for the
purpose of:

          (1) adding to the Company’s covenants for the benefit of the Holders;

          (2) surrendering any right or power conferred upon the Company;

          (3) providing for conversion rights of Holders if any reclassification
or change of Common Stock or any consolidation, merger or sale of all or
substantially all of the Company’s assets occurs in accordance with Article 4 or
Article 7;

          (4) increasing the Conversion Rate, provided that the increase will
not adversely affect the interests of Holders in any material respect;

          (5) complying with the requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA;

          (6) making any changes or modifications to this Indenture necessary in
connection with the registration of the Securities under the Securities Act as
contemplated by the Registration Rights Agreement, provided that this action
does not adversely affect the interests of the Holders in any material respect;

          (7) curing any ambiguity, omission, inconsistency or correcting or
supplementing any defective provision contained in this Indenture; provided that
such modification or amendment does not, in the good faith opinion of the Board
of Directors and the Trustee, adversely affect the interests of the Holders in
any material respect;

          (8) adding or modifying any other provisions which the Company and the
Trustee may deem necessary or desirable and which will not adversely affect the
interests of the Holders in any material respect;

          (9) complying with the provisions of this Indenture in the event of a
merger, consolidation or transfer of assets (including the provisions of
Section 4.11 and Article 7); or

59



--------------------------------------------------------------------------------



 



          (10) providing for uncertificated Securities in addition to the
certificated Securities so long as such uncertificated Securities are in
registered form for purposes of the Internal Revenue Code of 1986, as amended.

          SECTION 11.2. WITH CONSENT OF HOLDERS.

          (a) The Company and the Trustee may amend or supplement this Indenture
or the Securities with the written consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding or by the
adoption of a resolution at a meeting of Holders at which a quorum is present by
at least a majority in aggregate principal amount of the Securities represented
at the meeting. For purposes hereof, a Holder or Holders of at least a majority
in aggregate principal amount of Securities then outstanding shall constitute a
quorum. The Holders of at least a majority in aggregate principal amount of the
Securities then outstanding may waive compliance in a particular instance by the
Company with any provision of this Indenture or the Securities without notice to
any Holder. However, notwithstanding the foregoing but subject to Section 11.4,
without the written consent of each Holder affected, an amendment, supplement or
waiver, including a waiver pursuant to Section 8.4, may not:

          (1) change the maturity of the principal of or any installment of
interest on, any Security;

          (2) reduce the principal amount of, premium, if any, or the amount
payable upon conversion pursuant to Article 4, or redemption or purchase
pursuant to Article 3, with respect to any Security;

          (3) reduce the interest rate or interest, including any Liquidated
Damages, with respect to any Security;

          (4) change the place or the currency of payment of principal of,
premium, if any, or interest on any Security;

          (5) impair the right to institute suit for the enforcement of any
payment on or with respect to, or conversion of, any Security;

          (6) modify the Company’s obligation to purchase Securities at the
option of Holders or the Company’s right to redeem Securities, in a manner
adverse to the Holders;

          (7) except as otherwise permitted or contemplated by provisions of
this Indenture concerning corporate reorganizations, adversely affect the
purchase option of Holders upon a Change in Control or the conversion rights of
Holders;

          (8) modify the subordination provisions of the Securities in a manner
adverse to the Holders in any material respect; or

          (9) reduce the percentage in aggregate principal amount of Securities
outstanding necessary or the quorum requirements necessary to modify or amend
this Indenture or to waive any past default.

          (b) After an amendment, supplement or waiver under this Section 11.2
becomes effective, the Company shall promptly mail to the Holders affected
thereby a notice briefly describing the amendment, supplement or waiver. Any
failure of the Company to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amendment,
supplement or waiver.

60



--------------------------------------------------------------------------------



 



          SECTION 11.3. COMPLIANCE WITH TRUST INDENTURE ACT.

          Every amendment to or supplement of this Indenture or the Securities
shall comply with the TIA as in effect at the date of such amendment or
supplement.

          SECTION 11.4. REVOCATION AND EFFECT OF CONSENTS.

          (a) Until an amendment, supplement or waiver becomes effective, a
consent to it by a Holder is a continuing consent by the Holder and every
subsequent Holder of a Security or portion of a Security that evidences the same
debt as the consenting Holder’s Security, even if notation of the consent is not
made on any Security. However, any such Holder or subsequent Holder may revoke
the consent as to its Security or portion of a Security if the Trustee receives
the notice of revocation before the date the amendment, supplement or waiver
becomes effective.

          (b) After an amendment, supplement or waiver becomes effective, it
shall bind every Securityholder, unless it makes a change described in any of
clauses (1) through (9) of Subsection 11.2(a). In that case the amendment,
supplement or waiver shall bind each Holder of a Security who has consented to
it and every subsequent Holder of a Security or portion of a Security that
evidences the same debt as the consenting Holder’s Security.

          SECTION 11.5. NOTATION ON OR EXCHANGE OF SECURITIES.

          If an amendment, supplement or waiver changes the terms of a Security,
the Trustee may require the Holder of the Security to deliver it to the Trustee.
The Trustee may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms.

          SECTION 11.6. TRUSTEE TO SIGN AMENDMENTS, ETC.

          The Trustee shall sign any amendment or supplemental indenture
authorized pursuant to this Article 11 if the amendment or supplemental
indenture does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may, in its sole discretion,
but need not sign it. In signing or refusing to sign such amendment or
supplemental indenture, the Trustee shall be entitled to receive and, subject to
Section 9.1, shall be fully protected in relying upon, an Opinion of Counsel
stating that such amendment or supplemental indenture is authorized or permitted
by this Indenture. The Company may not sign an amendment or supplement indenture
until the Board of Directors approves it.

          SECTION 11.7. EFFECT OF SUPPLEMENTAL INDENTURES.

          Upon the execution of any supplemental indenture under this Article,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

61



--------------------------------------------------------------------------------



 



ARTICLE 12
[INTENTIONALLY OMITTED]

ARTICLE 13
SUBORDINATION

          SECTION 13.1. AGREEMENT TO SUBORDINATE.

          The Company agrees, and each Holder by accepting a Security agrees,
that payments of principal of, interest on (including Liquidated Damages, if
any) and on account of redemption, purchase, conversion or other acquisition of
the Securities, and other obligations of any kind evidenced by the Securities
and this Indenture are subordinated in right of payment, to the extent and in
the manner provided in this Article 13, to the prior payment in full in cash or
cash equivalents (or otherwise to the extent holders of senior indebtedness
accept satisfaction of amounts due by settlement in other than cash or cash
equivalents) of all senior indebtedness whether outstanding on the date hereof
or hereafter incurred.

          SECTION 13.2. LIQUIDATION; DISSOLUTION; BANKRUPTCY.

          In the event of any insolvency or bankruptcy case or proceeding, or
any receivership, liquidation, reorganization or other similar case or
proceeding in connection therewith, relating to the Company or to its assets, or
any liquidation, dissolution or other winding-up of the Company, whether
voluntary or involuntary, or any assignment for the benefit of creditors or
other marshaling of assets or liabilities of the Company (except in connection
with the consolidation or merger of the Company or its liquidation or
dissolution following the conveyance, transfer or lease of its properties and
assets substantially upon the terms and conditions described in Article 7), the
holders of senior indebtedness shall be entitled to receive payment in full in
cash or cash equivalents (or otherwise to the extent such holders of senior
indebtedness accept satisfaction of amounts due by settlement in other than cash
or cash equivalents) of all senior indebtedness, or provision shall be made for
such payment, before the Holders will be entitled to receive any payment or
distribution of any kind or character (other than payment or distribution in the
form of Permitted Junior Securities, whether on account of principal of or
liquidated damages, if any, interest on, or conversion of, the Securities); and
any payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities (other than payments or distribution in
the form of Permitted Junior Securities), by set-off or otherwise, to which the
Holders or the Trustee would be entitled but for the provisions of this
Article 13 shall be paid by the liquidating trustee or agent or other person
making such payment or distribution directly to the holders of senior
indebtedness or their representatives ratably according to the aggregate amounts
remaining unpaid on account of the senior indebtedness to the extent necessary
to make payment in full in cash or cash equivalents (or otherwise to the extent
such holders of senior indebtedness accept satisfaction of amounts due by
settlement in other than cash or cash equivalents) of all senior indebtedness
remaining unpaid, or to have such payment duly provided for, after giving effect
to any concurrent payment or distribution to the holders of such senior
indebtedness.

62



--------------------------------------------------------------------------------



 



          SECTION 13.3. DEFAULT ON DESIGNATED SENIOR INDEBTEDNESS.

          (a) No payment or distribution of any assets of the Company of any
kind or character, whether in cash, property or securities (other than payments
in the form of Permitted Junior Securities), may be made by or on behalf of the
Company on account of principal of or interest on the Securities or on account
of the purchase, redemption, conversion or other acquisition of Securities upon
the occurrence of any Payment Default until such Payment Default shall have been
cured or waived in writing or shall have ceased to exist or the senior
indebtedness giving rise to such Payment Default shall have been discharged or
paid in full in cash or cash equivalents (or otherwise to the extent the holders
of senior indebtedness accept satisfaction of amounts due by settlement in other
than cash or cash equivalents).

          (b) No payment or distribution of any assets of the Company of any
kind or character, whether in cash, property or securities (other than payments
in the form of Permitted Junior Securities), may be made by or on behalf of the
Company on account of principal of or interest on the Securities or on account
of the purchase, redemption, conversion or other acquisition of Securities
during a Payment Blockage Period arising as a result of Non-Payment Default.

A “Payment Blockage Period” will commence upon the date of receipt by the
Trustee of written notice from the representative of the holders of the
Designated Senior Indebtedness in respect of which the Non-Payment Default
exists and shall end on the earliest of:



  •   179 days thereafter (provided that any Designated Senior Indebtedness as
to which notice was given shall not theretofore have been accelerated);     •  
the date on which such Non-Payment Default is cured, waived or ceases to exist;
    •   the date on which such Designated Senior Indebtedness is discharged or
paid in full; or     •   the date on which such Payment Blockage Period shall
have been terminated by written notice to the Trustee or the Company from the
representative initiating such Payment Blockage Period;

after which the Company will resume making any and all required payments in
respect of the Securities, including any missed payments and Liquated Damages,
if any. No more than one Payment Blockage Period may be commenced during any
period of 365 consecutive days. No Non-Payment Default that existed or was
continuing on the date of the commencement of any Payment Blockage Period shall
be, or can be made, the basis for the commencement of a subsequent Payment
Blockage Period.

          SECTION 13.4. ACCELERATION OF SECURITIES.

          If payment of the Securities is accelerated because of an Event of
Default, the Company shall promptly notify holders of senior indebtedness of the
acceleration.

63



--------------------------------------------------------------------------------



 



          SECTION 13.5. WHEN DISTRIBUTION MUST BE PAID OVER.

          (a) In the event that, notwithstanding the provisions of Sections 13.2
and 13.3, any payment or distribution, whether in cash, property, securities or
other consideration, shall be received by the Trustee or any Holder, which is
prohibited by such provisions, then and in such event such payment shall be held
for the benefit of, and shall be paid over and delivered by such Trustee or
Holder to, the representative of holders of senior indebtedness, as their
interest may appear, for application to senior indebtedness to the extent
necessary to pay or to provide for the payment of all such senior indebtedness
in full in cash or cash equivalents (or otherwise to the extent such holders of
senior indebtedness accept satisfaction of amounts due by settlement in other
than cash or cash equivalents).

          (b) With respect to the holders of senior indebtedness, the Trustee
undertakes to perform only such obligations on the part of the Trustee as are
specifically set forth in this Article 13, and no implied covenants or
obligations with respect to the holders of senior indebtedness shall be read
into this Indenture against the Trustee. The Trustee shall not be deemed to owe
any fiduciary duty to the holders of senior indebtedness, and shall not be
liable to any such holders if the Trustee shall pay over or distribute to or on
behalf of Holders or the Company or any other Person money or assets to which
any holders of senior indebtedness shall be entitled by virtue of this
Article 13, except if such payment is made as a result of the willful misconduct
or gross negligence of the Trustee.

          SECTION 13.6. NOTICE BY THE COMPANY.

          The Company shall promptly notify the Trustee and the Paying Agent of
any facts known to the Company that would cause a payment of any obligations
with respect to the Securities to violate this Article 13, but failure to give
such notice shall not affect the subordination of the Securities to the senior
indebtedness as provided in this Article 13.

          SECTION 13.7. SUBROGATION.

          After all senior indebtedness is paid in full and until the Securities
are paid in full, Holders shall be subrogated (equally and ratably with all
other indebtedness that is equal in right of payment to the Securities) to the
rights of holders of senior indebtedness to receive distributions applicable to
senior indebtedness to the extent that distributions otherwise payable to the
Holders have been applied to the payment of senior indebtedness. A distribution
made under this Article 13 to holders of senior indebtedness that otherwise
would have been made to Holders is not, as between the Company and Holders, a
payment by the Company of the Securities.

          SECTION 13.8. RELATIVE RIGHTS.

          This Article 13 defines the relative rights of Holders and holders of
senior indebtedness. Nothing in this Indenture shall: (a) impair, as between the
Company and Holders, the obligation of the Company, which is absolute and
unconditional, to pay principal of and interest on the Securities in accordance
with their terms; (b) affect the relative rights of Holders and creditors of the
Company other than their rights in relation to holders of senior indebtedness;
or (c) prevent the Trustee or any Holder from exercising its available remedies

64



--------------------------------------------------------------------------------



 



upon an Event of Default, subject to the rights of holders and owners of senior
indebtedness to receive distributions and payments otherwise payable to Holders.
If the Company fails because of this Article 13 to pay principal of or interest
on a Security on the Final Maturity Date or an Interest Payment Date, the
failure is still a Default or Event of Default.

          SECTION 13.9. SUBORDINATION MAY NOT BE IMPAIRED BY THE COMPANY.

          (a) No right of any holder of senior indebtedness to enforce the
subordination of the indebtedness evidenced by the Securities shall be impaired
by any act or failure to act by the Company or any Holder or by the failure of
the Company or any Holder to comply with this Indenture.

          (b) Without in any way limiting the generality of this Section 13.9,
the holders of senior indebtedness may, at any time and from time to time,
without the consent of or notice to the Trustee or the Holders, without
incurring responsibility to the Trustee or the Holders and without impairing or
releasing the subordination provided in this Article 13 or the obligations
hereunder of the Holders to the holders of senior indebtedness, do any one or
more of the following: (1) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, senior indebtedness, or any
instrument evidencing the same or any agreement under which senior indebtedness
is outstanding or secured; (2) sell, exchange, release, foreclose against or
otherwise deal with any property pledged, mortgaged or otherwise securing senior
indebtedness; (3) release any Person liable in any manner for the collection of
senior indebtedness; and (4) exercise or refrain from exercising any rights
against the Company, and Subsidiary thereof or any other Person.

          SECTION 13.10. DISTRIBUTION OR NOTICE TO REPRESENTATIVE.

          (a) Whenever a distribution is to be made or a notice given to holders
of any senior indebtedness, the distribution may be made and the notice given to
their trustee or representative.

          (b) Upon any payment or distribution of assets of the Company referred
to in this Article 13, the Trustee and the Holders shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction or upon any
certificate of such representative(s) or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Holders for the
purpose of ascertaining the Persons entitled to participate in such
distribution, all holders of the senior indebtedness and other indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this
Article 13.

          SECTION 13.11. RIGHTS OF TRUSTEE AND PAYING AGENT.

          (a) Notwithstanding the provisions of this Article 13 or any other
provision of this Indenture, the Trustee shall not be charged with knowledge of
the existence of any facts that would prohibit the making of any payment or
distribution by the Trustee, and the Trustee and the Paying Agent may continue
to make payments on the Securities, unless a Responsible Officer of the Trustee
shall have received at its Corporate Trust Office at least three Business Days
prior to the date of such payment written notice of facts that would cause the
payment of any obligations with respect to the Securities to violate this
Article 13. Only the

65



--------------------------------------------------------------------------------



 



Company or representative of the holders of senior indebtedness may give the
notice. Nothing in this Article 13 shall impair the claims of, or payments to,
the Trustee under or pursuant to Section 9.7.

          (b) The Trustee in its individual or any other capacity may hold
senior indebtedness with the same rights it would have if it were not Trustee.

ARTICLE 14
MISCELLANEOUS

          SECTION 14.1. TRUST INDENTURE ACT CONTROLS.

          If any provision of this Indenture limits, qualifies or conflicts with
the duties imposed by any of Sections 310 to 317, inclusive, of the TIA through
operation of Section 318(c) thereof, such imposed duties shall control.

          SECTION 14.2. NOTICES.

          Any demand, authorization notice, request, consent or communication
shall be given in writing and delivered in person or mailed by first-class mail,
postage prepaid, addressed as follows or transmitted by facsimile transmission
(confirmed by delivery in person or mail by first-class mail, postage prepaid,
or by guaranteed overnight courier) to the following facsimile numbers:

If to the Company, to:

Sybase, Inc.
One Sybase Drive
Dublin, California 94568
Attention: General Counsel
Facsimile No.: (925) 236-6824

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: Robert Claassen
Facsimile No.: (650) 493-6811

66



--------------------------------------------------------------------------------



 



if to the Trustee, to:
U.S. Bank National Association
633 West Fifth Street, 24th Floor
LM-CA-T24T
Los Angeles, California 90071
Attn: Corporate Trust Services (Sybase, Inc. ¯ 1.75% Convertible Subordinated
Notes Due 2025)
Facsimile No.: (213) 615-6197

          Such notices or communications shall be effective when received.

          The Company or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications.

          Any notice or communication mailed to a Securityholder shall be mailed
by first-class mail or delivered by an overnight delivery service to it at its
address shown on the register kept by the Primary Registrar.

          Failure to mail a notice or communication to a Securityholder or any
defect in it shall not affect its sufficiency with respect to other
Securityholders. If a notice or communication to a Securityholder is mailed in
the manner provided above, it is duly given, whether or not the addressee
receives it.

          SECTION 14.3. COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS.

          Securityholders may communicate pursuant to TIA Section 312(b) with
other Securityholders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar and any other person shall
have the protection of TIA Section 312(c).

          SECTION 14.4. CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.

          (a) Upon any request or application by the Company to the Trustee to
take any action under this Indenture, the Company shall furnish to the Trustee
at the request of the Trustee:

          (1) an Officers’ Certificate stating that, in the opinion of the
signers, all conditions precedent (including any covenants, compliance with
which constitutes a condition precedent), if any, provided for in this Indenture
relating to the proposed action have been complied with; and

          (2) an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent (including any covenants, compliance with
which constitutes a condition precedent) have been complied with.

          (b) Each Officers’ Certificate and Opinion of Counsel with respect to
compliance with a condition or covenant provided for in this Indenture shall
include:

          (1) a statement that the person making such certificate or opinion has
read such covenant or condition;

67



--------------------------------------------------------------------------------



 



          (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

          (3) a statement that, in the opinion of such person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

          (4) a statement as to whether or not, in the opinion of such person,
such condition or covenant has been complied with;

provided, however, that with respect to matters of fact an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.

          SECTION 14.5. RECORD DATE FOR VOTE OR CONSENT OF SECURITYHOLDERS.

          The Company (or, in the event deposits have been made pursuant to
Section 10.1, the Trustee) may set a record date for purposes of determining the
identity of Holders entitled to vote or consent to any action by vote or consent
authorized or permitted under this Indenture, which record date shall not be
more than thirty (30) days prior to the date of the commencement of solicitation
of such action. Notwithstanding the provisions of Section 11.4, if a record date
is fixed, those persons who were Holders of Securities at the close of business
on such record date (or their duly designated proxies), and only those persons,
shall be entitled to take such action by vote or consent or to revoke any vote
or consent previously given, whether or not such persons continue to be Holders
after such record date.

          SECTION 14.6. RULES BY TRUSTEE, PAYING AGENT, REGISTRAR AND CONVERSION
AGENT.

          The Trustee may make reasonable rules (not inconsistent with the terms
of this Indenture) for action by or at a meeting of Holders. Any Registrar,
Paying Agent or Conversion Agent may make reasonable rules for its functions.

          SECTION 14.7. LEGAL HOLIDAYS.

          A “Legal Holiday” is a Saturday or Sunday or a day on which state or
federally chartered banking institutions in New York, New York are authorized or
obligated to close. If a payment date is a Legal Holiday, payment shall be made
on the next succeeding day that is not a Legal Holiday, and no interest shall
accrue for the intervening period. If a Regular Record Date is a Legal Holiday,
the record date shall not be affected.

          SECTION 14.8. GOVERNING LAW.

          This Indenture and the Securities shall be governed by, and construed
in accordance with, the laws of the State of New York.

68



--------------------------------------------------------------------------------



 



          SECTION 14.9. NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.

          This Indenture may not be used to interpret another indenture, loan or
debt agreement of the Company or a Subsidiary of the Company. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

          SECTION 14.10. NO RECOURSE AGAINST OTHERS.

          All liability described in paragraph 19 of the Securities of any
director, officer, employee or stockholder, as such, of the Company is waived
and released.

          SECTION 14.11. SUCCESSORS.

          All agreements of the Company in this Indenture and the Securities
shall bind its successor. All agreements of the Trustee in this Indenture shall
bind its successor.

          SECTION 14.12. MULTIPLE COUNTERPARTS.

          The parties may sign multiple counterparts of this Indenture. Each
signed counterpart shall be deemed an original, but all of them together
represent the same agreement.

          SECTION 14.13. SEPARABILITY.

          In case any provisions in this Indenture or in the Securities shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

          SECTION 14.14. TABLE OF CONTENTS, HEADINGS, ETC.

          The table of contents, cross-reference sheet and headings of the
Articles and Sections of this Indenture have been inserted for convenience of
reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.

[SIGNATURE PAGE FOLLOWS]

 

 

69



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have hereunto set their hands
as of the date and year first above written.

              Sybase, Inc.
 
       
 
       

  By:    /s/ PIETER VAN DER VORST

       

  Name:    Pieter Van der Vorst

  Title:    Chief Financial Officer and
Senior Vice President
 
       
 
       

  By:   /s/ DANIEL R. CARL

       

  Name:   Daniel R. Carl

  Title:   Vice President, General Counsel and
Secretary
 
       
 
            U.S. Bank National Association, as Trustee
 
       
 
       

  By:   /s/ PAULA OSWALD

       

  Name:   Paula Oswald

  Title:   Vice President

 

 

[Signature page to the Indenture]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF SECURITY]

          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND
IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE AND, UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR
SECURITIES IN DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A
WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.1

          THIS SECURITY AND ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY, ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED
THAT THE SELLER OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.2

          THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH SYBASE, INC. OR ANY



--------------------------------------------------------------------------------

1   These paragraphs should be included only if the Security is a Global
Security.   2   These paragraphs to be included only if the Security is a
Restricted Security.

A-1



--------------------------------------------------------------------------------



 



AFFILIATE OF SYBASE, INC. WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY) ONLY (A) TO SYBASE, INC. OR ANY PARENT OR SUBSIDIARY THEREOF,
(B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO SYBASE, INC.’S AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY
IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.2

          THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A
REGISTRATION RIGHTS AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED
TO ON THE REVERSE HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY
AND TO COMPLY WITH THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.2

A-2



--------------------------------------------------------------------------------



 



SYBASE, INC.
1.75% CONVERTIBLE SUBORDINATED NOTES DUE 2025

No.                        CUSIP: [871130 AA 8]*

          Sybase, Inc., a Delaware corporation (the “Company”, which term shall
include any successor corporation under the Indenture referred to on the reverse
hereof), promises to pay to___ ___, or registered assigns, the principal sum of
___ Dollars ($___) on February 22, 2025 [or such greater or lesser amount as is
indicated on the Schedule of Exchanges of Securities on the other side of this
Security].3

Interest Payment Dates: February 22 and August 22.

Regular Record Dates:    February 1 and August 1.

          This Security is convertible as specified on the other side of this
Security. Additional provisions of this Security are set forth on the other side
of this Security.

SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

*   Insert if the Security is a Global Security   3   This phrase should be
included only if the Security is a Global Security.

A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.

              Sybase, Inc.
 
       
 
       

  By:    

       

  Name:    

  Title:    
 
       
 
       

  By:    

       

  Name:    

  Title:    
 
       
 
       
Dated:
       
 
       
Trustee’s Certificate of Authentication: This is one of the
Securities referred to in the within-mentioned Indenture.
       
 
       
U.S. Bank National Association,
as Trustee
       
 
       
 By:
       
 
       
Authorized Signatory
       

A-4



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF SECURITY]

SYBASE, INC.
1.75% Convertible Subordinated Notes Due 2025



1.   INTEREST

          Sybase, Inc., a Delaware corporation (the “Company”, which term shall
include any successor corporation under the Indenture hereinafter referred to),
promises to pay interest on the principal amount of this Security at the rate of
1.75% per annum. The Company shall pay interest semiannually on February 22 and
August 22 of each year, commencing August 22, 2005. Interest on the Securities
shall accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from February 22, 2005; provided, however, that if there
is not an existing default in the payment of interest and if this Security is
authenticated between a Regular Record Date referred to on the face hereof and
the next succeeding Interest Payment Date, interest shall accrue from such
Interest Payment Date. Interest will be computed on the basis of a 360-day year
comprised of twelve 30-day months. Any reference herein to interest accrued or
payable as of any date shall include any Liquidated Damages accrued or payable
on such date as provided in the Registration Rights Agreement.

          No sinking fund is provided for the Securities.



2.   METHOD OF PAYMENT

          The Company shall pay interest on this Security (except defaulted
interest) to the person who is the Holder of this Security at the close of
business on February 1 or August 1, as the case may be, (each, a Regular Record
Date) next preceding the related Interest Payment Date. The Holder must
surrender this Security to a Paying Agent to collect payment of principal. The
Company will pay principal of (and premium, if any) and interest in such coin or
currency of the United States of America that at the time of payment is legal
tender for payment of public and private debts; provided, however, that a Holder
with an aggregate principal amount in excess of $2,000,000 will be paid by wire
transfer in immediately available funds at the election of such Holder if such
Holder has provided wire transfer instructions to the Company at least 10
Business Days prior to the payment date. The Company may mail an interest check
to the Holder’s registered address. Notwithstanding the foregoing, so long as
this Security is registered in the name of a Depositary or its nominee, all
payments hereon shall be made by wire transfer of immediately available funds to
the account of the Depositary or its nominee.



3.   PAYING AGENT, REGISTRAR AND CONVERSION AGENT

          Initially, U.S. Bank National Association (the “Trustee”, which term
shall include any successor trustee under the Indenture hereinafter referred to)
will act as Paying Agent, Registrar and Conversion Agent. The Company may change
any Paying Agent, Registrar or Conversion Agent without notice to the Holder.
The Company or any of its Affiliates may, subject to certain limitations set
forth in the Indenture, act as Paying Agent, Conversion Agent or Registrar.



4.   INDENTURE, LIMITATIONS

          This Security is one of a duly authorized issue of Securities of the
Company designated as its 1.75% Convertible Subordinated Notes Due 2025 (the
“Securities”), issued under an Indenture dated as of

A-5



--------------------------------------------------------------------------------



 



February 22, 2005 (together with any supplemental indentures thereto, the
“Indenture”), between the Company and the Trustee. The terms of this Security
include those stated in the Indenture and those required by or made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended, as in
effect on the date of the Indenture. This Security is subject to all such terms,
and the Holder of this Security is referred to the Indenture and said Act for a
statement of them.

          The Securities are subordinated unsecured obligations of the Company
limited to $460,000,000 aggregate principal amount. The Indenture does not limit
the ability of the Company to incur other debt, secured or unsecured.



5.   OPTIONAL REDEMPTION

          Prior to March 1, 2010, this Security shall not be redeemable. The
Company may, at its option, redeem the Securities on or after March 1, 2010 in
whole, or from time to time in part (in integral multiples of $1,000), at a
Redemption Price in cash equal to 100% of the principal amount of the Securities
to be redeemed, plus accrued and unpaid interest to, but excluding, the
Redemption Date; provided that if the Redemption Date falls after a Regular
Record Date and on or before an Interest Payment Date, then the interest will be
payable to the Holders in whose names the Securities are registered at the close
of business on such Regular Record Date and such interest shall not be payable
as part of the Redemption Price. Securities or portions of Securities called for
redemption shall be convertible by the Holder until the close of business on the
Business Day prior to the Redemption Date.



6.   NOTICE OF REDEMPTION

          Notice of redemption, as set forth in Section 3.3 of the Indenture,
will be given in accordance with Section 14.2 of the Indenture at least 30 days
but not more than 60 days before the Redemption Date to each Holder of
Securities to be redeemed at its registered address. Securities in denominations
larger than $1,000 may be redeemed in part, but only in whole multiples of
$1,000. On and after the Redemption Date, subject to the deposit with the Paying
Agent of funds sufficient to pay the Redemption Price, interest shall cease to
accrue on Securities or portions thereof called for redemption.



7.   PURCHASE OF SECURITIES AT OPTION OF HOLDER UPON A CHANGE IN CONTROL

          At the option of the Holder and subject to the terms and conditions of
the Indenture, the Company shall become obligated to purchase all or any part
specified by the Holder (so long as the principal amount of such part is $1,000
or an integral multiple of $1,000 in excess thereof) of the Securities held by
such Holder on the date that is 30 days after the date of the Company Change in
Control Notice, at a Change in Control Purchase Price in cash equal to 100% of
the principal amount thereof together with any accrued interest up to, but
excluding, the Change in Control Purchase Date; provided, however, if the Change
in Control Purchase Date is an Interest Payment Date, then interest on the
Securities shall be payable to the Holders in whose name the Securities are
registered at the close of business on the Regular Record Date and such interest
shall not be payable as part of the Change in Control Purchase Price. The Holder
shall have the right to withdraw any Change in Control Purchase Notice (in whole
or in a portion thereof that is $1,000 or an integral multiple of $1,000 in
excess thereof) at any time prior to the close of business on the Business Day
immediately preceding the Change in Control Purchase Date by delivering a
written notice of withdrawal to the Paying Agent in accordance with the terms of
the Indenture.

A-6



--------------------------------------------------------------------------------



 



8.   PURCHASE OF SECURITIES AT OPTION OF HOLDER ON SPECIFIED DATES

          At the option of the Holder and subject to the terms and conditions of
the Indenture, the Company shall become obligated to purchase for cash all or
any part specified by the Holder (so long as the principal amount of such part
is $1,000 or an integral multiple of $1,000 in excess thereof) of the Securities
held by such Holder on the applicable Put Right Purchase Date at the applicable
Put Right Purchase Price. The Holder shall have the right to withdraw any Put
Right Purchase Notice (in whole or in a portion thereof that is $1,000 or an
integral multiple of $1,000 in excess thereof) at any time prior to the close of
business on the Put Right Purchase Date by delivering a written notice of
withdrawal to the Paying Agent in accordance with the terms of the Indenture.



9.   CONVERSION

          Subject to and upon compliance with the provisions of the Indenture
and upon the occurrence of the events specified in the Indenture, a Holder may
surrender for conversion any Security that is $1,000 principal amount or
integral multiples thereof. In lieu of receiving shares of the Company’s Common
Stock, a Holder will receive, for each $1,000 principal amount of Securities
surrendered for conversion:



  •   cash in an amount equal to the lesser of (1) $1,000 and (2) the Conversion
Value, as defined in the Indenture; and     •   if the Conversion Value is
greater than $1,000, a number of shares of the Company’s Common Stock, equal to
the sum of the Daily Share Amounts, as defined in the Indenture, for each of the
30 consecutive Trading Days in the Conversion Reference Period, as defined in
the Indenture, subject to the Company’s right to deliver cash in lieu of all or
a portion of such shares as described in the Indenture.



10.   ADJUSTMENT TO CONVERSION RATE UPON CERTAIN CHANGES IN CONTROL

          In the event of certain changes in control, as specified in the
Indenture, the Company will increase the Conversion Rate, as defined in the
Indenture, as to Securities converted in connection with the change in control
or, in lieu thereof, the Company may elect to adjust the Conversion Rate and the
related conversion obligation so that the Securities are convertible into shares
of the acquiring or surviving company, in each case as described in the
Indenture.



11.   DENOMINATIONS, TRANSFER, EXCHANGE

          The Securities are in registered form, without coupons, in
denominations of $1,000 and integral multiples of $1,000. A Holder may register
the transfer of or exchange Securities in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes or other governmental
charges that may be imposed in relation thereto by law or permitted by the
Indenture.



12.   PERSONS DEEMED OWNERS

          The Holder of a Security may be treated as the owner of it for all
purposes.

A-7



--------------------------------------------------------------------------------



 



13.   UNCLAIMED MONEY

          If money for the payment of principal or interest or upon conversion,
redemption or purchase remains unclaimed for two years, the Trustee or Paying
Agent will pay the money back to the Company at its written request, subject to
applicable unclaimed property law. After that, Holders entitled to money must
look to the Company for payment as general creditors unless an applicable
abandoned property law designates another person.



14.   AMENDMENT, SUPPLEMENT AND WAIVER

          Subject to certain exceptions, the Indenture or the Securities may be
amended or supplemented with the consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding, and an
existing default or Event of Default and its consequence or compliance with any
provision of the Indenture or the Securities may be waived in a particular
instance with the consent of the Holders of a majority in aggregate principal
amount of the Securities then outstanding. Without the consent of or notice to
any Holder, the Company and the Trustee may amend or supplement the Indenture or
the Securities to, among other things, cure any ambiguity, defect or
inconsistency or make any other change that does not adversely affect the rights
of any Holder.



15.   SUBORDINATION

          Payments of principal, or premium, if any, or interest on, or on
account of the purchase, redemption, conversion or other acquisition of the
Securities will be subordinated in right of payment, as set forth in the
Indenture, to the prior payment in full in cash or cash equivalents (or
otherwise to the extent holders of senior indebtedness accept satisfaction of
amounts due by settlement in other than cash or cash equivalents) of all senior
indebtedness whether outstanding on the date of the Indenture or thereafter
incurred.



16.   SUCCESSOR ENTITY

          When a successor Person assumes all the obligations of its predecessor
under the Securities and the Indenture in accordance with the terms and
conditions of the Indenture, the predecessor Person (except in certain
circumstances specified in the Indenture) shall be released from those
obligations.



17.   DEFAULTS AND REMEDIES

          Under the Indenture, an Event of Default includes:

               (1) the failure of the Company to pay when due the principal of,
or premium, if any, on any of the Securities at the Final Maturity Date, or upon
a redemption or purchase pursuant to Article 3 of the Indenture, whether or not
such payment is prohibited by the provisions in Article 13 of the Indenture;

               (2) the failure of the Company to pay an installment of interest
on any of the Securities that continues for 30 days after the date when due,
whether or not such payment is prohibited by the provisions in Article 13 of the
Indenture;

               (3) the Company fails to satisfy in full its conversion
obligations following conversion of any Securities pursuant to Article 4 of the
Indenture within the time periods contemplated by Section 4.2(a) of the
Indenture, whether or not such payment is prohibited by the provisions in
Article 13 of the Indenture;

A-8



--------------------------------------------------------------------------------



 



               (4) the failure of the Company to perform or observe any other
term, covenant or agreement contained in the Securities or this Indenture for a
period of 45 days after the Notice of Default specified below is given;

               (5) the failure of the Company to timely provide the Company
Change in Control Notice when required by Section 3.7(d) of the Indenture; or

               (6) the failure of the Company to make any payment at the end of
the applicable grace period, if any, after the maturity of any indebtedness for
borrowed money with an aggregate principal amount then outstanding in excess of
$15,000,000, whether such indebtedness now exists or shall hereafter be created,
or there is an acceleration of indebtedness for borrowed money in an amount in
excess of $15,000,000 because of a default with respect to such indebtedness,
and such indebtedness, in either case, is not discharged, or such acceleration
is not cured, waived, rescinded or annulled, within a period of 30 days after
there shall have been given, a Notice of Default, as defined below, requiring
the Company to cause such indebtedness to be discharged or cause such default to
be cured or waived or such acceleration to be rescinded or annulled and stating
that such notice is a notice of default; or

               (7) the Company or any Significant Subsidiary of the Company
pursuant to or within the meaning of any Bankruptcy Law: (A) commences a
voluntary case or proceeding, (B) consents to the entry of an order for relief
against it in an involuntary case or proceeding, (C) consents to the appointment
of a Custodian of it or for all or substantially all of its property, (D) makes
a general assignment for the benefit of its creditors, (E) files a petition in
bankruptcy or answer or consent seeking reorganization or relief or (F) consents
to the filing of such a petition or the appointment of or taking possession by a
Custodian; or

               (8) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (A) is for relief against the Company or any
Significant Subsidiary of the Company in an involuntary case or proceeding or
adjudicates the Company or any Significant Subsidiary of the Company insolvent
or bankrupt, (B) appoints a Custodian of the Company or any Significant
Subsidiary of the Company or for all or substantially all of the property of the
Company or any Significant Subsidiary of the Company or (C) orders the winding
up or liquidation of the Company or any Significant Subsidiary of the Company;

and in each case the order or decree remains unstayed and in effect for 60
consecutive days.

          If an Event of Default (other than as a result of certain events of
bankruptcy, insolvency or reorganization of the Company) occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the Securities then outstanding may declare all unpaid principal to
the date of acceleration on the Securities then outstanding to be due and
payable immediately, all as and to the extent provided in the Indenture. Such
declaration must be made via written notice by registered or certified mail, to
the Company by the Trustee, or to the Company and the Trustee by the Holders of
at least 25% in aggregate principal amount of the Securities then outstanding,
which notice must specify the default and state that the notice is a Notice of
Default (the “Notice of Default”). If an Event of Default occurs as a result of
certain events of bankruptcy, insolvency or reorganization of the Company,
unpaid principal of the Securities then outstanding shall become due and payable
immediately without any declaration or other act on the part of the Trustee or
any Holder, all as and to the extent provided in the Indenture. Holders may not
enforce the Indenture or the Securities except as provided in the Indenture. The
Trustee may require indemnity satisfactory to it before it enforces the
Indenture or the Securities. Subject to certain limitations, Holders of a
majority in aggregate principal amount of the Securities then outstanding may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders notice of any continuing default

A-9



--------------------------------------------------------------------------------



 



(except a default in payment of principal or interest) if it determines that
withholding notice is in their interests. The Company is required to file
periodic reports with the Trustee as to the absence of default.



18.   TRUSTEE DEALINGS WITH THE COMPANY

          U.S. Bank National Association, the Trustee under the Indenture, in
its individual or any other capacity, may make loans to, accept deposits from
and perform services for the Company or any Affiliate of the Company, and may
otherwise deal with the Company or any Affiliate of the Company, as if it were
not the Trustee.



19.   NO RECOURSE AGAINST OTHERS

          A director, officer, employee or stockholder, as such, of the Company
shall not have any liability for any obligations of the Company under the
Securities or the Indenture nor for any claim based on, in respect of or by
reason of such obligations or their creation. The Holder of this Security by
accepting this Security waives and releases all such liability. The waiver and
release are part of the consideration for the issuance of this Security.



20.   AUTHENTICATION

          This Security shall not be valid until the Trustee or an
authenticating agent manually signs the certificate of authentication on the
other side of this Security.



21.   ABBREVIATIONS AND DEFINITIONS

          Customary abbreviations may be used in the name of the Holder or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian) and UGMA (= Uniform Gifts to Minors Act).

          All terms defined in the Indenture and used in this Security but not
specifically defined herein are defined in the Indenture and are used herein as
so defined.



22.   INDENTURE TO CONTROL; GOVERNING LAW

          In the case of any conflict between the provisions of this Security
and the Indenture, the provisions of the Indenture shall control. This Security
shall be governed by, and construed in accordance with, the laws of the State of
New York.

          The Company will furnish to any Holder, upon written request and
without charge, a copy of the Indenture. Requests may be made to: Sybase, Inc.,
One Sybase Drive, Dublin, California 94568, (925) 236-5000, Attention: General
Counsel.

A-10



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM

          To assign this Security, fill in the form below:

          I or we assign and transfer this Security to

                (Insert assignee’s soc. sec. or tax I.D. no.)                  
              (Print or type assignee’s name, address and zip code)       and
irrevocably appoint      

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

         

      Your Signature:
 
       
 
       
Date:
       

       

      (Sign exactly as your name appears on the
other side of this Security)
 
       
 
       
*Signature guaranteed by:
   
 
       
By:
       

       



--------------------------------------------------------------------------------

*   The signature must be guaranteed by an institution which is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-11



--------------------------------------------------------------------------------



 



CONVERSION NOTICE

          To convert this Security, check the box: o

          To convert only part of this Security, state the principal amount to
be converted (must be $1,000 or a integral multiple of $1,000): $___.

          If you want the stock certificate made out in another person’s name,
fill in the form below:

                  (Insert assignee’s soc. sec. or tax I.D. no.)                
        (Print or type assignee’s name, address and zip code)    

Please make payment of amounts due after conversion to:

Name: __________________________________________________

     
Address:
   
 
     
       

Wire transfer instructions (if more than $2,000,000 of Securities are being
converted and Holder wishes to receive payment by wire transfer):

           
   
   

      Your Signature:
 
       
 
       
Date:
       

       

      (Sign exactly as your name appears on the
other side of this Security)
 
        *Signature guaranteed by:    
 
       
By:
       

       



--------------------------------------------------------------------------------

*   The signature must be guaranteed by an institution which is a member of one
of the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

A-12



--------------------------------------------------------------------------------



 



OPTION TO ELECT PURCHASE
UPON A CHANGE IN CONTROL

          To: Sybase, Inc.

          The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Sybase, Inc. (the “Company”) as to the
occurrence of a Change in Control with respect to the Company and requests and
instructs the Company to purchase the entire principal amount of this Security,
or the portion thereof (which is $1,000 or an integral multiple thereof) below
designated, in accordance with the terms of the Indenture referred to in this
Security at the Change in Control Purchase Price to the registered Holder
hereof.

         
Dated:
       

                 

       

       

      Signature(s)          

      Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17 Ad-15
under the Securities Exchange Act of 1934.

                 

       

      Signature Guaranty

        Principal amount to be redeemed
(in an integral multiple of $1,000, if less than all):    

             

          NOTICE: The signature to the foregoing Election must correspond to the
Name as written upon the face of this Security in every particular, without
alteration or any change whatsoever.

A-13



--------------------------------------------------------------------------------



 



OPTION TO ELECT PURCHASE
ON SPECIFIED DATES

          To: Sybase, Inc.

          The undersigned hereby requests and instructs Sybase, Inc. to purchase
the entire principal amount of this Security, or the portion thereof (which is
$1,000 or an integral multiple thereof) below designated, on _________ in
accordance with the terms of the Indenture referred to in this Security at the
Put Right Purchase Price to the registered Holder hereof.

         
Dated:
       

       

      Signature(s) must be guaranteed by a qualified guarantor institution with
membership in an approved signature guarantee program pursuant to Rule 17 Ad-15
under the Securities Exchange Act of 1934.

       

       

       

      Signature Guaranty Principal amount to be redeemed
(in an integral multiple of $1,000, if less than all):    
 
       
 
             

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without alteration
or any change whatsoever.

A-14



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF SECURITIES3

          The following exchanges, purchase, redemptions, purchases or
conversions of a part of this global Security have been made:

                                      Principal Amount                          
of this Global Note     Authorized             Amount of       Following Such  
  Signatory of     Amount of Decrease in     Increase in       Decrease Date    
Securities     Principal Amount     Principal Amount       of Exchange (or
Increase)     Custodian     of this Global Note     of this Global Note  
 
                       

A-15



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
OF TRANSFER OF RESTRICTED SECURITIES3

Re:    1.75% Convertible Subordinated Notes Due 2025 (the “Securities”) of
Sybase, Inc.

          This certificate relates to $___principal amount of Securities owned
in (check applicable box)

          o book-entry or  o definitive form by _________ (the “Transferor”).

          The Transferor has requested a Registrar or the Trustee to exchange or
register the transfer of such Securities.

          In connection with such request and in respect of each such Security,
the Transferor does hereby certify that the Transferor is familiar with transfer
restrictions relating to the Securities as provided in Section 2.12 of the
Indenture dated as of February 22, 2005 between Sybase, Inc. and U.S. Bank
National Association, as trustee (the “Indenture”), and the transfer of such
Security is being made pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”) (check applicable box)
or the transfer or exchange, as the case may be, of such Security does not
require registration under the Securities Act because (check applicable box):



  o   Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.     o   Such Security is being acquired for
the Transferor’s own account, without transfer.     o   Such Security is being
transferred to the Company or a Subsidiary (as defined in the Indenture) of the
Company.     o   Such Security is being transferred to a person the Transferor
reasonably believes is a “qualified institutional buyer” (as defined in
Rule 144A or any successor provision thereto (“Rule 144A”) under the Securities
Act) that is purchasing for its own account or for the account of a “qualified
institutional buyer”, in each case to whom notice has been given that the
transfer is being made in reliance on such Rule 144A, and in each case in
reliance on Rule 144A.     o   Such Security is being transferred pursuant to
and in compliance with an exemption from the registration requirements under the
Securities Act in accordance with Rule 144 (or any successor thereto)
(“Rule 144”) under the Securities Act.

          Such Security is being transferred pursuant to and in compliance with
an exemption from the registration requirements of the Securities Act (other
than an exemption referred to above) and as a result of which such Security
will, upon such transfer, cease to be a “restricted security” within the meaning
of Rule 144 under the Securities Act.

A-16



--------------------------------------------------------------------------------



 



          The Transferor acknowledges and agrees that, if the transferee will
hold any such Securities in the form of beneficial interests in a global Note
which is a “restricted security” within the meaning of Rule 144 under the
Securities Act, then such transfer can only be made pursuant to Rule 144A under
the Securities Act and such transferee must be a “qualified institutional buyer”
(as defined in Rule 144A).

 

         
Date:
       

       

      (Insert Name of Transferor)

 

 

 

A-17